 1

 2

 3

 4

 5

 6

 7

 8                     UNITED STATES DISTRICT COURT
 9                    EASTERN DISTRICT OF CALIFORNIA
10                               ----oo0oo----
11

12   UNITED STATES OF AMERICA,             No. 2:17-cv-01424 WBS DMC
13               Plaintiff,

14        v.                               FINAL PRETRIAL ORDER
15   KERNEN CONSTRUCTION and BUNDY &
     SONS, INC. d/b/a BUNDY & SONS
16   LOGGING,

17               Defendants.

18

19                               ----oo0oo----

20             A Final Pretrial Conference was held in this matter,

21   pursuant to the provisions of Rule 16(d) of the Federal Rules of

22   Civil Procedure and Local Rule 282, on November 5, 2018.     Colleen

23   Kennedy and Benjamin Wolinsky appeared as counsel for plaintiff,

24   Charles Horn and Michele Kirrane appeared as counsel for

25   defendant Kernen Construction, and Phillip Bonotto and Zachary

26   Hamilton appeared as counsel for defendant Bundy & Sons, Inc.,

27   d/b/a Bundy & Sons Logging.   Following the conference, the court

28   enters this Final Pretrial Order:
                                       1
 1   I.    Jurisdiction – Venue
 2                Jurisdiction is predicated upon 28 U.S.C. §§ 1331 and
 3   1345.    Venue is undisputed and is hereby found to be proper.
 4   II.   Jury – Non-Jury
 5                All remaining parties have demanded a jury trial.
 6   Accordingly, the action shall be tried, pursuant to Federal Rule
 7   of Civil Procedure 48, before a jury consisting of no less than
 8   six and no more than twelve members.    Because of the length of
 9   the trial and the probability that it will be interrupted by the
10   Christmas/New Year’s holidays, the court will plan to seat a jury
11   of no fewer than ten jurors.
12   III. Statement of Case, Jury Instructions, and Proposed Form of
13           Verdict
14                No later than November 21, 2018, the parties shall
15   submit a joint statement of the case to be read to the jury.
16                No later than November 21, 2018, counsel for plaintiff
17   shall lodge and serve, pursuant to Local Rule 163, copies of all
18   jury instructions that plaintiff requests be given on its claims.
19   At that time, counsel for plaintiff shall also file and serve a
20   copy of a proposed form of verdict.
21                No later than November 28, 2018, counsel for defendants
22   shall file and serve any objections to the instructions proposed
23   by plaintiff.     At the same time, counsel for defendants shall
24   lodge and serve, pursuant to Local Rule 163, copies of any and
25   all jury instructions not already proposed by plaintiff, which
26   defendants request be given.    Also at that time, counsel for
27   defendants shall file and serve a copy of any proposed form of
28   verdict and shall also file any objections to plaintiff’s
                                        2
 1   proposed form of verdict.
 2               No later than December 4, 2018, counsel for plaintiff
 3   shall file and serve any objections to the instructions proposed
 4   by defendants and to any proposed form of verdict.
 5               Pursuant to Local Rule 163, any other instructions
 6   thereafter presented will be refused unless it is shown either:
 7   (1) that the necessity for the request arose in the course of
 8   trial; could not reasonably have been anticipated prior to trial
 9   from the pleadings, discovery or nature of the action; and the
10   request for such additional instructions is presented to the
11   Court as promptly as possible; or (2) that the refusal to give
12   such instructions would constitute plain error.
13               Likewise, any objections to proposed instructions not
14   made in accordance with this order will be overruled as untimely
15   unless it is shown either: (1) that the grounds therefor arose in
16   the course of trial and the intention to make such objections is
17   communicated to the Court as promptly as possible, or (2) that
18   the giving of such instructions would constitute plain error.
19   IV.   Voir Dire Questions
20               No later than November 21, 2018, counsel for each party
21   shall submit all proposed jury voir dire questions.   The court
22   will not prepare a special questionnaire for the prospective
23   jurors as requested by defendants.    However, counsel for each
24   party shall have 15 minutes for attorney voir dire.
25   V.    Trial Briefs
26               No later than November 21, 2018, counsel for each party
27   shall file trial briefs pursuant to Local Rule 285.   As discussed
28   at the pretrial conference, the parties are encouraged to include
                                       3
 1   and discuss potential motions in limine and Daubert issues in
 2   their trial briefs.
 3   VI.    Remaining Claims
 4               Plaintiff’s remaining claims for trial are (1)
 5   negligence and negligence per se against all defendants, (2)
 6   trespass by fire against all defendants, (3) negligent
 7   supervision against all defendants, (4) negligent hiring against
 8   Bundy & Sons, and (5) interest and penalties against all
 9   defendants.
10               Defendants Bundy & Sons, Inc. (“Bundy & Sons”) and
11   Kernen Construction assert cross-claims against each other for
12   indemnity and contribution as well as declaratory relief
13   regarding their rights to indemnity and contribution.
14   VII.   Witnesses
15               (A)    Plaintiff anticipates calling the witnesses
16   identified at Exhibit “A” attached hereto.
17               (B)    Defendants anticipate calling the witnesses
18   identified at Exhibit “B” attached hereto.
19               (C)    Except for retained experts, each party may call
20   any witness designated by any other party.
21               (D)    No other witnesses will be permitted to testify at
22   trial unless:
23                      (1)   all parties stipulate that the witness may
24   testify;
25                      (2)   the party offering the witness demonstrates
26   that the witness is for the purpose of rebutting evidence which
27   could not have been reasonably anticipated at the time of the
28   Pretrial Conference; or
                                          4
 1                      (3)   the witness was discovered after the Pretrial
 2   Conference.
 3              (E)     Testimony of a witness not designated in this
 4   Order, which is offered under paragraph VII(D)(3), above, upon
 5   the grounds that the witness was discovered after the Pretrial
 6   Conference, will not be permitted unless:
 7                      (1)   the testimony of the witness could not
 8   reasonably have been discovered prior to the Pretrial Conference;
 9                      (2)   the court and opposing counsel were promptly
10   notified upon discovery of the testimony; and
11                      (3)   counsel proffered the witness for deposition
12   if time permitted or provided all opposing counsel a reasonable
13   summary of the testimony if time did not permit a deposition.
14   VIII.   Exhibits
15              (A)     Plaintiff intends to offer the exhibits identified
16   at Exhibit “C” attached hereto.
17              (B)     Defendants intend to offer the exhibits identified
18   at Exhibit “D” attached hereto.
19              (C)     Each party may offer any exhibit designated by any
20   other party.
21              (D)     No other exhibits will be received in evidence
22   unless:
23                      (1)   all parties stipulate that the exhibit may be
24   received in evidence;
25                      (2)   the party offering the exhibit demonstrates
26   that the exhibit is for the purpose of rebutting evidence which
27   could not have been reasonably anticipated at the time of the
28   Pretrial Conference; or
                                          5
 1                   (3)   the exhibit was discovered after the Pretrial
 2   Conference.
 3             (E)   An exhibit not designated in this Order, which is
 4   offered under paragraph VIII(D)(3), above, upon the grounds that
 5   the exhibit was discovered after the Pretrial Conference, will
 6   not be received in evidence unless:
 7                   (1)   the exhibit could not reasonably have been
 8   discovered prior to the Pretrial Conference;
 9                   (2)   the court and opposing counsel were promptly
10   notified upon discovery of the exhibit; and
11                   (3)   counsel provided copies of the exhibit to all
12   opposing counsel if physically possible or made the exhibit
13   reasonably available for inspection by all opposing counsel if
14   copying was not physically possible.
15             (F)   Each party shall exchange copies of all exhibits
16   identified in this Order, or make them reasonably available for
17   inspection by all other parties, no later than seven calendar
18   days before the trial date.   Any and all objections to such
19   exhibits shall be filed and served not later than four calendar
20   days before the trial date.
21             (G)   The attorney for each party is directed to appear
22   before trial and present an original (and if physically possible
23   one copy) of each exhibit to Deputy Clerk Karen Kirksey Smith at
24   8:30 a.m. on the date of trial.
25             (H)   Each exhibit which has been designated in this
26   Order and presented on the morning of the date of trial shall be
27   pre-marked by counsel.   Plaintiff’s exhibits shall bear numbers;
28   defendants’ exhibits shall bear letters.   If no objection has
                                       6
 1   been made to such exhibit pursuant to paragraph VIII(F), above,
 2   such exhibit will require no further foundation and will be
 3   received in evidence upon the motion of any party at trial.
 4   IX.   Further Discovery and Motions
 5               Except for motions in limine, no further motions shall
 6   be brought before trial except upon order of the court and upon a
 7   showing of manifest injustice.   Fed. R. Civ. P. 16(e).   No
 8   further discovery will be permitted except by the express
 9   stipulation of all parties or upon order of the court and upon a
10   showing of manifest injustice.    Id.
11   X.    Use of Depositions or Interrogatories
12               No later than November 21, 2018, counsel for each party
13   shall file and serve a statement designating all answers to
14   interrogatories and all portions of depositions intended to be
15   offered or read into evidence, with the exception of portions to
16   be used only for impeachment or rebuttal.     No later than November
17   28, 2018, counsel for any other party may file and serve a
18   counter-designation of other portions of the same depositions
19   intended to be offered or read into evidence and may file
20   evidentiary objections to any other parties’ designation.      No
21   later than December 4, 2018, the parties may file evidentiary
22   objections to any other party’s counter-designation.
23   XI.   Date and Length of Trial
24               The trial is set to commence on Monday, December 10,
25   2018, in Courtroom 5.   The court estimates that the trial will
26   last approximately 8-10 days.    Because defense counsel will be
27   unavailable between December 20, 2018 and January 2, 2019.     Court
28   will be in session daily between December 10, 2018 and December
                                       7
 1   19, 2018, and resume on January 2, 2019 until completed.
 2   XII. Settlement
 3               A settlement conference is set before Magistrate Judge
 4   Edmund F. Brennan on November 27, 2018 at 10:00 a.m. in Courtroom
 5   8.   Each party is ordered to have a principal with full
 6   settlement authority present at the settlement conference or to
 7   be fully authorized to settle the matter on any terms.
 8               No later than 12:00 PM (noon) on November 20, 2018,
 9   counsel for each party shall submit a Confidential Settlement
10   Conference Statement via email to efborders@caed.uscourts.gov.
11   The parties may agree, or not, to serve each other with the
12   Confidential Settlement Conference Statements.   The Confidential
13   Settlement Conference Statements shall not be filed with the
14   clerk and shall not otherwise be disclosed to the trial judge.
15   However, each party shall e-file a one-page document entitled
16   “Notice of Submission of Confidential Settlement Conference
17   Statement.”
18   XIII.   Daubert Procedure
19               Any challenges based on Daubert v. Merrell Dow
20   Pharmaceuticals, Inc., 509 U.S. 579 (1993), and Kumho Tire Co. v.
21   Carmichael, 526 U.S. 137 (1999), will be raised and resolved
22   outside the presence of the jury just prior to when the
23   challenged expert will be called to give testimony.   Any
24   challenged expert shall be present for such a challenge, and
25   shall be available for questioning.
26   XIV.    Evidence Presentation Equipment
27               If any party feels that electronic presentation is
28   necessary, they should be prepared to operate the courtroom’s
                                       8
 1   equipment or bring their own audio-visual equipment to the
 2   courtroom and be prepared to operate it themselves.
 3   XV.   Objections to Pretrial Order
 4              Any objections or suggested modifications to this
 5   Pretrial Order shall be filed and served within five court days
 6   from the file-stamped date of this Order.   All references herein
 7   to the date of this Order shall refer to the date the tentative
 8   order is filed and not to the date any amended order is filed.
 9   If no objections or modifications are made, this Order will
10   become final without further order of the Court and shall control
11   the subsequent course of the action, pursuant to Rule 16(e) of
12   the Federal Rules of Civil Procedure.
13   Dated:   November 7, 2018
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                      9
 1                    Exhibit A: Plaintiff’s Witnesses
 2
                      FIRST     AFFILIATION/
 3   #    LAST NAME                            SUBJECT MATTER OF TESTIMONY
                      NAME      EMPLOYER
     1.   Bundy       William   Bundy &        Securement and
 4                    H.        Sons, Inc.     transportation of the
                                               feller buncher on July 11,
 5                                             2012; the periods
                                               immediately before, during
 6                                             and after ignition of the
                                               Flat Fire; statements to
 7                                             the U.S. Forest Service;
                                               Bundy & Sons, Inc.’s
 8                                             policies, practices and
                                               procedures; discussions
 9                                             with Scott Farley.
10   2.   Bundy       William   Bundy &        Securement and
                      J.        Sons, Inc.     transportation of the
11                                             feller buncher on July 11,
                                               2012; the periods
12                                             immediately before, during
                                               and after ignition of the
13                                             Flat Fire; statements to
                                               the U.S. Forest Service;
14                                             Bundy & Sons, Inc.’s
                                               policies, practices and
15                                             procedures; discussions
                                               with Scott Farley.
16
                                               All subjects raised in
17                                             Rule 30(b)(6) deposition
                                               on May 8, 2018.
18
     3.   Carnahan    Robert    Exponent,      Mr. Carnahan is an expert
19                              Inc.           witness for the United
                                               States. He will offer
20                                             expert testimony
                                               consistent with his
21                                             previous designation,
                                               including the abrasions to
22                                             the chains and feller’s
                                               buncher head.
23
     4.   Carrillo    Luis      U.S. Forest    Suppression costs and
24                              Service        other expenses incurred by
                                               the United States to
25                                             suppress and respond to
                                               the Flat Fire.
26

27

28
                                      10
 1                       FIRST     AFFILIATION/
     #    LAST NAME                               SUBJECT MATTER OF TESTIMONY
                         NAME      EMPLOYER
 2   5.   Christiansen   Erik      Exponent,      Dr. Christiansen is an
                                   Inc.           expert witness for the
 3                                                United States. He will
                                                  offer expert testimony
 4                                                consistent with his
                                                  previous designation,
 5                                                including the cause-and-
                                                  origin of the Flat Fire.
 6
     6.   Falk           Daniel    Falk           If the defendants dispute
 7                                 Forestry       the sworn facts in Mr.
                                   Inc.           Falk’s declaration (USDA-
 8                                                038607 to USDA-038622),
                                                  Mr. Falk will be called to
 9                                                testify concerning the
                                                  facts therein.
10
     7.   Farley         Scott     Kernen         Securement and
11                                 Construct.     transportation of the
                                                  feller buncher on July 11,
12                                                2012; the periods
                                                  immediately before, during
13                                                and after ignition of the
                                                  Flat Fire; statements to
14                                                the U.S. Forest Service;
                                                  Kernen Construction’s
15                                                policies, practices and
                                                  procedures.
16
                                                  All subjects raised in
17                                                Rule 30(b)(6) deposition
                                                  on May 7, 2018.
18
     8.   Geller         Dr.       Self           Dr. Geller is an expert
19                       Richard                  witness for the United
                                                  States. He will offer
20                                                expert testimony
                                                  consistent with his
21                                                previous designation,
                                                  including on drug testing
22                                                and the effects of
                                                  cannabis consumption.
23

24

25

26

27

28
                                          11
 1                      FIRST     AFFILIATION/
     #    LAST NAME                              SUBJECT MATTER OF TESTIMONY
                        NAME      EMPLOYER
 2   9.   Heinig        Richard   Kernen         Securement and
                                  Construct.     transportation of the
 3                                               feller buncher on
                                                 occasions before July 11,
 4                                               2012; work performance of
                                                 Billy Wayne Hicks, Jr.;
 5                                               Kernen’s policies and
                                                 practices as they related
 6                                               to heavy-haul trucking.
 7   10. Hicks,         Billy     Kernen         Securement and
                        Wayne     Construct.     transportation of the
 8                      Jr.                      feller buncher on July 11,
                                                 2012; the periods
 9                                               immediately before, during
                                                 and after ignition of the
10                                               Flat Fire; statements to
                                                 the U.S. Forest Service;
11                                               Kernen Construction’s
                                                 policies, practices and
12                                               procedures.
13   11. Hutcheson      Robert    Black Fox      Mr. Hutcheson is an expert
                                  Timber         witness for the United
14                                Management     States. He will offer
                                                 expert testimony
15                                               consistent with his
                                                 previous designation,
16                                               including on the value of
                                                 timber and other resources
17                                               lost because of the Flat
                                                 Fire.
18
     12. Laudenslager   Jeremia   U.S. Forest    The origin-and-cause
19                      h         Service        investigation for the Flat
                                                 Fire.
20
     13. Mangan         Richard   Blackbull      Mr. Mangan is an expert
21                                Wildfire       witness for the United
                                  Services       States. He will offer
22                                               expert testimony
                                                 consistent with his
23                                               previous designation,
                                                 including the
24                                               reasonableness of the
                                                 costs incurred by the
25                                               United States to suppress
                                                 the Flat Fire.
26

27

28
                                        12
 1                   FIRST   AFFILIATION/
     #   LAST NAME                          SUBJECT MATTER OF TESTIMONY
                     NAME    EMPLOYER
 2   14. McBath      Alex    U.S. Forest    Fire suppression
                             Service        strategies and resources
 3                                          used to combat the Flat
                                            Fire.
 4
     15. McIntyre    Scott   U.S. Forest    The origin-and-cause
 5                           Service        investigation for the Flat
                                            Fire.
 6
                                            SA McIntyre will also
 7                                          offer expert testimony
                                            consistent with his
 8                                          previous designation,
                                            including on the origin
 9                                          and cause of the Flat
                                            Fire.
10
     16. Newburn     Ben     U.S. Forest    Fire suppression
11                           Service        strategies and resources
                                            used to combat the Flat
12                                          Fire.
13   17. Nicolls     Troy    U.S. Forest    Observations upon arrival
                             Service        at the Flat Fire.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                   13
 1                     Exhibit B: Defendants’ Witnesses
 2
           Last Name       First    Affiliation/     Subject Matter of
 3                          Name      Employer           Testimony
 4   1.   Bundy          Nicolas    Third Party/   Former Bundy
                                    Self-          employee present
 5                                  employed       when feller buncher
                                                   was loaded/secured
 6                                                 for transportation.
 7   2.   Bundy          William    Third Party/   Present when feller
 8                       H.         Bundy &        buncher was
                         (“Bill”)   Sons, Inc.     loaded/secured for
 9                                                 transportation.

10   3.   Bundy          William    Owner of       Bundy 30 (b) (6)
                         J.         defendant      representative with
11                       (“Joe”)    Bundy &        knowledge of
12                                  Sons, Inc.     securing and
                                                   transportation of
13                                                 feller buncher;
                                                   former owner of
14                                                 feller buncher;
                                                   operator of pilot
15                                                 car.
16
     4.   Carnahan       Robert     US Expert/     EXPERT
17                                  Exponent,
                                    Inc.           Metallurgical
18                                                 analysis of
                                                   equipment and chains
19                                                 used in
                                                   transportation of
20
                                                   feller buncher.
21
     5.   Carrillo       Luis       USFS/          US 30 (b) (6)
22                                  Financial      corporate
                                    Analyst        representative
23                                                 regarding audit of
                                                   suppression costs.
24

25

26

27

28
                                      14
 1         Last Name       First    Affiliation/     Subject Matter of
                            Name      Employer           Testimony
 2   6.   Carroll        Franklin   Jointly        EXPERT
 3                                  Retained
                                    Defense        Former USFS fire
 4                                  Expert/        fighter with
                                    Professional   opinions regarding
 5                                  Forest         fire ecology,
                                    Management,    management and
 6                                  LLC            suppression costs.
 7
     7.   Christiansen   Erik       US Expert/     EXPERT
 8                                  Exponent,
                                    Inc.           Mechanical engineer
 9                                                 with opinions
                                                   regarding fire cause
10                                                 and origin.
11
     8.   Donelson       Alan       Kernen’s       EXPERT (rebuttal)
12                                  Expert
                                                   Toxicologist/pharmac
13                                                 ologist who rebuts
                                                   Dr. Richard Geller’s
14                                                 opinions regarding
                                                   Billy Hicks’
15
                                                   marijuana usage.
16
     9.   Engelskirger   Carson     Kernen         EXPERT
17                                  Expert/
                                    Engel Forest   Certified forester
18                                  & Land         with opinions on
                                    Management,    timber value,
19                                  LLC            analysis and
20                                                 pricing; timber
                                                   regeneration and
21                                                 reforestation costs.

22   10. Farley          Scott      Co-owner of    30 (b) (6)
                                    defendant      representative with
23                                  Kernen         knowledge of
24                                  Construction   Kernen’s hauling
                                                   arrangements with
25                                                 Bundy; Kernen’s
                                                   policies, procedures
26                                                 and equipment.
27

28
                                      15
 1        Last Name     First    Affiliation/     Subject Matter of
                         Name      Employer           Testimony
 2   11. Focha        Bill       Kernen         EXPERT
 3                               Expert/
                                 Kauderer &     Truck driving
 4                               Associates     consultant with
                                                opinions concerning
 5                                              Kernen and Bundy’s
                                                supervision of Billy
 6                                              Hicks.
 7
     12. Gaman        Thomas     Jointly        EXPERT
 8                               Retained
                                 Defense        Registered forester
 9                               Expert/Self-   with opinions
                                 employed       regarding fire
10                               consultant     effects on timber,
                                                timber inventory and
11
                                                analysis.
12
     13. Geller       Richard    US             EXPERT
13                               Expert/U.C.
                                 San            Toxicologist with
14                               Francisco      opinions concerning
                                                Billy Hicks’
15
                                                marijuana usage.
16
     14. Grewal       Devinder   Kernen’s       EXPERT
17                               Expert/
                                 Fathom         Ph.D. mechanical
18                               Engineering    engineer with
                                                accident
19                                              reconstruction,
20                                              equipment and fire
                                                investigation
21                                              opinions.

22   15. Heinig       Rick       Third Party/   Driver for Kernen
                                 Kernen         with experience
23                               Construction   hauling the feller
24                                              buncher for Bundy.

25   16. Hicks        Billy,     Third Party/   Operator of lowboy
                      Jr.        Former         trailer. Knowledge
26                               Kernen         of securing and
                                 Employee       transportation of
27                                              feller buncher.
28
                                   16
 1        Last Name     First   Affiliation/     Subject Matter of
                         Name     Employer           Testimony
 2   17. Hutcheson    Bob       US Expert/     EXPERT
 3                              Black Fox
                                Timber         Registered forester
 4                              Management     with opinions
                                Group, Inc.    concerning timber
 5                                             damage, value and
                                               reforestation.
 6
     18. Kerezman     Anita     Kernen         EXPERT
 7
                                Expert/
 8                              Kerezman       Transportation and
                                Transport.     safety consultant
 9                              Safety &       with heavy equipment
                                Accident       securement and
10                              Analysis       hauling opinions.
                                Services,
11
                                LLC
12
     19. Korb         Julie     Jointly        EXPERT
13                              Retained
                                Defense        Professor and Ph.D.
14                              Expert/Fort    forest/fire
                                Lewis          ecologist to opine
15
                                College        regarding overall
16                                             ecological effects
                                               of fire including
17                                             wildlife habitat and
                                               ecosystem.
18
     20. Mangan       Richard   US Expert/     EXPERT
19                              Blackbull
20                              Wildfire       Former USFS
                                Services       firefighter with
21                                             opinions concerning
                                               suppression costs.
22
     21. McAlpine     Robert    Bundy          EXPERT
23                              Expert/
24                              McAlpine &     Former CAL Fire
                                Parker LLC     firefighter with
25                                             opinions on fire
                                               suppression costs.
26

27

28
                                  17
 1        Last Name     First   Affiliation/     Subject Matter of
                         Name     Employer           Testimony
 2   22. McBath       Alex      USFS/Deputy    Second Incident
 3                              Fire           Commander at Flat
                                Management     Fire with knowledge
 4                              Officer        of fire suppression
                                               strategies,
 5                                             decisions and
                                               resources.
 6
     23. McIntyre     Scott     USFS/          EXPERT
 7
                                Special
 8                              Agent          Conducted Flat Fire
                                               cause and origin
 9                                             investigation for
                                               USFS; took
10                                             photographs and
                                               prepared
11
                                               investigation
12                                             report.

13   24. Mergen       Daryl     Jointly        EXPERT
                                Retained
14                              Defense        Plant
                                Expert/        ecologist/botanist
15
                                Mergen         with opinions re
16                              Ecological     impact of Flat Fire
                                Delineations   on soil and
17                              Inc.           vegetation.

18   25. Newburn      Ben       USFS/Forest    US 30 (b) (6)
                                Fire           representative and
19                              Management     third Incident
20                              Officer for    Commander for Flat
                                Shasta         Fire with knowledge
21                              Trinity        of fire suppression
                                National       strategies,
22                              Forest         decisions and
                                               resources.
23

24

25

26

27

28
                                  18
 1        Last Name     First    Affiliation/     Subject Matter of
                         Name      Employer           Testimony
 2   26. Nicholas     Michael    Bundy          EXPERT
 3                               Expert/
                                 California     Safety consultant
 4                               Loss Control   with opinions
                                                concerning Bundy’s
 5                                              hiring of Kernen and
                                                the supervision of
 6                                              Billy Hicks.
 7
     27. Nicolls      Troy       Third Party/   Witness who observed
 8                               USFS           Flat Fire while
                                 Assistant      driving home and
 9                               Recreation     took photographs
                                 Officer
10   28. O’Connell    Daniel     Bundy          EXPERT
                                 Expert/
11
                                 SAFETRAN,      Transportation
12                               LLC            expert with load
                                                securement and
13                                              transportation
                                                opinions.
14
     29. Parker       Christop   Bundy’s        EXPERT
15
                      her        Expert/
16                               McAlpine &     Former CAL Fire
                                 Parker LLC     firefighter with
17                                              opinions on fire
                                                suppression costs.
18
     30. Schaefer     James      USFS/          Forester who
19
                                 Retired        evaluated timber
20                               Small Sales    post-fire.
                                 Officer
21   31. Shoemaker    Lois       US Expert/     US EXPERT and 30 (b)
                                 USFS           (6) representatives
22                               Ecosystem      with opinions
                                 Staff          concerning resource
23
                                 Officer        damages.
24

25

26

27

28
                                   19
 1        Last Name     First   Affiliation/     Subject Matter of
                         Name     Employer           Testimony
 2   32. Sibbald      Scott     US Expert/     EXPERT
 3                              USFS Heavy
                                Equipment      Heavy equipment
 4                              Operator       operator with
                                               opinions concerning
 5                                             securing of feller
                                               buncher for
 6                                             transportation.
 7
     33. St. John     Yolynn    Kernen’s       Kernen 30 (b)(6)
 8                              Safety         representative with
                                Officer        knowledge of
 9                                             Kernen’s drug
                                               testing policy and
10                                             drug testing of
                                               Billy Hicks.
11

12   34. Stiles       Ezra      USFS/ Engine   First Incident
                                Captain        Commander at Flat
13                                             Fire with knowledge
                                               of fire suppression
14                                             strategies,
                                               decisions and
15
                                               resources.
16
     35. Swanson      Donald    USFS/ Fire     Conducted Flat Fire
17                              Prevention     cause and origin
                                Officer        investigation; took
18                                             photographs and
                                               prepared
19                                             investigation report.
20
     36. Thompson     Ron       Kernen’s       EXPERT
21                              Expert/
                                Primero        Wildlife biologist
22                              Conserv.,      with opinions
                                LLC            concerning impact of
23                                             Flat Fire on
24                                             forest’s wildlife
                                               including the
25                                             Northern Spotted
                                               Owl.
26

27

28
                                  20
 1        Last Name     First   Affiliation/     Subject Matter of
                         Name     Employer           Testimony
 2   37. Whitcome     Paul      USFS/          Fourth Incident
 3                              Retired Fire   Commander at Flat
                                Prevention     Fire with knowledge
 4                              Officer        of fire suppression
                                               strategies,
 5                                             decisions and
                                               resources.
 6
     38. Yasuda       Donald    US Expert/     EXPERT
 7
                                USFS
 8                              Regional       USFS Regional
                                Analyst        Analysis with
 9                                             opinions concerning
                                               the Northern Spotted
10                                             Owl.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                  21
 1                        Exhibit C: Plaintiff’s Exhibits
 2

 3   EXH.                                                          DEPO.
            DESCRIPTION                               BATES #
      ID                                                           EXH. #
 4          Report of Investigation for the
     0001                                          USDA-000001 –
            Flat Fire, by SA Scott McIntyre,                         1
 5                                                  USDA-000252
            dated December 3, 2012
 6   0002   Burned-Area Report for the Flat        USDA-000333 –
            Fire, dated September 25, 2013          USDA-000345
 7          Burned Area Emergency Response
     0003   (“BAER”) Reconnaissance Report         USDA-000349 –
 8          for the Flat Fire, dated July 23,       USDA-000361
            2012
 9   0004   BAER Report (Final) for the Flat        USDA-028199
            Fire, dated July 23, 2012
10          BAER Noxious Weeds Survey (Flat
     0005                                          USDA-000384 –
            Fire), Weaverville RD, dated June
11                                                  USDA-000391
            14, 2013
            Revised Delegation of Authority to
12   0006                                          USDA-027647 –
            Paul Whitcome – Incident                                80
                                                    USDA-027651
            Commander, dated July 13, 2012
13          Demobilization/Reassignment Plan
     0007                                          USDA-008531 –
            for the Flat Incident, dated July
14                                                   USDA-08547
            13, 2012
15          Final Environmental Impact
     0008                                          USDA-000760 –
            Statement, Land and Resource            USDA-001455
16          Management Plan (1994)
            Incident Status Summary, Form ICS-
     0009                                          USDA-007498 –
17          209 (“ICS 209”), dated July 19,         USDA-007500
            2012, 18:00
18   0010   ICS 209, dated July 19, 2012,           USDA-007502-
            06:00                                    USDA-007503
19   0011   ICS 209, dated July 18, 2012,           USDA-007505-
            18:00                                    USDA-007507
20          ICS 209, dated July 18, 2012,           USDA-007509-
     0012
            06:00                                    USDA-007511
21          ICS 209, dated July 17, 2012,          USDA-008492 –
     0013
            18:00                                    USDA-008493
22
     0014   ICS 209, dated July 17, 2012,           USDA-008495-
23          06:00                                    USDA-008496
     0015   ICS 209, dated July 16, 2012,          USDA-008498 –
24          18:00                                    USDA-008499
     0016   ICS 209, dated July 16, 2012,          USDA-008500 –
25          06:00                                    USDA-008501
     0017   ICS 209, dated July 15, 2012,          USDA-008502 –
26          18:00                                    USDA-008503
     0018   ICS 209, dated July 15, 2012,          USDA-008505 –
27          06:00                                    USDA-008506
28
                                        22
 1
     EXH.                                                        DEPO.
            DESCRIPTION                             BATES #
 2    ID                                                         EXH. #

     0019   ICS 209,      dated July 14, 2012,   USDA-008508 –
 3          18:00                                  USDA-008509
     0020   ICS 209,      dated July 14, 2012,   USDA-008511 –
 4          06:00                                  USDA-008512
 5   0021   ICS 209,      dated July 13, 2012,   USDA-008514 –
            18:00                                  USDA-008515
 6   0022   ICS 209,      dated July 13, 2012,   USDA-008517 –
            06:00                                  USDA-008519
 7   0023   ICS 209,      dated July 12, 2012,   USDA-008521 –
            18:00                                  USDA-008523
 8   0024   ICS 209,      dated July 12, 2012,   USDA-008525 –
            06:00                                  USDA-008526
 9          ICS 209,      dated July 11, 2012,   USDA-008528 –
     0025
            18:00                                  USDA-008529
10                                               USDA-017620 –
     0026   ICS Form 214 with Unit Logs           USDA-017728;
11                                                 USDA-027683
12          National Interagency Coordination
            Center (“NICC”) Management
13   0027   Situation Report, dated July 12,     USDA-007811 –
            2012 – 0530 MT, with briefing         USDA-007871
14          letters and line officer’s
            briefing
15   0028   Shasta-Trinity National Forests,     USDA-000406 –
            Land and Resource Management Plan      USDA-00753
16   0029   Notice of Indebtedness to Bundy &    USDA-027377 –
            Sons, Inc., dated July 10, 2014       USDA-027384
17   0030   Notice of Indebtedness to Kernen     USDA-027385 –
            Construction, dated July 10, 2014     USDA-027411
18                                               USDA-027640 –
     0031   Statement of Troy Nicolls             USDA-027641
19          Photograph of the Flat Fire, by
            Michelle Nicolls, included with
20          the Statement of Troy Nicolls,
     0032                                         USDA-027642
            dated July 11, 2012, including
21          Native File First pic headed east
            on 299.JPG
22          Photograph of the Flat Fire by
            Michelle Nicolls, included with
23          the Statement of Troy Nicolls,
     0033                                         USDA-027643
            dated July 11, 2012, including
24          Native File looking east at east
            fire.JPG
25
            Photograph of the Flat Fire, by
26          Michelle Nicolls, included with
     0034   the Statement of Troy Nicolls,        USDA-027644
27          dated July 11, 2012, including
            Native File looking west from east
28          fire location.JPG
                                          23
 1
     EXH.                                                        DEPO.
            DESCRIPTION                             BATES #
 2    ID                                                         EXH. #
            Resource Damage Assessment Summary
 3   0035   (Flat Fire), Shasta-Trinity           USDA-028433
            National Forest
 4          Transaction Register for the Flat
     0036                                        USDA-027031 –
            Fire with supporting
 5                                                USDA-027051
            documentation, dated May 12, 2015
 6   0037   Unit Logs for the Flat Fire,         USDA-027780 –
            various dates.                         USDA-027860
 7                                               USDA-000316 –
     0038   Wildland Fire Reports                 USDA-000317;
 8                                                 USDA-009799
     0039   WildCAD Incident Card for the Flat   USDA-027616 –
 9          Fire                                   USDA-027621
            Wildland Fire Decision Support
10   0040                                        USDA-031229 –
            System (“WFDSS”) Report, dated        USDA-031243
            July 13, 2012
11                                               USDA-031244 –
     0041   WFDSS Report, dated July 15, 2012     USDA-031268
12                                               USDA-031629 –
     0042   WFDSS Report, dated July 16, 2012     USDA-031296
13
     0043                                        USDA-031297 –
            WFDSS Report, dated July 18, 2012     USDA-031324
14
     0044   U.S. Forest Service Damages          USDA-028332 –
15          Spreadsheet                           USDA-028406
            Chains collected by SA Scott
16   0045   McIntyre from Kernen Construction
            (Physical Evidence)
17   0046                                        USDA-030907 –
            Evidence Log
                                                  USDA-030908
18          Active & Post Burn Photos,
            including Native File
19   0047   770946_4690355_ver1_0_640_480-        USDA-001607
            anthony-ochoa-redding.com.jpg
20
            Active & Post Burn Photos,
21          including Native File
     0048   790466_4690357_ver1_0_640_480-        USDA-001608
22          anthony-ochoa-redding.com.jpg
23          Active & Post Burn Photos,
     0049   including Native File
24                                                USDA-001609
            Fire2ndday_4690358_ver1_0_640_480-
            anthony-ochoa-redding.com.jpg
25
            SA Scott McIntyre, Chains and
26   0050   Lowboy Trailer Photos, including      USDA-027541
            Native File DSC00602.JPG
27          SA Scott McIntyre, Chains and
     0051   Lowboy Trailer Photos, including      USDA-027542
28          Native File DSC00603.JPG
                                     24
 1
     EXH.                                                    DEPO.
            DESCRIPTION                          BATES #
 2    ID                                                     EXH. #
            SA Scott McIntyre, Chains and
 3   0052   Lowboy Trailer Photos, including   USDA-027543
            Native File DSC00604.JPG
 4          SA Scott McIntyre, Chains and
     0053   Lowboy Trailer Photos, including   USDA-027544
 5          Native File DSC00605.JPG
 6          SA Scott McIntyre, Chains and
     0054   Lowboy Trailer Photos, including   USDA-027545
 7          Native File DSC00606.JPG
            SA Scott McIntyre, Chains and
 8   0055   Lowboy Trailer Photos, including   USDA-027546
            Native File DSC00607.JPG
 9          SA Scott McIntyre, Chains and
     0056   Lowboy Trailer Photos, including   USDA-027547
10          Native File DSC00608.JPG
            SA Scott McIntyre, Chains and
11   0057   Lowboy Trailer Photos, including   USDA-027548
            Native File DSC00609.JPG
12          SA Scott McIntyre, Chains and
     0058   Lowboy Trailer Photos, including   USDA-027549
13          Native File DSC00610.JPG
            SA Scott McIntyre, Chains and
14   0059   Lowboy Trailer Photos, including   USDA-027550
            Native File DSC00611.JPG
15
            SA Scott McIntyre, Chains and
     0060   Lowboy Trailer Photos, including   USDA-027551
16
            Native File DSC00612.JPG
17          SA Scott McIntyre, Chains and
     0061   Lowboy Trailer Photos, including   USDA-027552
18          Native File DSC00613.JPG
            SA Scott McIntyre, Chains and
19   0062   Lowboy Trailer Photos, including   USDA-027553
            Native File DSC00614.JPG
20          SA Scott McIntyre, Chains and
     0063   Lowboy Trailer Photos, including   USDA-027554
21          Native File DSC00615.JPG
            SA Scott McIntyre, Chains and
22   0064   Lowboy Trailer Photos, including   USDA-027555
            Native File DSC00616.JPG
23          SA Scott McIntyre, Chains and
     0065   Lowboy Trailer Photos, including   USDA-027556
24          Native File DSC00617.JPG
            SA Scott McIntyre, Chains and
25   0066   Lowboy Trailer Photos, including   USDA-027557
            Native File DSC00618.JPG
26
            SA Scott McIntyre, Chains and
27   0067   Lowboy Trailer Photos, including   USDA-027558
            Native File DSC00619.JPG
28   0068   SA Scott McIntyre, Chains and      USDA-027559
                                     25
 1
     EXH.                                                     DEPO.
            DESCRIPTION                           BATES #
 2    ID                                                      EXH. #
            Lowboy Trailer Photos, including
 3          Native File DSC00620.JPG
            SA Scott McIntyre, Chains and
 4   0069   Lowboy Trailer Photos, including    USDA-027560
            Native File DSC00621.JPG
 5
            SA Scott McIntyre, Chains and
     0070   Lowboy Trailer Photos, including    USDA-027561
 6
            Native File DSC00622.JPG
 7          SA Scott McIntyre, Chains and
     0071   Lowboy Trailer Photos, including    USDA-027562
 8          Native File DSC00623.JPG
            SA Scott McIntyre, Chains and
 9   0072   Lowboy Trailer Photos, including    USDA-027563
            Native File DSC00624.JPG
10          SA Scott McIntyre, Chains and
     0073   Lowboy Trailer Photos, including    USDA-027564
11          Native File DSC00625.JPG
            SA Scott McIntyre, Chains and
12   0074   Lowboy Trailer Photos, including    USDA-027565
            Native File DSC00626.JPG
13          SA Scott McIntyre, Chains and
     0075   Lowboy Trailer Photos, including    USDA-027566
14          Native File DSC00627.JPG
15          SA Scott McIntyre, Chains and
     0076   Lowboy Trailer Photos, including    USDA-027567
16          Native File DSC00628.JPG
            SA Scott McIntyre, Road Near Flat
     0077                                       USDA-027592
17          Fire Origin Photos, including
            Native File DSC00271.JPG
18          SA Scott McIntyre, Road Near Flat
     0078   Fire Origin Photos, including       USDA-027593
19          Native File DSC00272.JPG
            SA Scott McIntyre, Road Near Flat
20   0079   Fire Origin Photos, including       USDA-027594
            Native File DSC00273.JPG
21          SA Scott McIntyre, Road Near Flat
     0080   Fire Origin Photos, including       USDA-027595
22          Native File DSC00274.JPG
            SA Scott McIntyre, Road Near Flat
23   0081   Fire Origin Photos, including       USDA-027596
            Native File DSC00275.JPG
24          SA Scott McIntyre, Road Near Flat
     0082   Fire Origin Photos, including       USDA-027597
25          Native File DSC00276.JPG
26          SA Scott McIntyre, Road Near Flat
     0083   Fire Origin Photos, including       USDA-027598
27          Native File DSC00277.JPG
     0084   SA Scott McIntyre, Road Near Flat   USDA-027599
28          Fire Origin Photos, including
                                     26
 1
     EXH.                                                      DEPO.
            DESCRIPTION                            BATES #
 2    ID                                                       EXH. #
            Native File DSC00278.JPG
 3          SA Scott McIntyre, Road Near Flat
     0085   Fire Origin Photos, including        USDA-027600
 4          Native File DSC00279.JPG
 5          SA Scott McIntyre, Road Near Flat
     0086   Fire Origin Photos, including        USDA-027601
 6          Native File DSC00280.JPG
            SA Scott McIntyre, Road Near Flat
 7   0087   Fire Origin Photos, including        USDA-027583
            Native File DSC00262.JPG
 8          SA Scott McIntyre, Road Near Flat
     0088   Fire Origin Photos, including        USDA-027584
 9          Native File DSC00263.JPG
            SA Scott McIntyre, Road Near Flat
10   0089   Fire Origin Photos, including        USDA-027585
            Native File DSC00264.JPG
11          SA Scott McIntyre, Point Fire
     0090                                        USDA-027602
            Cause and Origin Photos, including
12          Native File DSC00281.JPG
            SA Scott McIntyre, Point Fire
13   0091   Cause and Origin Photos, including   USDA-027603
            Native File DSC00282.JPG
14
            Photographs of Road Damage Near
     0092   Mile Post 22.31, including Native    USDA-027622
15
            File DSC00283.JPG
16          Photographs of Road Damage Near
     0093   Mile Post 22.31, including Native    USDA-027623
17          File DSC00284.JPG
            Photographs of Road Damage Near
18   0094   Mile Post 22.31, including Native    USDA-027624
            File DSC00285.JPG
19          Photographs of Road Damage Near
     0095   Mile Post 22.31, including Native    USDA-027625
20          File DSC00286.JPG
            Photographs of Road Damage Near
21   0096   Mile Post 22.31, including Native    USDA-027626
            File DSC00287.JPG
22          Photographs of Road Damage Near
     0097   Mile Post 22.31, including Native    USDA-027627
23          File DSC00288.JPG
            Photographs of Road Damage Near
24   0098   Mile Post 22.31, including Native    USDA-027628
            File DSC00289.JPG
25
            Photographs of Road Damage Near
26   0099   Mile Post 22.31, including Native    USDA-027629
            File DSC00290.JPG
27          Photographs of Road Damage Near
     0100   Mile Post 22.31, including Native    USDA-027630
28          File DSC00291.JPG
                                     27
 1
     EXH.                                                      DEPO.
            DESCRIPTION                            BATES #
 2    ID                                                       EXH. #
            Photographs of Road Damage Near
 3   0101   Mile Post 22.31, including Native    USDA-027631
            File DSC00292.JPG
 4          Photographs of Road Damage Near
     0102   Mile Post 22.31, including Native    USDA-027632
 5          File DSC00293.JPG
 6          Photographs of Road Damage Near
     0103   Mile Post 22.31, including Native    USDA-027633
 7          File DSC00294.JPG
            Photographs of Road Damage Near
 8   0104   Mile Post 22.31, including Native    USDA-027634
            File DSC00295.JPG
 9          Photographs of Road Damage Near
     0105   Mile Post 22.31, including Native    USDA-027635
10          File DSC00296.JPG
            Photographs of Road Damage Near
11   0106   Mile Post 22.31, including Native    USDA-027636
            File DSC00297.JPG
12          Photographs of Road Damage Near
     0107   Mile Post 22.31, including Native    USDA-027637
13          File DSC00298.JPG
            SA Scott McIntyre, Point Fire
14   0108   Cause and Origin Photos, including   USDA-027568
            Native File DSC00247.JPG
15
            SA Scott McIntyre, Point Fire
     0109   Cause and Origin Photos, including   USDA-027569
16
            Native File DSC00248.JPG
17          SA Scott McIntyre, Point Fire
     0110   Cause and Origin Photos, including   USDA-027570
18          Native File DSC00249.JPG
            SA Scott McIntyre, Point Fire
19   0111   Cause and Origin Photos, including   USDA-027571
            Native File DSC00250.JPG
20          SA Scott McIntyre, Point Fire
     0112   Cause and Origin Photos, including   USDA-027572
21          Native File DSC00251.JPG
            SA Scott McIntyre, Point Fire
22   0113   Cause and Origin Photos, including   USDA-027573
            Native File DSC00252.JPG
23          SA Scott McIntyre, Point Fire
     0114   Cause and Origin Photos, including   USDA-027574
24          Native File DSC00253.JPG
            SA Scott McIntyre, Point Fire
25   0115   Cause and Origin Photos, including   USDA-027575
            Native File DSC00254.JPG
26
            SA Scott McIntyre, Point Fire
27   0116   Cause and Origin Photos, including   USDA-027576
            Native File DSC00255.JPG
28
                                     28
 1
     EXH.                                                        DEPO.
            DESCRIPTION                             BATES #
 2    ID                                                         EXH. #
            SA Scott McIntyre, Point Fire
 3   0117   Cause and Origin Photos, including    USDA-027577
            Native File DSC00256.JPG
 4          Flat Fire Shasta Trinity National
     0118                                        USDA-027482-
            Forest Cause & Origin (November
 5                                                USDA-027540
            26, 2012) PowerPoint
 6   0119   Wildland Fire Investigation Origin   USDA-027609 –
            & Cause                                               61
                                                  USDA-027615
 7   0120   Handwritten Incident Report          USDA-027605      62
 8          Letter re Delegated Authority for
     0121                                        USDA-027658 -
            District Rangers dated July 12,                       79
                                                  USDA-027659
 9          2012
     0122   Handwritten notes - Patrol 31                         81
10
     0123   Map, Bates stamped (Tamara
11                                                USDA-001610     82
            Skjegstad, GIS Technician)
12          Ezra Stiles, Flat Fire Transition    USDA-007872 –
     0124   Plan (REDACTED)                                       83
                                                  USDA-007881
13          Flat Fire Incident Action Plan
     0125   dated July 19, 2012 (06:00 to        USDA-007017;
14                                                                84
            22:00) ("ORIGINAL")                   USDA-007031
15          "Flat Incident SHF-2290 P5G1YE       USDA-006830;
     0126   (0514)"                                               85
                                                  USDA-006840
16
     0127   Testing Results (Hicks, Billy        KERNEN 000524    16
17          Wayne Jr.)
     0128   Testing Results (Hicks, Billy        KERNEN 000526    17
18          Wayne Jr.)

19   0129   Picture of Lowboy                    USDA-000086      19

     0130   Billy Wayne Hicks Jr., "Keep Clear
20                                               KERNEN 000545    20
            250 Feet Minimum TIMBCO" (Picture)
            Photograph of the Scene of the
21   0131   Flat Fire, taken by Billy Wayne      KERNEN 000546
            Hicks, Jr., July 11, 2012
22
            Photograph of the Scene of the
23   0132   Flat Fie, taken by Billy Wayne       KERNEN 000547    22
            Hicks, Jr., July 11, 2012
24          Photograph of the Scene of the
     0133   Flat Fie, taken by Billy Wayne       KERNEN 000548    21
25          Hicks, Jr., July 11, 2012
            Photograph of the Scene of the
26   0134   Flat Fie, taken by Billy Wayne       KERNEN 000549
            Hicks, Jr., July 11, 2012
27          Billy Wayne Hicks Jr., Valmet
     0135   Tech. Specs for 475 FXL (black and    USDA-030846     23
28          white version)
                                     29
 1
     EXH.                                                         DEPO.
            DESCRIPTION                              BATES #
 2    ID                                                          EXH. #
            Notes of Investigation taken by       KERNEN 000164
 3   0136   Yolynn St. John, with Personnel          – KERNEN      24
            file of Billy Wayne Hicks, Jr.             000225
 4   0137   Test Results                          KERNEN 000527    29
 5                                                KERNEN 000001
     0138   Kernen Construction Employee                  –        30
            Safety Handbook                       KERNEN 000022
 6
                                                  KERNEN 000023
     0139   Kernen Construction Employee
 7                                                        –        31
            General Handbook Revised 6/25/10
                                                  KERNEN 000054
 8                                                KERNEN 000503
     0140   Kernen Construction Drug and             – KERNEN      32
            Alcohol Policy
 9                                                     000516
            Personnel File of Billy Wayne        KERNEN 000457A
10   0141   Hicks, Jr. held by Kernen                – KERNEN      15
            Construction (Supplemental)               000502A
11          William J. Bundy, Picture of
     0142   Lowboy - #12 handwritten left hand
12                                                USDA-000086      28
            corner, *from ROI (USDA-000001 –
            USDA-000252)
13          Sierra Pacific Industries Policy      SPI_000001 –
     0143
            Manual and Related Materials           SPI 000133
14
            William H. Bundy, Valmet Tech.
15   0144   Specs for 475 FXL (In black and       USDA-030846      10
            white)*
16   0145   William H. Bundy, Valmet Tech.        USDA-030846      11
            Specs for 475 FXL (In color)
17   0146   Donald Swanson Site Photos,           USDA-027568      118
            including Native File DSC00247.JPG
18          Donald Swanson Site Photos,
     0147                                         USDA-027569      118
            including Native File DSC00248.JPG
19          Donald Swanson Site Photos,
     0148                                         USDA-027570      118
            including Native File DSC00249.JPG
20
     0149   Donald Swanson Site Photos,           USDA-027571      118
21          including Native File DSC00250.JPG
     0150   Donald Swanson Site Photos,           USDA-027572      116
22          including Native File DSC00251.JPG
     0151   Donald Swanson Site Photos,
23                                                USDA-027573      116
            including Native File DSC00252.JPG
24   0152   Donald Swanson Site Photos,           USDA-027574      116
            including Native File DSC00253.JPG
25   0153   Donald Swanson Site Photos,           USDA-027575      116
            including Native File DSC00254.JPG
26          Donald Swanson Site Photos,
     0154                                         USDA-027576      116
            including Native File DSC00255.JPG
27          Donald Swanson Site Photos,
     0155                                         USDA-027577      116
            including Native File DSC00256.JPG
28
                                     30
 1
     EXH.                                                       DEPO.
            DESCRIPTION                             BATES #
 2    ID                                                        EXH. #

     0156   Donald Swanson Site Photos,
 3                                               USDA-027578
            including Native File DSC00257.JPG
     0157   Donald Swanson Site Photos,
 4                                               USDA-027579
            including Native File DSC00258.JPG
 5   0158   Donald Swanson Site Photos,          USDA-027580     115
            including Native File DSC00259.JPG
 6   0159   Donald Swanson Site Photos,          USDA-027581     115
            including Native File DSC00260.JPG
 7   0160   Donald Swanson Site Photos,          USDA-027582     115
            including Native File DSC00261.JPG
 8   0161   Donald Swanson Site Photos,          USDA-027583
            including Native File DSC00262.JPG
 9          Donald Swanson Site Photos,
     0162   including Native File                USDA-027584
10          DSC002563.JPG
     0163   Donald Swanson Site Photos,
11                                               USDA-027585
            including Native File DSC00264.JPG
12   0164   Donald Swanson Site Photos,          USDA-027586
            including Native File DSC00265.JPG
13   0165   Donald Swanson Site Photos,          USDA-027587
            including Native File DSC00266.JPG
14   0166   Donald Swanson Site Photos,          USDA-027588
            including Native File DSC00267.JPG
15   0167   Donald Swanson Site Photos,          USDA-0275789
            including Native File DSC00268.JPG
16          Donald Swanson Site Photos,
     0168                                        USDA-0275790
            including Native File DSC00269.JPG
17          Donald Swanson Site Photos,
     0169                                        USDA-027591     117
            including Native File DSC00270.JPG
18          Donald Swanson Site Photos,
     0170                                        USDA-027592     117
            including Native File DSC00271.JPG
19
     0171   Donald Swanson Site Photos,          USDA-027593     117
20          including Native File DSC00272.JPG
     0172   Donald Swanson Site Photos,          USDA-027594     117
21          including Native File DSC00273.JPG
     0173   Donald Swanson Site Photos,          USDA-0275795    117
22          including Native File DSC00274.JPG
     0174   Donald Swanson Site Photos,
23                                               USDA-027596     117
            including Native File DSC00275.JPG
     0175   Donald Swanson Site Photos,
24                                               USDA-027597     117
            including Native File DSC00276.JPG
     0176   Donald Swanson Site Photos,
25                                               USDA-027598     117
            including Native File DSC00277.JPG
26   0177   Donald Swanson Site Photos,          USDA-027599
            including Native File DSC00278.JPG
27   0178   Donald Swanson Site Photos,          USDA-027600
            including Native File DSC00279.JPG
28
                                     31
 1
     EXH.                                                      DEPO.
            DESCRIPTION                            BATES #
 2    ID                                                       EXH. #

     0179   Donald Swanson Site Photos,
 3                                               USDA-027601    119
            including Native File DSC00280.JPG
     0180   Donald Swanson Site Photos,
 4                                               USDA-027602
            including Native File DSC00281.JPG
 5   0181   Donald Swanson Site Photos,
            including Native File DSC00282.JPG   USDA-027603
 6          Erik Christiansen (Expert), Site
     0182   Photos June 26, 2017, including      USDA-032134
 7          Native File IMGP0836.JPG
            Erik Christiansen (Expert), Site
 8   0183   Photos June 26, 2017, including      USDA-032140
            Native File IMGP0842.JPG
 9          Erik Christiansen (Expert), Site
     0184   Photos June 26, 2017,   including    USDA-032255
10          Native File IMGP0957.JPG
            Erik Christiansen (Expert), Site
11   0185   Photos June 26, 2017, including      USDA-032269
            Native File IMGP0971.JPG
12          Erik Christiansen (Expert), Site
     0186   Photos June 26, 2017, including      USDA-032280
13          Native File IMGP0982.JPG
14          Erik Christiansen (Expert), Site
     0187   Photos June 26, 2017, including      USDA-032280
15          Native File IMGP0987.JPG
            Erik Christiansen (Expert), Site
16   0188   Photos June 26, 2017, including      USDA-032285
            Native File IMGP0836.JPG
17          Erik Christiansen (Expert), Test
     0189   Set-up Photos May 15, 2018,          USDA-032589
18          including Native File IMG 5599.JPG
            Erik Christiansen (Expert), Test
19   0190   Set-up Photos May 15, 2018,          USDA-032592
            including Native File IMG 5602.JPG
20          Erik Christiansen (Expert), Test
     0191   Set-up Photos May 15, 2018,          USDA-032593
21          including Native File IMG 5603.JPG
            Erik Christiansen (Expert), Test
22   0192   Set-up Photos May 15, 2018,          USDA-032594
            including Native File IMG 5604.JPG
23          Erik Christiansen (Expert), Test
     0193   Set-up Photos May 15, 2018,          USDA-032593
24          including Native File IMG 5605.JPG
25          Erik Christiansen (Expert), Test
     0194   Set-up Photos May 15, 2018,          USDA-032600
26          including Native File IMG 5610.JPG
            Erik Christiansen (Expert), Test
27   0195   Set-up Photos May 15, 2018,          USDA-032612
            including Native File IMG 5622.JPG
28
                                     32
 1
     EXH.                                                      DEPO.
            DESCRIPTION                            BATES #
 2    ID                                                       EXH. #
            Erik Christiansen (Expert), Test
 3   0196   Set-up Photos May 15, 2018,          USDA-032613
            including Native File IMG 5623.JPG
 4          Erik Christiansen (Expert), Test
     0197   Set-up Photos May 15, 2018,          USDA-032627
 5          including Native File IMG 5637.JPG
 6          Erik Christiansen (Expert), Test
     0198   Set-up Photos May 15, 2018,          USDA-032631
 7          including Native File IMG 5641.JPG
            Erik Christiansen (Expert), Test
 8   0199   Set-up Photos May 15, 2018,          USDA-032627
            including Native File IMG 5646.JPG
 9          Erik Christiansen (Expert), Test
     0200   Set-up Photos May 15, 2018,          USDA-032636
10          including Native File IMGP0004.JPG
            Erik Christiansen (Expert), Test
11   0201   Video with Ignition Photos May 15,   USDA-033231
            2018, including Native File
12          P5150041.MOV
            Erik Christiansen (Expert), Test
13          Video Frames May 15, 2018,
     0202                                        USDA-033228
            including Native File
14          P5150041 02018.jpg
            Erik Christiansen (Expert), Test
15          Video Frames May 15, 2018,           USDA-033228
     0203
            including Native File
16          P5150041 02035.jpg
17          Erik Christiansen (Expert), Test
     0204   Video Frames May 15, 2018,           USDA-033228
18          including Native File
            P5150041 02047.jpg
19          Erik Christiansen (Expert), Test
     0205   Video Frames May 15, 2018,           USDA-033228
20          including Native File
            P5150041 02065.jpg
21          Erik Christiansen (Expert), Test
     0206   Video Frames May 15, 2018,           USDA-033228
22          including Native File
            P5150041 02092.jpg
23          Erik Christiansen (Expert), Test
     0207   Video Frames May 15, 2018,           USDA-033228
24          including Native File
            P5150041 02137.jpg
25          Erik Christiansen (Expert), Test
     0208   Video Frames May 15, 2018,
26                                               USDA-033228
            including Native File
            P5150041 02165.jpg
27          Erik Christiansen (Expert), Test
     0209                                        USDA-033228
            Video Frames May 15, 2018,
28
                                     33
 1
     EXH.                                                      DEPO.
            DESCRIPTION                            BATES #
 2    ID                                                       EXH. #
            including Native File
 3          P5150041 02204.jpg
            Erik Christiansen (Expert), Test
 4   0210   Materials Exemplar Chain and
            Aggregate (Physical Evidence)
 5
            NWCG Guide to Wildland Fire Origin
     0211   and Cause Determination April        USDA-033113
 6
            2016, Page 223
 7          CWCG One Less Spark, One Less
            Wildfire, June 2013, available at
 8   0212   https://app.box.com/s/en1hgp1aaewf
            yta0rzme/1/1759798223/15478191281/
 9          1
            Christiansen Abraded Chain Link
10   0213   Photos, including Native File        USDA-032612
            IMG 5622.JPG
11          Christiansen Abraded Chain Link
     0214   Photos, including Native File        USDA-032613
12          IMG 5623.JPG
            Christiansen Abraded Chain Link
13   0215   Photos, including Native File        USDA-032636
            IMG 5646.JPG
14          National Advisory Committee For
            Aeronautics Tech. Note 4024,
15          Appraisal of Hazards of Friction-
     0216   spark Ignition of Aircraft Crash
16          Fires, available at
            https://ntrs.nasa.gov/archive/nasa
17          /casi.ntrs.nasa.gov/19930085234.pd
            f
18
     0217   Robert Carnahan (Expert), Test
19          Chains (Physical Evidence)
            Robert Carnahan (Expert), 3A.
20   0218   Chain 1 Photos, including Native     USDA-033236
            File DSC 4934.JPG
21          Robert Carnahan (Expert), 3A.
     0219   Chain 1 Photos, including Native     USDA-033237
22          File DSC 4935.JPG
            Robert Carnahan (Expert), 3A.
23   0220   Chain 1 Photos, including Native     USDA-033261
            File DSC 4959.JPG
24          Robert Carnahan (Expert), 3A.
     0221   Chain 1 Photos, including Native     USDA-033263
25          File DSC 4961.JPG
            Robert Carnahan (Expert), 3A.
26   0222   Chain 1 Photos, including Native     USDA-033266
            File DSC 4964.JPG
27          Robert Carnahan (Expert), 3A.
     0223                                        USDA-033269
            Chain 1 Photos, including Native
28
                                     34
 1
     EXH.                                                      DEPO.
            DESCRIPTION                            BATES #
 2    ID                                                       EXH. #
            File DSC 4967.JPG
 3          Robert Carnahan (Expert),   3A.
     0224   Chain 1 Photos, including   Native   USDA-033270
 4          File DSC 4968.JPG
 5          Robert Carnahan (Expert),   3A.
     0225   Chain 1 Photos, including   Native   USDA-033271
 6          File DSC 4969.JPG
            Robert Carnahan (Expert),   3A.
 7   0226   Chain 1 Photos, including   Native   USDA-033272
            File DSC 4970.JPG
 8          Robert Carnahan (Expert),   3A.
     0227   Chain 1 Photos, including   Native   USDA-033276
 9          File DSC 4974.JPG
            Robert Carnahan (Expert),   3A.
10   0228   Chain 1 Photos, including   Native   USDA-033288
            File DSC 4986.JPG
11          Robert Carnahan (Expert),   3A.
     0229   Chain 1 Photos, including   Native   USDA-033295
12          File DSC 4993.JPG
            Robert Carnahan (Expert),   3A.
13   0230   Chain 1 Photos, including   Native   USDA-033320
            File DSC 5018.JPG
14
            Robert Carnahan (Expert),   3A.
     0231   Chain 1 Photos, including   Native   USDA-033324
15
            File DSC 5022.JPG
16          Robert Carnahan (Expert),   3A.
     0232   Chain 1 Photos, including   Native   USDA-033327
17          File DSC 5025.JPG
            Robert Carnahan (Expert),   3A.
18   0233   Chain 1 Photos, including   Native   USDA-033328
            File DSC 5026.JPG
19          Robert Carnahan (Expert),   3A.
     0234   Chain 1 Photos, including   Native   USDA-033329
20          File DSC 5027.JPG
            Robert Carnahan (Expert),   3A.
21   0235   Chain 1 Photos, including   Native   USDA-033330
            File DSC 5028.JPG
22          Robert Carnahan (Expert),   3B.
     0236   Chain 2 Photos, including   Native   USDA-033333
23          File DSC 5031.JPG
            Robert Carnahan (Expert),   3B.
24   0237   Chain 2 Photos, including   Native   USDA-033334
            File DSC 5032.JPG
25
            Robert Carnahan (Expert),   3B.
26   0238   Chain 2 Photos, including   Native   USDA-033345
            File DSC 5043.JPG
27          Robert Carnahan (Expert),   3B.
     0239   Chain 2 Photos, including   Native   USDA-033356
28          File DSC 5054.JPG
                                        35
 1
     EXH.                                                     DEPO.
            DESCRIPTION                           BATES #
 2    ID                                                      EXH. #
            Robert Carnahan (Expert), 3B.
 3   0240   Chain 2 Photos, including Native    USDA-033359
            File DSC 5057.JPG
 4          Robert Carnahan (Expert), 3B.
     0241   Chain 2 Photos, including Native    USDA-033362
 5          File DSC 5060.JPG
 6          Robert Carnahan (Expert), 3B.
     0242   Chain 2 Photos, including Native    USDA-033365
 7          File DSC 5063.JPG
            Robert Carnahan (Expert), 3B.
 8   0243   Chain 2 Photos, including Native    USDA-033368
            File DSC 5066.JPG
 9          Robert Carnahan (Expert), 3B.
     0244   Chain 2 Photos, including Native    USDA-033369
10          File DSC 5067.JPG
            Robert Carnahan (Expert), 3B.
11   0245   Chain 2 Photos, including Native    USDA-033375
            File DSC 5073.JPG
12          Robert Carnahan (Expert), 3C.
     0246   Chain 3 Photos, including Native    USDA-033394
13          File DSC 4890.JPG
            Robert Carnahan (Expert), 3C.
14   0247   Chain 3 Photos, including Native    USDA-033395
            File DSC 4891.JPG
15
            Robert Carnahan (Expert), 3C.
     0248   Chain 3 Photos, including Native    USDA-033398
16
            File DSC 4894.JPG
17          Robert Carnahan (Expert), 3C.
     0249   Chain 3 Photos, including Native    USDA-033410
18          File DSC 4906.JPG
            Robert Carnahan (Expert), 3C.
19   0250   Chain 3 Photos, including Native    USDA-033417
            File DSC 4913.JPG
20          Robert Carnahan (Expert), 3C.
     0251   Chain 3 Photos, including Native    USDA-033421
21          File DSC 4917.JPG
            Robert Carnahan (Expert), 3C.
22   0252   Chain 3 Photos, including Native    USDA-033422
            File DSC 4918.JPG
23          Robert Carnahan (Expert), Roadway
     0253   Photos May 1, 2018, including       USDA-033438
24          Native File DSC 5092.JPG
            Robert Carnahan (Expert), Roadway
25   0254   Photos May 1, 2018, including       USDA-033455
            Native File DSC 5109.JPG
26
            Robert Carnahan (Expert), Roadway
27   0255   Photos May 1, 2018, including       USDA-033459
            Native File DSC 5113.JPG
28   0256   Robert Carnahan (Expert), Roadway   USDA-033461
                                     36
 1
     EXH.                                                      DEPO.
            DESCRIPTION                            BATES #
 2    ID                                                       EXH. #
            Photos May 1, 2018, including
 3          Native File DSC 5115.JPG
            Robert Carnahan (Expert), Roadway
 4   0257   Photos May 1, 2018, including        USDA-033462
            Native File DSC 5116.JPG
 5
            Robert Carnahan (Expert), Roadway
     0258   Photos May 1, 2018, including        USDA-033467
 6
            Native File DSC 5121.JPG
 7          Robert Carnahan (Expert), Feller
     0259   Buncher Photos May 24, 2018,         USDA-033593
 8          including Native File DSC 5300.JPG
            Robert Carnahan (Expert), Feller
 9   0260   Buncher Photos May 24, 2018,         USDA-033597
            including Native File DSC 5304.JPG
10          Robert Carnahan (Expert), Feller
     0261   Buncher Photos May 24, 2018,         USDA-033609
11          including Native File DSC 5316.JPG
            Robert Carnahan (Expert), Feller
12   0262   Buncher Photos May 24, 2018,         USDA-033625
            including Native File DSC 5332.JPG
13          Robert Carnahan (Expert), Feller
     0263   Buncher Photos May 24, 2018,         USDA-033638
14          including Native File DSC 5345.JPG
15          Robert Carnahan (Expert), Feller
     0264   Buncher Photos May 24, 2018,         USDA-033644
16          including Native File DSC 5351.JPG
            Robert Carnahan (Expert), Feller
17   0265   Buncher Photos May 24, 2018,         USDA-033655
            including Native File DSC 5362.JPG
18          Robert Carnahan (Expert), Feller
     0266   Buncher Photos May 24, 2018,         USDA-033656
19          including Native File DSC 5363.JPG
            Robert Carnahan (Expert), Feller
20   0267   Buncher Photos May 24, 2018,         USDA-033676
            including Native File DSC 5383.JPG
21          Robert Carnahan (Expert), Feller
     0268   Buncher Photos May 24, 2018,         USDA-033690
22          including Native File DSC 5397.JPG
            Robert Carnahan (Expert), Feller
23   0269   Buncher Photos May 24, 2018,         USDA-033722
            including Native File DSC 5429.JPG
24          Robert Carnahan (Expert), Feller
     0270   Buncher Photos May 24, 2018,         USDA-033728
25          including Native File DSC 5435.JPG
26          Robert Carnahan (Expert), Feller
     0271   Buncher Photos May 24, 2018,         USDA-033732
27          including Native File DSC 5439.JPG
     0272   Robert Carnahan (Expert), Feller     USDA-033809
28          Buncher Photos May 24, 2018,
                                     37
 1
     EXH.                                                      DEPO.
            DESCRIPTION                            BATES #
 2    ID                                                       EXH. #
            including Native File DSC 5516.JPG
 3          Robert Carnahan (Expert), Feller
     0273   Buncher Photos May 24, 2018,         USDA-033817
 4          including Native File DSC 5524.JPG
 5          Robert Carnahan (Expert), Feller
     0274   Buncher Photos May 24, 2018,         USDA-033824
 6          including Native File DSC 5531.JPG
            Robert Carnahan (Expert), Feller
 7   0275   Buncher Photos May 24, 2018,         USDA-033825
            including Native File DSC 5532.JPG
 8          Robert Carnahan (Expert), Feller
     0276   Buncher Photos May 24, 2018,         USDA-033826
 9          including Native File DSC 5533.JPG
            Robert Carnahan (Expert), Feller
10   0277   Buncher Photos May 24, 2018,         USDA-033827
            including Native File DSC 5534.JPG
11          Robert Carnahan (Expert), Feller
     0278   Buncher Photos May 24, 2018,         USDA-033828
12          including Native File DSC 5535.JPG
            Robert Carnahan (Expert), Feller
13   0279   Buncher Photos May 24, 2018,         USDA-033829
            including Native File DSC 5536.JPG
14
            Robert Carnahan (Expert), Feller
     0280   Buncher Photos May 24, 2018,         USDA-033839
15
            including Native File DSC 5546.JPG
16          Robert Carnahan (Expert), Feller
     0281   Buncher Photos May 24, 2018,         USDA-033840
17          including Native File DSC 5547.JPG
            Robert Carnahan (Expert), Feller
18   0282   Buncher Photos May 24, 2018,         USDA-033841
            including Native File DSC 5548.JPG
19          Robert Carnahan (Expert), Feller
     0283   Buncher Photos May 24, 2018,         USDA-033842
20          including Native File DSC 5549.JPG
            Robert Carnahan (Expert), Feller
21   0284   Buncher Photos May 24, 2018,         USDA-033846
            including Native File DSC 5553.JPG
22          Robert Carnahan (Expert), Feller
     0285   Buncher Photos May 24, 2018,         USDA-033847
23          including Native File DSC 5554.JPG
            Scott Sibbald, Trailer Inspection
24   0286   Photos dated May 21, 2018,           USDA-033479
            including Native File IMG 0150.JPG
25
            Scott Sibbald, Trailer Inspection
26   0287   Photos dated May 21, 2018,           USDA-033480
            including Native File IMG 0151.JPG
27          Scott Sibbald, Trailer Inspection
     0288   Photos dated May 21, 2018,           USDA-033481
28          including Native File IMG 0152.JPG
                                     38
 1
     EXH.                                                      DEPO.
            DESCRIPTION                            BATES #
 2    ID                                                       EXH. #
            Scott Sibbald, Trailer Inspection
 3   0289   Photos dated May 21, 2018,           USDA-033482
            including Native File IMG 0153.JPG
 4          Scott Sibbald, Trailer Inspection
     0290   Photos dated May 21, 2018,           USDA-033483
 5          including Native File IMG 0154.JPG
 6          Scott Sibbald, Trailer Inspection
     0291   Photos dated May 21, 2018,           USDA-033484
 7          including Native File IMG 0155.JPG
            Scott Sibbald, Trailer Inspection
 8   0292   Photos dated May 21, 2018,           USDA-033485
            including Native File IMG 0156.JPG
 9          Scott Sibbald, Trailer Inspection
     0293   Photos dated May 21, 2018,           USDA-033486
10          including Native File IMG 0157.JPG
            Scott Sibbald, Trailer Inspection
11   0294   Photos dated May 21, 2018,           USDA-033487
            including Native File IMG 0158.JPG
12          Scott Sibbald, Trailer Inspection
     0295   Photos dated May 21, 2018,           USDA-033488
13          including Native File IMG 0160.JPG
            Scott Sibbald, Trailer Inspection
14   0296   Photos dated May 21, 2018,           USDA-033489
            including Native File IMG 0161.JPG
15
            Scott Sibbald, Trailer Inspection
     0297   Photos dated May 21, 2018,           USDA-033490
16
            including Native File IMG 0162.JPG
17          Scott Sibbald, Trailer Inspection
     0298   Photos dated May 21, 2018,           USDA-033491
18          including Native File IMG 0163.JPG
            Scott Sibbald, Trailer Inspection
19   0299   Photos dated May 21, 2018,           USDA-033492
            including Native File IMG 0164.JPG
20          Scott Sibbald, Trailer Inspection
     0300   Photos dated May 21, 2018,           USDA-033493
21          including Native File IMG 0165.JPG
            Scott Sibbald, Trailer Inspection
22   0301   Photos dated May 21, 2018,           USDA-033494
            including Native File IMG 0166.JPG
23          Scott Sibbald, Trailer Inspection
     0302   Photos dated May 21, 2018,           USDA-033495
24          including Native File IMG 0167.JPG
            Scott Sibbald, Trailer Inspection
25   0303   Photos dated May 21, 2018,           USDA-033496
            including Native File IMG 0168.JPG
26
            Scott Sibbald, Trailer Inspection
27   0304   Photos dated May 21, 2018,           USDA-033497
            including Native File IMG 0169.JPG
28   0305   Scott Sibbald, Trailer Inspection    USDA-033498
                                     39
 1
     EXH.                                                      DEPO.
            DESCRIPTION                            BATES #
 2    ID                                                       EXH. #
            Photos dated May 21, 2018,
 3          including Native File IMG 0170.JPG
            Scott Sibbald, Trailer Inspection
 4   0306   Photos dated May 21, 2018,           USDA-033499
            including Native File IMG 0171.JPG
 5
            Scott Sibbald, Trailer Inspection
     0307   Photos dated May 21, 2018,           USDA-033500
 6
            including Native File IMG 0172.JPG
 7          Scott Sibbald, Trailer Inspection
     0308   Photos dated May 21, 2018,           USDA-033501
 8          including Native File IMG 0173.JPG
            Scott Sibbald, Trailer Inspection
 9   0309   Photos dated May 21, 2018,           USDA-033502
            including Native File IMG 0174.JPG
10          Scott Sibbald, Trailer Inspection
     0310   Photos dated May 21, 2018,           USDA-033503
11          including Native File IMG 0175.JPG
            Scott Sibbald, Trailer Inspection
12   0311   Photos dated May 21, 2018,           USDA-033504
            including Native File IMG 0176.JPG
13          Scott Sibbald, Trailer Inspection
     0312   Photos dated May 21, 2018,           USDA-033505
14          including Native File IMG 0177.JPG
15          Scott Sibbald, Trailer Inspection
     0313   Photos dated May 21, 2018,           USDA-033506
16          including Native File IMG 0178.JPG
            Scott Sibbald, Trailer Inspection
17   0314   Photos dated May 21, 2018,           USDA-033507
            including Native File IMG 0179.JPG
18          Scott Sibbald, Trailer Inspection
     0315   Photos dated May 21, 2018,           USDA-033508
19          including Native File IMG 0180.JPG
            Scott Sibbald, Trailer Inspection
20   0316   Photos dated May 21, 2018,           USDA-033509
            including Native File IMG 0181.JPG
21          Scott Sibbald, Trailer Inspection
     0317   Photos dated May 21, 2018,           USDA-033510
22          including Native File IMG 0182.JPG
            Scott Sibbald, Trailer Inspection
23   0318   Photos dated May 21, 2018,           USDA-033511
            including Native File IMG 0184.JPG
24          Scott Sibbald, Trailer Inspection
     0319   Photos dated May 21, 2018,           USDA-033512
25          including Native File IMG 0185.JPG
26          Scott Sibbald, Trailer Inspection
     0320   Photos dated May 21, 2018,           USDA-033513
27          including Native File IMG 0186.JPG
     0321   Scott Sibbald, Trailer Inspection    USDA-033514
28          Photos dated May 21, 2018,
                                     40
 1
     EXH.                                                      DEPO.
            DESCRIPTION                            BATES #
 2    ID                                                       EXH. #
            including Native File IMG 0187.JPG
 3          Scott Sibbald, Trailer Inspection
     0322   Photos dated May 21, 2018,           USDA-033515
 4          including Native File IMG 0188.JPG
 5          Scott Sibbald, Trailer Inspection
     0323   Photos dated May 21, 2018,           USDA-033516
 6          including Native File IMG 0189.JPG
            Scott Sibbald, Trailer Inspection
 7   0324   Photos dated May 21, 2018,           USDA-033517
            including Native File IMG 0190.JPG
 8          Scott Sibbald, Trailer Inspection
     0325   Photos dated May 21, 2018,           USDA-033518
 9          including Native File IMG 0191.JPG
            Scott Sibbald, Trailer Inspection
10   0326   Photos dated May 21, 2018,           USDA-033519
            including Native File IMG 0192.JPG
11          Scott Sibbald, Trailer Inspection
     0327   Photos dated May 21, 2018,           USDA-033520
12          including Native File IMG 0193.JPG
            Scott Sibbald, Trailer Inspection
13   0328   Photos dated May 21, 2018,           USDA-033521
            including Native File IMG 0194.JPG
14
            Scott Sibbald, Trailer Inspection
     0329   Photos dated May 21, 2018,           USDA-033522
15
            including Native File IMG 0195.JPG
16          Scott Sibbald, Trailer Inspection
     0330   Photos dated May 21, 2018,           USDA-033523
17          including Native File IMG 0196.JPG
            Scott Sibbald, Trailer Inspection
18   0331   Photos dated May 21, 2018,           USDA-033524
            including Native File IMG 0197.JPG
19          Scott Sibbald, Trailer Inspection
     0332   Photos dated May 21, 2018,           USDA-033525
20          including Native File IMG 0198.JPG
            Scott Sibbald, Trailer Inspection
21   0333   Photos dated May 21, 2018,           USDA-033526
            including Native File IMG 0199.JPG
22          Scott Sibbald, Trailer Inspection
     0334   Photos dated May 21, 2018,           USDA-033527
23          including Native File IMG 0200.JPG
            Scott Sibbald, Trailer Inspection
24   0335   Photos dated May 21, 2018,           USDA-033528
            including Native File IMG 0201.JPG
25
            Scott Sibbald, Trailer Inspection
26   0336   Photos dated May 21, 2018,           USDA-033529
            including Native File IMG 0202.JPG
27          Scott Sibbald, Trailer Inspection
     0337   Photos dated May 21, 2018,           USDA-033530
28          including Native File IMG 0203.JPG
                                     41
 1
     EXH.                                                      DEPO.
            DESCRIPTION                            BATES #
 2    ID                                                       EXH. #
            Scott Sibbald, Trailer Inspection
 3   0338   Photos dated May 21, 2018,           USDA-033531
            including Native File IMG 0204.JPG
 4          Scott Sibbald, Trailer Inspection
     0339   Photos dated May 21, 2018,           USDA-033532
 5          including Native File IMG 0205.JPG
 6          Scott Sibbald, Trailer Inspection
     0340   Photos dated May 21, 2018,           USDA-033533
 7          including Native File IMG 0206.JPG
            Scott Sibbald, Trailer Inspection
 8   0341   Photos dated May 21, 2018,           USDA-033534
            including Native File IMG 0207.JPG
 9          Scott Sibbald, Trailer Inspection
     0342   Photos dated May 21, 2018,           USDA-033535
10          including Native File IMG 0208.JPG
            Scott Sibbald, Trailer Inspection
11   0343   Photos dated May 21, 2018,           USDA-033536
            including Native File IMG 0209.JPG
12          Scott Sibbald, Trailer Inspection
     0344   Photos dated May 21, 2018,           USDA-033537
13          including Native File IMG 0210.JPG
            Scott Sibbald, Trailer Inspection
14   0345   Photos dated May 21, 2018,           USDA-033538
            including Native File IMG 0211.JPG
15
            Scott Sibbald, Trailer Inspection
     0346   Photos dated May 21, 2018,           USDA-033539
16
            including Native File IMG 0212.JPG
17          Scott Sibbald, Trailer Inspection
     0347   Photos dated May 21, 2018,           USDA-033540
18          including Native File IMG 0215.JPG
            Scott Sibbald, Trailer Inspection
19   0348   Photos dated May 21, 2018,           USDA-033541
            including Native File IMG 0216.JPG
20          Scott Sibbald, Trailer Inspection
     0349   Photos dated May 21, 2018,           USDA-033542
21          including Native File IMG 0217.JPG
            Scott Sibbald, Trailer Inspection
22   0350   Photos dated May 21, 2018,           USDA-033543
            including Native File IMG 0218.JPG
23          Scott Sibbald, Trailer Inspection
     0351   Photos dated May 21, 2018,           USDA-033544
24          including Native File IMG 0219.JPG
            Scott Sibbald, Trailer Inspection
25   0352   Photos dated May 21, 2018,           USDA-033545
            including Native File IMG 0220.JPG
26
            Scott Sibbald, Trailer Inspection
27   0353   Photos dated May 21, 2018,           USDA-033546
            including Native File IMG 0221.JPG
28   0354   Scott Sibbald, Trailer Inspection    USDA-033547
                                     42
 1
     EXH.                                                      DEPO.
            DESCRIPTION                            BATES #
 2    ID                                                       EXH. #
            Photos dated May 21, 2018,
 3          including Native File IMG 0222.JPG
            Scott Sibbald, Trailer Inspection
 4   0355   Photos dated May 21, 2018,           USDA-033548
            including Native File IMG 0223.JPG
 5
            Scott Sibbald, Trailer Inspection
     0356   Photos dated May 21, 2018,           USDA-033549
 6
            including Native File IMG 0224.JPG
 7          Scott Sibbald, Trailer Inspection
     0357   Photos dated May 21, 2018,           USDA-033550
 8          including Native File IMG 0226.JPG
            Scott Sibbald, Trailer Inspection
 9   0358   Photos dated May 21, 2018,           USDA-033551
            including Native File IMG 0227.JPG
10          Scott Sibbald, Trailer Inspection
     0359   Photos dated May 21, 2018,           USDA-033552
11          including Native File IMG 0228.JPG
            Scott Sibbald, Trailer Inspection
12   0360   Photos dated May 21, 2018,           USDA-033553
            including Native File IMG 0229.JPG
13          Scott Sibbald, Trailer Inspection
     0361   Photos dated May 21, 2018,           USDA-033554
14          including Native File IMG 0230.JPG
15          Scott Sibbald, Trailer Inspection
     0362   Photos dated May 21, 2018,           USDA-033555
16          including Native File IMG 0231.JPG
            Scott Sibbald, Trailer Inspection
17   0363   Photos dated May 21, 2018,           USDA-033556
            including Native File IMG 0232.JPG
18          Scott Sibbald, Trailer Inspection
     0364   Photos dated May 21, 2018,           USDA-033557
19          including Native File IMG 0233.JPG
            Scott Sibbald, Trailer Inspection
20   0365   Photos dated May 21, 2018,           USDA-033558
            including Native File IMG 0234.JPG
21          Scott Sibbald, Trailer Inspection
     0366   Photos dated May 21, 2018,           USDA-033559
22          including Native File IMG 0235.JPG
            Scott Sibbald, Trailer Inspection
23   0367   Photos dated May 21, 2018,           USDA-033560
            including Native File IMG 0236.JPG
24          Scott Sibbald, Trailer Inspection
     0368   Photos dated May 21, 2018,           USDA-033561
25          including Native File IMG 0237.JPG
26          Scott Sibbald, Trailer Inspection
     0369   Photos dated May 21, 2018,           USDA-033562
27          including Native File IMG 0239.JPG
     0370   Scott Sibbald, Trailer Inspection    USDA-033563
28          Photos dated May 21, 2018,
                                     43
 1
     EXH.                                                      DEPO.
            DESCRIPTION                            BATES #
 2    ID                                                       EXH. #
            including Native File IMG 0240.JPG
 3          Scott Sibbald, Trailer Inspection
     0371   Photos dated May 21, 2018,           USDA-033564
 4          including Native File IMG 0241.JPG
 5          Scott Sibbald, Trailer Inspection
     0372   Photos dated May 21, 2018,           USDA-033565
 6          including Native File IMG 0242.JPG
            Scott Sibbald, Trailer Inspection
 7   0373   Photos dated May 21, 2018,           USDA-033566
            including Native File IMG 0243.JPG
 8          Scott Sibbald, Trailer Inspection
     0374   Photos dated May 21, 2018,           USDA-033567
 9          including Native File IMG 0244.JPG
            Scott Sibbald, Trailer Inspection
10   0375   Photos dated May 21, 2018,           USDA-033568
            including Native File IMG 0245.JPG
11          Scott Sibbald, Trailer Inspection
     0376   Photos dated May 21, 2018,           USDA-033569
12          including Native File IMG 0246.JPG
            Scott Sibbald, Trailer Inspection
13   0377   Photos dated May 21, 2018,           USDA-033570
            including Native File IMG 0247.JPG
14
            Scott Sibbald, Trailer Inspection
     0378   Photos dated May 21, 2018,           USDA-033571
15
            including Native File IMG 0248.JPG
16          Scott Sibbald, Trailer Inspection
     0379   Photos dated May 21, 2018,           USDA-033572
17          including Native File IMG 0249.JPG
            Scott Sibbald, Trailer Inspection
18   0380   Photos dated May 21, 2018,           USDA-033573
            including Native File IMG 0251.JPG
19          Scott Sibbald, Trailer Inspection
     0381   Photos dated May 21, 2018,           USDA-033574
20          including Native File IMG 0252.JPG
            Scott Sibbald, Trailer Inspection
21   0382   Photos dated May 21, 2018,           USDA-033575
            including Native File IMG 0253.JPG
22          Scott Sibbald, Trailer Inspection
     0383   Photos dated May 21, 2018,           USDA-033576
23          including Native File IMG 0254.JPG
            Scott Sibbald, Trailer Inspection
24   0384   Photos dated May 21, 2018,           USDA-033577
            including Native File IMG 0255.JPG
25
            Scott Sibbald, Trailer Inspection
26   0385   Photos dated May 21, 2018,           USDA-033578
            including Native File IMG 0256.JPG
27          Scott Sibbald, Trailer Inspection
     0386   Photos dated May 21, 2018,           USDA-033579
28          including Native File IMG 0257.JPG
                                     44
 1
     EXH.                                                        DEPO.
            DESCRIPTION                             BATES #
 2    ID                                                         EXH. #
            Scott Sibbald, Trailer Inspection
 3   0387   Photos dated May 21, 2018,            USDA-033580
            including Native File IMG 0258.JPG
 4          Scott Sibbald, Trailer Inspection
     0388   Photos dated May 21, 2018,            USDA-033581
 5          including Native File IMG 0259.JPG
 6          Scott Sibbald, Trailer Inspection
     0389   Photos dated May 21, 2018,            USDA-033582
 7          including Native File IMG 0260.JPG
            Scott Sibbald, Trailer Inspection
 8   0390   Photos dated May 21, 2018,            USDA-033583
            including Native File IMG 0261.JPG
 9          Scott Sibbald, Trailer Inspection
     0391   Photos dated May 21, 2018,            USDA-033584
10          including Native File IMG 0262.JPG
            Scott Sibbald, Trailer Inspection
11   0392   Photos dated May 21, 2018,            USDA-033585
            including Native File IMG 0264.JPG
12          Scott Sibbald, Trailer Inspection
     0393   Photos dated May 21, 2018,            USDA-033586
13          including Native File IMG 0265.JPG
            Scott Sibbald, Trailer Inspection
14   0394   Photos dated May 21, 2018,            USDA-033587
            including Native File IMG 0266.JPG
15
            Scott Sibbald, Trailer Inspection
     0395   Photos dated May 21, 2018,            USDA-033588
16
            including Native File IMG 0267.JPG
17          Scott Sibbald, Trailer Inspection
     0396   Photos dated May 21, 2018,            USDA-033589
18          including Native File IMG 0268.JPG
            Scott Sibbald, Trailer Inspection
19   0397   Photos dated May 21, 2018,            USDA-033590
            including Native File IMG 0269.JPG
20          Scott Sibbald, Trailer Inspection
     0398   Photos dated May 21, 2018,            USDA-033591
21          including Native File IMG 0270.JPG
     0399   Payroll Document from the Flat       USDA-003927 –
22          Fire                                  USDA-003928
     0400   Personnel Document from the Flat     USDA-001628 –
23          Fire                                  USDA-001630
     0401   “Miscellaneous Unplanned”
24                                                USDA-023737
            Documents from the Flat Fire
25   0402   Contracts Document from the Flat     USDA-002451 –
            Fire                                  USDA-002456
26   0403   Aircraft Document from the Flat       USDA-029958
            Fire
27   0404   Grants & Agreements Document for     USDA-022668 –
            the Flat Fire                         USDA-022675
28
                                     45
 1
     EXH.                                                        DEPO.
            DESCRIPTION                             BATES #
 2    ID                                                         EXH. #

     0405   Materials and Supplies Documents     USDA-010660 –
 3          from the Flat Fire                    USDA-010664
     0406   Rent, Communications, & Utilities    USDA-025850 –
 4          from the Flat Fire                    USDA-025852
 5   0407   National Interagency Mobilization    USDA-037696 -
            Guide March 2018                      USDA-037770
 6   0408   Interagency Standards for Fire and   USDA-037122 -
            Fire Aviation Operations 2018         USDA-037635
 7          Wildland Fire Incident Management
            Field Guide (PMS 210, Jan. 2014),
 8   0409   available at
            https://www.nwcg.gov/sites/default
 9          /files/publications/pms210.pdf
            Wildland Fire Incident Management
10          Field Guide (PMS 210, April 2013),
            available at
11   0410   https://www.nifc.gov/nicc/logistic
            s/references/Wildland%20Fire%20Inc
12          ident%20Management%20Field%20Guide
            .pdf
13          NICC Incident Management Situation   USDA-036739 -
     0411
            Reports July 2012                     USDA-037121
14                                               USDA-036588 –
     0412   Type 2 IMT Incident Narrative         USDA-036600
15
     0413   Demobilization/Reassignment Plan     USDA-008531 -
16          July 2012                             USDA-008548
     0414   Aircraft Manifests and Payment       USDA-020891 –
17          Vouchers                              USDA-020968
     0415   Emergency FireFighter Commissary      USDA-020984
18          Record (mileage reimbursement)
            Emergency FireFighter Commissary
     0416                                        USDA-020989 -
19          Record (lodging expenses July 12-
                                                  USDA-020991
            16)
20          Training Specialist Final            USDA-009463 -
     0417
            Narrative                             USDA-009470
21          Individual Wildland Fire Report
     0418                                         USDA-009799
            5100-29 November 26, 2012
22          I-Suite Cost Report July 20, 2012-   USDA-010001 –
     0419
            Supply Purchase worksheets            USDA-010005
23
     0420   Summary of Supply Resource Orders    USDA-009997 –
24          July 17, 2012                         USDA-010000
     0421   I-Suite Cost Reports from July 14,   USDA-009936 –
25          2012 to July 17, 2012                 USDA-010000
     0422   Helicopter Daily Use and cost        USDA-010411 –
26          Summary Sheets                        USDA-010431
     0423                                        USDA-030141 –
27          Incident Replacement Requisitions
                                                   USDA-03142
     0424   Incident Replacement Requisitions    USDA-030163 –
28
                                     46
 1
     EXH.                                                       DEPO.
            DESCRIPTION                            BATES #
 2    ID                                                        EXH. #
                                                 USDA-030164
 3          Interagency Incident Management
     0425   Team, Flat Incident July 12-18,     USDA-007438 –
 4          2011                                 USDA-007463
 5
            Interagency Incident Management
     0426                                       USDA-007442 –
 6          Team, Flat Incident July 12-18,      USDA-007443
            2011, Air Operations Narrative
 7          Interagency Incident Management
     0427   Team, Flat Incident July 12-18,      USDA 007448
 8          2011, Finance Narrative, Daily
            Rental Rates
 9   0428                                       USDA 007310 –
            Revised Delegation of Authority
                                                  USDA-07313
10   0429   WFDSS Incident Decision July 16,     USDA-007057
            2012
11                                              USDA 020942 –
     0430   Travel Voucher                       USDA-020943
12                                              USDA 020951 –
     0431   Travel Voucher                       USDA-020952
13
     0432   Fire Management Vol. 61, No. 3      USDA-038543 –
14          (Summer 2001)                        USDA-038574
     0433   Emergency Firefighter Time Report    USDA-021018
15   0434   Shasta-Trinity National Forest       USDA-001457
            Plan Allocation
16          Written Description of Flat Fire    USDA-006674 –
     0435
            Area and Map Images                   USDA-06675
17          Written Description of Flat Fire    USDA-006682 –
     0436
            vegetation and burn severity         USDA-006683
18          Fire Behavior Analyst – Final
     0437   Report (Flat Fire)Shasta-Trinity    USDA-007124 –
19          National Forest (July 12 to July     USDA-007133
            18, 2012)
20
     0438   Email from Kathy Roche to Laurie    USDA-028504 –
21          Magliano, et al. (Sept. 25, 2013)    USDA-028505
     0439   Notes by Tina Lynsky (U.S. Forest    USDA-028507
22          Service)
     0440   Flat Fire / Stafford Fire            USDA-028531
23          Spreadsheet
            U.S. Forest Service Region 5
24   0441                                       USDA-028606 –
            Appraisal Spreadsheet February 2,    USDA-029299
            2017
25          U.S. Forest Service Memorandum –
     0442                                       USDA-029300 –
            Valuation of Timber Loss on the
26                                               USDA-029301
            Flat Fire (2012)
     0443   Region 5 Appraisal Spreadsheet
27                                               USDA-030906
            Sept. 27, 2013
28   0444   Deterioration Rate Chart            USDA-006657 –
                                     47
 1
     EXH.                                                        DEPO.
            DESCRIPTION                             BATES #
 2    ID                                                         EXH. #
                                                  USDA-006661
 3          Map of Flat Fire Area by Lois
     0445   Shoemaker drawn from previously
 4          produced RAVG Data
 5          Damages Assessment summarizing
     0446   previously produced U.S. Forest
 6          Service Data
     0447   Handwritten Notes from the Flat      USDA-000313 –
 7          Fire                                  USDA-000315
     0448   Maps of the Flat Fire Area (July     USDA-000319 –
 8          15, 2012)                             USDA-000320
     0449   Infrared Interpreter’s Daily Log      USDA-000321
 9          Handwritten Notes from Origin and    USDA-000754 –
     0450
            Cause Investigation                   USDA-000759
10          Handwritten Notes from Origin and    USDA-001541 –
     0451
            Cause Investigation                   USDA-001552
11
     0452   Handwritten Notes from Joe Bundy     USDA-001612 –
12          Interview                             USDA-001613
            Photographs of Chains collected
13   0453   from Kernen Construction by SA       USDA-027541 –
            McIntyre; photos of lowboy            USDA-027603
14          trailer; photos of roadway
     0454   Weather Conditions Report (BGBC1)     USDA-027604
15   0455   U.S Forest Service Incident Report    USDA-027605
16   0456   Photographs of and around Highway    USDA-027622 –
            299 taken by Don Swanson              USDA-027639
17   0457   US. Forest Service – Photographic    USDA-027606 –
            Record Form                           USDA-027607
18   0458   Topographical Map of the Flat Fire    USDA-001553
            Area
19                                               USDA-007418 –
     0459   Fire Behavior Analyst Report           USDA-007435
20                                               USDA-000318 –
     0460   Maps of the Flat Fire Area            USDA-000319,
21                                                 USDA-000320
            Original Deposition of Billy Wayne
22          Hicks, Jr. taken April 30, 2018
            (Video)
23
     0461
            Should Mr. Hicks appear at court
24          for testimony, the deposition will
            not be used. The deposition will
25          only be used if he is unavailable.
26          Original Deposition of William
            Joseph Bundy taken May 1, 2018
     0462   (Video)
27

28          Should Mr. Bundy appear at court

                                     48
 1
     EXH.                                                        DEPO.
            DESCRIPTION                             BATES #
 2    ID                                                         EXH. #
            for testimony, the deposition will
 3          not be used. The deposition will
            only be used if he is unavailable.
 4          Original Deposition of William
            Joseph Bundy obo Bundy & Sons,
 5          Inc. taken May 8, 2018 (Video)
 6   0463
            Should Mr. Bundy appear at court
            for testimony, the deposition will
 7          not be used. The deposition will
            only be used if he is unavailable.
 8
            Original Deposition of William H.
 9          Bundy taken April 26, 2018 (Video)

10   0464   Should Mr. Bundy appear at court
            for testimony, the deposition will
11          not be used. The deposition will
            only be used if he is unavailable.
12          Original Deposition of Scott
            Farley taken May 4, 2018 (Video)
13
     0465   Should Mr. Farley appear at court
14          for testimony, the deposition will
            not be used. The deposition will
15          only be used if he is unavailable.
            Original Deposition of Scott
16          Farley obo Kernen Construction Co.
            taken May 7, 2018 (Video)
17   0466
            Should Mr. Farley appear at court
18          for testimony, the deposition will
            not be used. The deposition will
19          only be used if he is unavailable.
            Original Deposition of Richard
20          Heinig taken June 13, 2018 (Video)
21   0467   Should Mr. Heinig appear at court
            for testimony, the deposition will
22          not be used. The deposition will
            only be used if he is unavailable.
23          Original Deposition of Yolynn St.
            John taken May 3, 2018 (Video)
24
     0468   Should Ms. St. John appear at
25          court for testimony, the
            deposition will not be used. The
26          deposition will only be used if
            she is unavailable.
27          Flat Fire – Fire Box and Cost        USDA-007310 –
     0469
            Documents                             USDA-027351
28
                                     49
 1
     EXH.                                                  DEPO.
            DESCRIPTION                          BATES #
 2    ID                                                   EXH. #

     0470   RAVG Data (produced to Defendants
 3          via Thumb Drive on April 6, 2018)
            Defendants’ Expert Report of
 4          Franklin Otis Carroll dated March
     0471
            16, 2015 (“Observations on Methods
 5          and Approaches”)
 6          Defendants’ Expert Report of
     0472   Franklin Otis Carroll dated March
 7          23, 2015 (“Disclaimer”)
            Defendants’ Expert Report of
 8   0473   Franklin Otis Carroll dated May
            2018 (“Summary Report of
 9          Findings”)
            Defendants’ Expert Report of
10   0474   Franklin Otis Carroll dated May
            2018 (“Flat Fire: A Critique of
11          the Fire Fight”)
            Defendants’ Expert Report of
12   0475   Franklin Otis Carroll dated May
            17, 2018 (“Supplemental
13          Statement”)
            Defendants’ Expert Report of
14          Franklin Otis Carroll dated May
     0476
            26, 2018 (“Statement” re 18
15          Images) and accompanying photos
            Defendants’ Expert Report of
16   0477   Franklin Otis Carroll dated May
            27, 2018 (“Statement”)
17
     0478   Defendants’ CV and Rate Sheet of
18          Expert Franklin Otis Carroll
            Defendants’ Expert Rebuttal Report
19   0479   of Alan Donelson, PhD dated July
            2, 2018
20   0480   Defendants’ CV and Rate Sheet of
            Expert Alan Donelson, PhD
21          Defendants’ Expert Report of
     0481   Carson Engelskirger dated May 2018
22          (“Flat Fire Opinions”)
            Defendants’ Expert Report of
23          Carson Engelskirger dated May 2018
     0482
            (“Flat Fire Timber Valuation &
24          Reforestation Cost Assessment”)
     0483   Defendants’ CV and Rate Sheet of
25          Expert Carson Engelskirger
     0484   Defendants’ Expert Report of Bill
26          Focha dated July 29, 2018
27   0485   Defendants’ Amended Expert Report
            of Bill Focha dated July 29, 2018
28   0486   Defendants’ CV and Rate Sheet of
                                     50
 1
     EXH.                                                  DEPO.
            DESCRIPTION                          BATES #
 2    ID                                                   EXH. #
            Expert Bill Focha
 3          Defendants’ Expert Report of
     0487   Thomas Gaman dated March 5, 2015
 4          (“Forest Inventory and Fire
            Effects Summary”)
 5
            Defendants’ Expert Report of
 6   0488   Thomas Gaman dated March 25, 2018
            (“Addendum: Forest Inventory and
 7          Fire Effects 2018”)
            Defendants’ Expert Report of
 8   0489   Thomas Gaman dated May 29, 2018
            (“Flat Fire: Opinions and Facts”)
 9   0490   Defendants’ CV and Rate Sheet of
            Expert Thomas Gaman
10          Defendants’ Expert Report of
     0491   Devinder Grewal, PhD, P.E. dated
11          June 1, 2018
            Defendants’ Expert Rebuttal Report
12   0492   of Devinder Grewal, PhD, P.E.
            dated July 2, 2018
13          Defendants’ CV and Rate Sheet of
     0493
            Expert Devinder Grewal, PhD, P.E.
14
            Defendants’ Expert Report of Anita
     0494   Kerezman, C.D.S. dated June 1,
15
            2018
16   0495   Defendants’ CV and Rate Sheet of
            Expert Anita Kerezman, C.D.S.
17   0496   Defendants’ Expert Report of Julie
            Korb, PhD dated May 23, 2018
18   0497   Defendants’ CV and Rate Sheet of
            Expert of Julie Korb, PhD
19          Defendants’ Expert Report of
     0498   McAlpine & Parker dated May 31,
20          2018
     0499   Defendants’ CVs and Rate Sheets of
21          Experts McAlpine & Parker
            Defendants’ Expert Report of Daryl
22          Mergen dated May 28, 2018 (“Flat
     0500   Fire Vegetation Resource Report
23          Two Years after the Flat Fire
            (November 2014, January 2014)”)
24
            Defendants’ Expert Report of Daryl
25   0501   Mergen dated May 29, 2018
            (“Opinions”)
26          Defendants’ Expert Report of Daryl
     0502   Mergen dated (“Executive Summary
27          II” of Opinions)
     0503   Defendants’ CV and Rate Sheet of
28          Expert Daryl Mergen
                                     51
 1
     EXH.                                                  DEPO.
            DESCRIPTION                          BATES #
 2    ID                                                   EXH. #
            Defendants’ Expert Report of
 3   0504   Daniel O’Connell dated May 27,
            2018
 4          Defendants’ Expert Rebuttal Report
     0505   of Daniel O’Connell dated July 1,
 5          2018
 6   0506   Defendants’ CV and Rate Sheet of
            Expert Daniel O’Connell
 7          Defendants’ Expert Report of
     0507   Michael Nicholas dated July 30,
 8          2018
     0508   Defendants’ CV and Rate Sheet of
 9          Expert Michael Nicholas
            Defendants’ Expert Report of Ron
10   0509   Thompson dated February 28, 2015
            (“Assessment of the Impacts of the
11          Flat Fire on Wildlife”)
            Defendants’ Expert Report of Ron
12          Thompson dated February 28, 2015
     0510   (“An Additional Assessment of the
13          Impacts of the Flat Fire on
            Wildlife”)
14          Defendants’ Expert Report of Ron
     0511
            Thompson dated May 26, 2018
15
            Defendants’ Expert Rebuttal Report
     0512   of Ron Thompson dated June 20,
16
            2018
17   0513   Defendants’ CV and Rate Sheet of
            Expert Ron Thompson
18          Bundy & Sons, Inc.’s Designation
            of Experts and Disclosure of
19   0514   Expert Testimony (including CD,
            native files produced therewith on
20          June 1, 2018)
            Kernen’s Designation of Experts
21          and Disclosure of Expert Testimony
     0515   (including USB, native files
22          produced therewith on June 1,
            2018)
23          United States’ Expert Report of
            Robert Carnahan, P.E. (Exponent)
24          dated June 1, 2018, with
     0516   accompanying CV and Rate Sheet of
25          Expert (tables, images, and
            graphics contained within the
26          report)
            United States’ Expert Rebuttal
27   0517   Report of Robert Carnahan, P.E.
            (Exponent) dated July 2, 2018,
28
                                     52
 1
     EXH.                                                  DEPO.
            DESCRIPTION                          BATES #
 2    ID                                                   EXH. #
            with accompanying CV and Rate
 3          Sheet of Expert (tables, images,
            and graphics contained within the
 4          report)
            United States’ Expert Second
 5          Rebuttal Report of Robert
            Carnahan, P.E. (Exponent) dated
 6   0518   August 20, 2018, with accompanying
            CV and Rate Sheet of Expert
 7          (tables, images, and graphics
            contained within the report)
 8
            United States’ Expert Report of
 9          Erik Christiansen, PhD, P.E.,
            C.F.I. (Exponent) dated June 1,
10   0519   2018 with accompanying CV and Rate
            Sheet of Expert (tables, images,
11          and graphics contained within the
            report)
12          United States’ Expert Report of
            Erik Christiansen, PhD, P.E.,
13          C.F.I. (Exponent) dated August 20,
     0520   2018 with accompanying CV and Rate
14          Sheet of Expert (tables, images,
            and graphics contained within the
15          report)
            United States’ Expert Report of
16          Bob Hutcheson (Black Fox Timber
            Management) dated June 1, 2018
17   0521   with accompanying CV and Rate
            Sheet of Expert (tables, images,
18          and graphics contained within the
            report)
19          United States’ Expert Rebuttal
            Report of Bob Hutcheson (Black Fox
20   0522   Timber Management) dated June 26,
            2018 (tables, images, and
21          graphics contained within the
            report)
22          United States’ Expert Rebuttal
            Report of Lois Shoemaker dated
23          July 2, 2018 with accompanying CV
     0523
            of Expert (tables, images, and
24          graphics contained within the
            report)
25          United States’ Expert Report of
            Donald Yasuda (USFS) dated May 29,
26          2018 with accompanying CV of
     0524
            Expert (tables, images, and
27          graphics contained within the
            report)
28
                                     53
 1
     EXH.                                                         DEPO.
             DESCRIPTION                             BATES #
 2    ID                                                          EXH. #
             United States’ Expert Rebuttal
 3           Report of Donald Yasuda (USFS)
     0525    dated June 29, 2018 with
 4           accompanying CV of Expert (tables,
             images, and graphics contained
 5           within the report)
     0526    Declaration of Daniel Falk (Falk     USDA-038607 –
 6           Forestry, Inc.)                       USDA-038622
 7
                 Other than materials used for impeachment or rebuttal,
 8
     and materials identified by Bates-number in its Exhibit List
 9
     (Exhibit B), the United States expects to use the following
10
     discovery documents at trial:
11

12          Kernen Construction’s Responses to Plaintiff United States
            of America’s Interrogatories, Set One. Response Nos. 3, 5,
13          7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17.

14          Kernen Construction’s Responses to Plaintiff United States
            of America’s Interrogatories, Set Two. Response No. 22.
15
                 Kernen Construction’s Responses to Plaintiff United
16          States of America’s Requests for Admission, Set One.
            Response Nos. 1, 3, 4, 17, 18, 19, 20, 21, 22, 26, 36, 40,
17          54, 56, 66, 68, 70, 71, 74, 81, 86, 87, 88, 89, 90, 91, 92,
            93, 94, 95, 96, 97, 100, 101, 102, 103, 104, 105, 106, 112,
18          116, 117.

19          Kernen Construction’s Responses to Plaintiff United States
            of America’s Requests for Admission, Set Two. Response Nos.
20          119, 121, 122, 123, 124, 125, 126, 129, 130, 131, 132, 134,
            135, 137, 138, 139, 140, 141, 142.
21
            Bundy & Sons, Inc.’s Amended Responses to United States’
22          Request for Admissions, Set One. Response Nos. 1, 2, 3, 4,
            6, 14, 15, 17, 18, 20, 21, 22, 26, 27, 30, 31, 32, 33, 34,
23          38, 39, 40, 42, 46, 47, 48, 53, 54, 55, 56, 62, 72, 73, 75,
            80, 81, 82, 87, 89, 90, 94, 95, 96, 98, 100, 101, 105, 108,
24          109, 110, 111, 112, 113, 116, 119, 122, 123, 127.

25          Bundy & Sons, Inc.’s Responses to United States’
            Interrogatories, Set One. Response Nos. 1, 7, 8, 9, 10, 11,
26          12, 13, 14, 15, 16.

27          Bundy & Sons, Inc.’s Responses to United States’
            Interrogatories, Set Two. Response No. 20.
28
                                      54
 1   Rule 30(b)(6) Deposition of Scott Farley obo Kernen
     Construction (May 7, 2018). 13:18-21; 25:17-24; 26:25-27:5;
 2   30:15-19; 30:21-31:3; 36:18-24; 37:2-3; 37:4-7; 37:8-11;
     37:12-13; 37:14-15; 37:16-17; 37:18-19; 37:20-24; 38:14-22;
 3   38:23-39:2; 39:4-22; 41:14-21; 41:23-42:3; 42:5-22; 43:13-
     44:7;44:8-15; 50:10-51:14; 54:22-55:8; 59:22-60:14; 60:15-
 4   19; 61:3-62:9; 62:10-22; 64:7-65:8; 92:23-93:1, 14-17;
     125:4-125:5; 126:2-25.
 5
     Rule 30(b)(6) Deposition of William J. Bundy obo Bundy &
 6   Sons, Inc. (May 8, 2018).
     18:7-19:1; 19:23-20:5; 20:9-19; 20:24-21:10; 22:24-25;
 7   31:15-23; 38:19-25; 39:12-40:13; 53:23-54:2; 57:22-58:7;
     90:10-91:3; 91:20-23; 92:3-11; 92:13-23; 92:25-93:7; 94:3-
 8   94:6; 94:7-25; 95:22-24; 96:10-19; 91:7-10; 97:11-24; 98:7-
     10; 98:11-19; 99:19-100:2; 106:2-23; 107:22-108:1; 111:10-
 9   13; 110:19-112:1; 112:8-17; 1196-12; 121:2-8; 122:14-21;
     125:8-25; 126:21-127:7; 134:21-135:6; 141:8-145:5, Ex. 48;
10   149:14-21; 150:14-24; 155:20-157:6; 165:8-14; 165:23-166:10;
     167:9-168:2; 174:16-24; 180:4-7; 189:2-9; 193:15-194:10.
11

12   Deposition of Bundy & Sons, Inc.’s Expert Witness Daniel
     O’Connell (July 19, 2018).
13   185:14-21.
14   Deposition of Kernen Construction’s Expert Witness Anita
     Kerezman (Aug. 1, 2018).
15   132:6-133:8.
16   Deposition of Kernen Construction’s Expert Witness William
     Focha (Aug. 24, 2018).
17   82:20 – 83:1.
18   Report of Kernen Construction’s Expert Witness William Focha
     (July 29, 2018).
19   P.1.
20

21

22

23

24

25

26

27

28
                               55
 1                           Exhibit D: Defendants’ Exhibits
 2
     EXHIBIT   DESCRIPTION
 3
     ID
 4    1001     7-10-2014 Letter from USDA to Kernen
               Construction re Notice of Indebtedness to the
 5             USDA Forest Service
      1002     9-30-2014 Letter from USDA to LeClairRyan
 6             attaching Transaction Register Summary Report
               and redacted Investigation Report
 7
      1003     Transaction Register Summary Report (336 pages
 8             produced directly to LeClairRyan)
      1004     6-1-2018 Anita Kerezman Expert Report
 9             (includes all graphs, photographs, tables,
               images, and graphics contained within the
10             Report and all documents and reports cited by
               the Report)
11
      1005     Exhibit 1 to 6-1-2018 Anita Kerezman Expert
12             Report
      1006     Exhibit 2 to 6-1-2018 Anita Kerezman Expert
13             Report
      1007     Exhibit 3 to 6-1-2018 Anita Kerezman Expert
14             Report
      1008     Exhibit 4 to 6-1-2018 Anita Kerezman Expert
15             Report
      1009     Exhibit 5 to 6-1-2018 Anita Kerezman Expert
16             Report
      1010     Exhibit 6 to 6-1-2018 Anita Kerezman Expert
17             Report
      1011     Exhibit 7 to 6-1-2018 Anita Kerezman Expert
18             Report
      1012     Exhibit 8 to 6-1-2018 Anita Kerezman Expert
19             Report
      1013     Photos of 3 feller bunchers depicting the
20             exemplar Murray Professional trailer and the
21             subject trailer on 7-17-2012 and 5-21-2018
               (photos on page 4 of 6-1-2018 Devinder Grewal
22             Expert Report)
      1014     Figure 42 of 6-1-2018 Robert Carnahan Expert
23             Report: Overall view of incident feller buncher
      1015     Figures 43 of 6-1-2018 Robert Carnahan Expert
24             Report: Overall view of other side of feller
25             buncher
      1016     Figure 44 of 6-1-2018 Robert Carnahan Expert
26             Report: Forward end of boom and feller buncher
               head
27    1017     Deposition exhibits of Anita Kerezman
28
                                           56
 1   EXHIBIT   DESCRIPTION
     ID
 2    1018     CV and rate sheet of Anita Kerezman
 3    1019     Anita Kerezman Expert File
 4    1020     6-1-2018 Devinder Grewal Expert Report
               (includes all graphs, photographs, tables,
 5             images, and graphics contained within the
               Report and all documents and reports cited by
 6             the Report)
      1021     Photos produced with 6-1-2018 Devinder Grewal
 7             Expert Report relating to the 5-21-2018 trailer
               inspection, 5-24-2018 Timbco inspection, and 5-
 8             25-2018 chain inspection
      1022     7-2-2018 Devinder Grewal Rebuttal Report
 9             (includes all graphs, photographs, tables,
               images, and graphics contained within the
10             Report and all documents and reports cited by
               the Report)
11
      1023     Photos produced at deposition #2 of Devinder
12             Grewal
      1024     Photos taken at deposition #1 of Devinder Grewal
13
      1025     Deposition exhibits of Devinder Grewal (two
14             depositions)
      1026     CV and rate sheet of Devinder Grewal
15
      1027     Devinder Grewal Expert File
16
      1028     Grade 70 transport chain with snap binder
17
      1029     Scale models of feller-bunchers
18
      1030     Scale model of a low-bed trailer
19
      1031     An exemplar light bar (currently available
20             version)
21    1032     Reconstructed subject light bar

22    1033     Cheese microplaner

23    1034     Plan-view drawing of hwy 299 near the subject
               fires
24    1035     7-29-2018 William Focha Expert Reports
               (includes all graphs, photographs, tables,
25             images, and graphics contained within the
               Report and all documents and reports cited by
26             the Report)
      1036     Deposition exhibits of William Focha
27
      1037     CV and rate sheet of William Focha
28
                                      57
 1   EXHIBIT   DESCRIPTION
     ID
 2    1038     William Focha Expert File
 3    1039     7-2-2018 Alan Donelson Rebuttal Report
               (includes all graphs, photographs, tables,
 4             images, and graphics contained within the
               Report and all documents and reports cited by
 5             the Report)
 6    1040     Deposition exhibits of Alan Donelson

 7    1041     Alan Donelson Expert File

 8    1042     3-16-2015 Franklin Carroll Suppression Cost
               Report
 9             (includes all graphs, photographs, tables,
               images, and graphics contained within the
10             Report and all documents and reports cited by
               the Report)
11    1043     5-17-2018 Franklin Carroll Statement
12             (includes all graphs, photographs, tables,
               images, and graphics contained within the
13             Report and all documents and reports cited by
               the Report)
14    1044     5-26-2018 Franklin Carroll Critique of the Fire
               Fight
15             (includes all graphs, photographs, tables,
16             images, and graphics contained within the
               Report and all documents and reports cited by
17             the Report)
      1045     5-26-2018 Franklin Carroll Summary Report of
18             Findings
               (includes all graphs, photographs, tables,
19             images, and graphics contained within the
20             Report and all documents and reports cited by
               the Report)
21    1046     5-26-2018 Images-Statement and 18 images

22    1047     Franklin Carroll photos [photos taken by Kari
               Greer]
23    1048     Franklin Carroll photos [taken by Mark Thiessen]
24
      1049     CV and rate sheet of Franklin Carroll
25
      1050     Deposition exhibits of Franklin Carroll
26
      1051     Franklin Carroll Dep. Ex. 274: Notes with
27             contacts re the Flat Fire
      1052     Franklin Carroll Dep. Ex. 276: Notes relating to
28             the January 2018 Flat Fire site visit
                                      58
 1   EXHIBIT   DESCRIPTION
     ID
 2    1053     Franklin Carroll   Dep. Ex. 284:   3-6-2015 Michael
               Tuffly Flat Fire   Reforestation   Assessment
 3    1054     Franklin Carroll   Dep. Ex. 285:    3-6-2015 Michael
               Tuffly Flat Fire   Burn Severity   Assessment
 4    1055     Franklin Carroll   Dep. Ex. 287:   photo
 5    1056     Franklin Carroll Dep. Ex. 288: photo
 6             Franklin Carroll Dep. Ex. 289: map
      1057
 7
      1058     Franklin Carroll Dep. Ex. 290: Notes re event
 8             and log of actions
      1059     Franklin Carroll Dep. Ex. 291: excerpts re fire
 9             severity analysis
      1060     Franklin Carroll Dep. Ex. 292: aerial image
10
      1061     Franklin Carroll Dep. Ex. 293: photo
11
      1062     Franklin Carroll Dep. Ex. 296: Opinion outline
12
      1063     Page 2 of the 7-13-2012 USDA letter to Paul
13             Whitcome-Incident Commander re Revised
               Delegation of Authority
14    1064     Photo
15    1065     Unit Log-hand written notes
16    1066     Activity Log-hand written notes
17    1067     Activity Log-hand written notes
18
      1068     Activity Log-hand written notes
19
      1069     Map: Map date: 7-15-2012 and Imagery date: 7-14-
20             2012 @ 2137 MDT time
      1070     Page 5 of Budget Object Classification Codes
21             (BOC)
      1071     Map: Figure 3 Aerial image with terrain showing
22             location of Engine 1, the fire perimeter (in
               blue) on 7-13-2012 at the edge of Pelletreau
23
               Creek and the fire perimeter (in red) at 2137 on
24             7-14-2012 after the fire made runs and crossed
               the B spur on Division Z
25    1072     Map: Flat Fire CA-SHF 2290, Map Date: 7-16-2012

26    1073     Infrared Interpreter’s Daily Log at flight time
               2037 PDT and fight date: 7-14-2012
27

28
                                        59
 1   EXHIBIT   DESCRIPTION
     ID
 2    1074     8-23-2013 USDA letter to Forest Supervisor,
 3             Shasta Trinity NF re Resource Damage Assessment–
               Flat Fire, July 11, 2012
 4    1075     7-18-2013 USDA letter to Regional Forester
               Region 5 re Resource Damage Assessment –Flat
 5             Fire, July 11, 20126677
 6    1076     Region 5-Resource Management website screenshot
 7             : Threat of Deforested Conditions in CA National
               Forests and Summary of Vegetation Conditions
 8             after the Flat Fire on the Shasta-Trinity Forest
               (acres)
 9    1077     Map: Flat Fire CA-SHF 002290. Night Shift 7-13-
               2012 @ 1066 acres
10    1078     Map. WFDSS-FSPRO Probability: SHF Flat Fire.
11             7/12-7 days-90m Res; 1024 Fire Sim. File:
               7.12.2012, 7 days, 1000 fires; Analyst Larry
12             Hood
      1079     Field Weather Observations: handwritten field
13             observations on forms for 7-13-2012
      1080     [Original] 7-16-2012 @1800 Incident Status
14             Summary (ICS-209)
15             80 Percent contained
      1081     Flat Fire July 11, 2012 narrative by Tina Lynsky
16             (includes info: 1,688 acres burned, burn
               severity)
17    1082     Franklin Carroll Expert File
18    1083     5-26-2018 Carson Engelskirger Expert Report
               (includes all graphs, photographs, tables,
19             images, and graphics contained within the
20             Report and all documents and reports cited by
               the Report)
21    1084     5-26-2018 Carson Engelskirger Opinions
               (includes all graphs, photographs, tables,
22             images, and graphics contained within the
               Report and all documents and reports cited by
23             the Report)
24    1085     CV and rate sheet of Carson Engelskirger

25    1086     Deposition exhibits of Carson Engelskirger

26    1087     Carson Engelskirger Dep. Ex. 239: Outline

27

28
                                      60
 1   EXHIBIT   DESCRIPTION
     ID
 2    1088     Carson Engelskirger Dep. Ex. 247: Forest Service
 3             Handbook Pacific Southwest Region (R5),
               effective date: 10-2-2015, Chapter
 4             30:Reforestation; Estimating Area Burned into a
               Deforested Condition and the Cost to Reforest
 5    1089     Carson Engelskirger Dep. Ex. 249: Second Half
               2012 Timber Sales Summary Staff Draft
 6    1090     Carson Engelskirger Expert File
 7    1091     2-28-2015 Ron Thompson Opinions
 8             (includes all graphs, photographs, tables,
               images, and graphics contained within the
 9             Report and all documents and reports cited by
               the Report)
10
      1092     2-28-2015 Ron Thompson Assessment
11             (includes all graphs, photographs, tables,
12             images, and graphics contained within the
               Report and all documents and reports cited by
13             the Report)
      1093     2-28-2018 Ron Thompson Additional Assessment
14             (includes all graphs, photographs, tables,
               images, and graphics contained within the
15             Report and all documents and reports cited by
16             the Report)
      1094     6-20-2018 Ron Thompson Supplemental Report
17             (includes all graphs, photographs, tables,
               images, and graphics contained within the
18             Report and all documents and reports cited by
               the Report)
19    1095     Deposition exhibits of Ron Thompson
20    1096     CV and rate sheet of Ron Thompson
21    1097     Ron Thompson Expert File
22    1098     3-5-2015 with updates on 5-29-2018 Thomas Gaman
23             Summary Report
               (includes all graphs, photographs, tables,
24             images, and graphics contained within the
               Report and all documents and reports cited by
25             the Report)
      1099     3-25-2018 Thomas Gaman Addendum Report
26             (includes all graphs, photographs, tables,
27             images, and graphics contained within the
               Report and all documents and reports cited by
28             the Report)
                                      61
 1   EXHIBIT   DESCRIPTION
     ID
 2   10100     5-29-2018 Thomas Gaman Opinions and Facts
 3             (includes all graphs, photographs, tables,
               images, and graphics contained within the
 4             Report and all documents and reports cited by
               the Report)
 5   10101     Deposition exhibits of Tom Gaman
 6   10102     CV and rate sheet of Tom Gaman
 7   10103     Tom Gaman Expert File
 8   10104     5-23-2018 Julie Korb Expert Report
               (includes all graphs, photographs, tables,
 9             images, and graphics contained within the
10             Report and all documents and reports cited by
               the Report)
11   10105     Photo: Exhibit 1 Flat fire burn severity using
               dNVI method for the Flat Fire. Map made by Mike
12             Tuffly, ERIA Consultants, LLC (2015).
     10106     Photo: Exhibit 2. Predominately unburned and low
13             burn severity patches intermixed with isolated
               moderate and high burn severity patches in the
14             Flat Fire, California approximately two and a
               half years post-fire (1/21/15). Photo credit:
15             Kari Greer.
     10107     Photo: Exhibit 3. Predominately unburned and low
16             burn severity patches intermixed with pockets of
               moderate and high burn severity patches in the
17             Flat Fire, California approximately two and a
               half years post-fire (1/21/15). Photo credit:
18             Kari Greer.
     10108     Photo: Exhibit 4: Small high burn severity patch
19             where tree crowns are “stacked” in a multi-
               layered arrangement on a steep slope that
20             facilitates fire spread from crown to crown in
               the Flat Fire, California approximately two and
21             a half years post-fire (1/21/15). Note adjacent
               live seed trees to assist in natural tree
22             regeneration.   Photo credit: Kari Greer.
     10109     Photo: Exhibit 5. Landscape view that
23             illustrates the patchwork mosaic of fire
               severity with low fire severity patches
24             occurring directly adjacent to moderate and high
               fire severity patches in the Flat Fire,
25             California approximately two and a half years
               post-fire (1/21/15). This mosaic results in
26             desirable structural habitat heterogeneity
               across the landscape and reduced and altered
27             live fuel loads. Photo credit: Kari Greer.
28
                                       62
 1   EXHIBIT   DESCRIPTION
     ID
 2   10110     Photo: Exhibit 6. Landscape view that shows an
               area of the Flat Fire, California approximately
 3             two and a half years post-fire (1/21/15)
               dominated by no burn or low burn severity
 4             patches with few small, isolated pockets of
               moderate and high burn severity patches. The
 5             Flat Fire in these areas did not alter the
               forest stand structure enough to decrease future
 6             fire behavior. Photo credit: Kari Greer.
     10111     Photo: Exhibit 7: Stand view illustrating an
 7             area of the Flat Fire, California approximately
               two and a half years post-fire (1/21/15) that
 8             did not burn as indicated by abundant litter on
               forest floor and moss on forest floor, rocks and
 9             tree boles. Photo credit: Kari Greer.
     10112     Photo: Exhibit 8. Flat Fire terrestrial
10             vegetation types. Data from California Fire
               Return Interval Departure (FRID) map (2012) from
11             the USDA Forest Service, Pacific Southwest
               Region (Safford et al. 2013).   Map made by Mike
12             Tuffly, ERIA Consultants, LLC (2015).
     10113     Photo: Exhibit 9. Landscape view that
13             illustrates the patchwork mosaic of fire
               severity with low fire severity patches
14             occurring directly adjacent to moderate and high
               fire severity patches in the Flat Fire,
15             California approximately two and a half years
               post-fire (1/21/15). This mosaic results in
16             desirable structural habitat heterogeneity
               across the landscape and reduced and altered
17             live fuel loads. Photo credit: Kari Greer.
18   10114     Photo: Exhibit 10. Douglas fir/tan oak
               vegetation type in the Flat Fire, California
19             approximately two and a half years post-fire
               (1/22/15). The diversity of burn severity
20             patches creates stand diversity allowing for
               different seral forest stages. Photo credit:
21             Kari Greer.
     10115     Photo: Exhibit 11. Tan oak resprout in the Flat
22             Fire, California approximately two and a half
               years post-fire (1/19/15). Photo credit: Julie
23             Korb.
     10116     Photo: Exhibit 12. Pacific madrone resprouts in
24             the Flat Fire, California approximately two and
               a half years post-fire (1/19/15). Photo credit:
25             Julie Korb.
     10117     Photo: Exhibit 13. Herbaceous understory growth
26             in a new tree canopy opening due to overstory
               mortality in the Flat Fire, California
27             approximately two and a half years post-fire
               (1/19/15). Photo credit: Julie Korb.
28
                                      63
 1   EXHIBIT   DESCRIPTION
     ID
 2   10118     Photo: Exhibit 14. Herbaceous understory growth
               in a new tree canopy opening due to overstory
 3             mortality in the Flat Fire, California
               approximately two and a half years post-fire
 4             (1/19/15). Photo credit: Julie Korb.
     10119     Photo: Exhibit 15. A black tail deer in a
 5             moderate high fire severity patch in the Flat
               Fire, California approximately two and a half
 6             years post-fire (1/21/15). Photo credit: Kari
               Greer.
 7   10120     Photo: Exhibit 16. Stratum 1 mixed strata stand
               structure pre-fire (top) and post-fire 2015
 8             (bottom) From: Tom Gaman 2018 report.
     10121     Graph: Exhibit 16. Stratum 1 mixed strata stand
 9             structure pre-fire (top) and post-fire 2015
               (bottom) From: Tom Gaman 2018 report.
10
     10122     Graph: Exhibit 17. Stratum 2 hardwood stand
11             structure pre-fire (top) and post-fire 2015
               (bottom) From: Tom Gaman 2018 report.
12   10123     Photo of satellite map: Exhibit 18. Flat fire
               boundary outlined in yellow. From: Daryl Mergen
13             2015 report.
     10124     Chart: Exhibit 19. Data of soil and vegetation
14             characteristics of the Flat Fire in low,
               moderate, and high severity burn patches and
15             adjacent unburned areas collected in January
               2015. From: Daryl Mergen 2015 report.
16   10125     Photo: Exhibit 20. Landscape view that
               illustrates the patchwork mosaic of fire
17             severity with low fire severity patches
               occurring directly adjacent to moderate and high
18             fire severity patches in the Flat Fire,
               California almost six years post-fire (4/26/18).
19             This mosaic results in desirable structural
               habitat heterogeneity across the landscape.
20             Compare with Exhibit 5 two and half years post-
               fire. Photo credit: Kari Greer.
21   10126     Photo: Exhibit 21. Landscape view that
               illustrates the patchwork mosaic of fire
22             severity with low fire severity patches
               occurring directly adjacent to moderate and high
23             fire severity patches in the Flat Fire,
               California almost six years post-fire (4/26/18).
24             This mosaic results in desirable structural
               habitat heterogeneity across the landscape.
25             Photo credit: Kari Greer.

26

27

28
                                      64
 1   EXHIBIT   DESCRIPTION
     ID
 2   10127     Photo: Exhibit 22. Landscape view that
               illustrates the patchwork mosaic of fire
 3             severity with low fire severity patches
               occurring directly adjacent to moderate and high
 4             fire severity patches in the Flat Fire,
               California almost six years post-fire (4/26/18).
 5             This mosaic results in desirable structural
               habitat heterogeneity across the landscape.
 6             Photo credit: Kari Greer.
     10128     Photo: Exhibit 23. Landscape view that
 7             illustrates the patchwork mosaic of fire
               severity with low fire severity patches
 8             occurring directly adjacent to moderate and high
               fire severity patches in the Flat Fire,
 9             California almost six years post-fire (4/26/18).
               This mosaic results in desirable structural
10             habitat heterogeneity across the landscape.
               Photo credit: Kari Greer.
11   10129     Photo: Exhibit 24: Small high burn severity
               patch with hardwood, conifer, shrub and
12             herbaceous understory regeneration in the Flat
               Fire, California approximately six years post-
13             fire (4/26/18). Note adjacent live seed trees
               to assist in natural tree regeneration. Photo
14             credit: Kari Greer.
     10130     Deposition exhibits of Julie Korb
15

16   10131     CV and rate sheet of Julie Korb

17   10132     Julie Korb Expert File

18   10133     5-28-2018 Daryl Mergen Expert Report
               (includes all graphs, photographs, tables,
19             images, and graphics contained within the
               Report and all documents and reports cited by
20             the Report)
     10134     5-29-2018 Daryl Mergen Executive Summary II
21             (includes all graphs, photographs, tables,
               images, and graphics contained within the
22             Report and all documents and reports cited by
               the Report)
23   10135     5-29-2018 Daryl Mergen Opinions
               (includes all graphs, photographs, tables,
24
               images, and graphics contained within the
25             Report and all documents and reports cited by
               the Report)
26
     10136     Daryl Mergen Dep. Ex. 232: Outline
27
     10137     Deposition exhibits of Daryl Mergen
28
                                        65
 1   EXHIBIT   DESCRIPTION
     ID
 2   10138     CV and rate sheet of Daryl Mergen
 3   10139     Daryl Mergen Expert File
 4   10140     CVs and rate sheet of McAlpine & Parker
 5   10141     5-31-2018 Robert McAlpine & Chris Parker Expert
 6             Report
               (includes all graphs, photographs, tables,
 7             images, and graphics contained within the
               Report and all documents and reports cited by
 8             the Report)
 9   10142     Original Incident Status Summary (ICS-209) on
10             7-17-2018 @ 1800 with containments at 100
               Percent (annotations by McAlpine & Parker)
11   10143     Excerpt of narrative note (containment lines
               were complete around the fire by early July 17)
12             (annotations by McAlpine & Parker)
     10144     Deposition exhibits of McAlpine & Parker
13
     10145     McAlpine & Parker Expert File
14
     10146     CV and rate sheet of Daniel O’Connell
15
     10147     5-27-2018 Daniel O’Connell Expert Report
16
               (includes all graphs, photographs, tables,
17             images, and graphics contained within the
               Report and all documents and reports cited by
18             the Report)
     10148     7-1-2018 Daniel O’Connell Rebuttal Report
19             (includes all graphs, photographs, tables,
               images, and graphics contained within the
20             Report and all documents and reports cited by
21             the Report)
     10149     Daniel O’Connell photos
22
     10150     Daniel O’Connell Dep. Ex. 221: handwritten notes
23             re case
     10151     Daniel O’Connell Dep. Ex. 222: screenshot
24
     10152     Deposition exhibits of Daniel O’Connell
25
     10153     Daniel O’Connell Expert File
26
     10154     CV and rate sheet of Michael Nicholas
27

28
                                      66
 1   EXHIBIT   DESCRIPTION
     ID
 2   10155     7-30-2018 Michael Nicholas Expert Report
 3             (includes all graphs, photographs, tables,
               images, and graphics contained within the
 4             Report and all documents and reports cited by
               the Report)
 5   10156     Deposition exhibits of Michael Nicholas
 6   10157     Michael Nicholas Expert File
 7   10158     CV and rate sheet of Richard Geller
 8   10159     5-31-2018 Richard Geller Expert Report
               (includes all graphs, photographs, tables,
 9             images, and graphics contained within the
10             Report and all documents and reports cited by
               the Report)
11   10160     Deposition exhibits of Richard Geller

12   10161     Richard Geller Expert File

13   10162     Science Direct journal article: Does related
               risk of motor vehicle crashes after cannabis use
14   10163     Science Direct journal article: Cognition and
               motor control as a function of the [change]-THC
15             concentration in serum and oral fluid: Limits of
               impairment
16   10164     Am J. Addict 2009 Journal article: The effect of
               cannabis compared with alcohol on driving
17   10165     BMG journal article: Acute cannabis consumption
               and motor vehicle collision risk: systematic
18             review of observational studies and meta-
               analysis
19   10166     Perspective journal article: Cannabis an
               psychomotor performance: A rational review of
20             the evidence and implications for public policy
     10167     Accident Analysis and Prevention journal
21             article: The involvement of drugs in drivers of
               motor vehicles killed in Australian road
22             traffic crashes
     10168     Clinical chemistry: Cannabis Effects on Driving
23             Skills
     10169     Journal of Analytical Toxicology article: Smoked
24             Cannabis’ Psychomotor and Neurocognitive Effects
               in Occasional and Frequent Smokers
25   10170     USDA Forest Service Memorandum of Interview of
               various witnesses conducted by Special Agents
26             Scott McIntyre and Ryan Harvey
     10171     CV and rate sheet of Scott Sibbald
27

28
                                      67
 1   EXHIBIT   DESCRIPTION
     ID
 2   10172     5-31-2018 Scott Sibbald Expert Report
               (includes all graphs, photographs, tables,
 3             images, and graphics contained within the
               Report and all documents and reports cited by
 4             the Report)
     10173     6-29-2018 Scott Sibbald Rebuttal Report
 5
               (includes all graphs, photographs, tables,
 6             images, and graphics contained within the
               Report and all documents and reports cited by
 7             the Report)
     10174     Scott Sibbald photos, including native files
 8
     10175     CV and rate sheet of Erik Christiansen
 9
     10176     6-1-2018 Erik Christiansen Expert Report
10             (includes all graphs, photographs, tables,
               images, and graphics contained within the
11
               Report and all documents and reports cited by
12             the Report)
     10177     8-20-2018 Erik Christiansen Supplemental Report
13             (includes all graphs, photographs, tables,
               images, and graphics contained within the
14             Report and all documents and reports cited by
               the Report)
15

16   10178     Erik Christiansen   photos

17   10179     Erik Christiansen   photos re chains (native
               files)
18   10180     Erik Christiansen   photos re trailer truck
               (native files)
19   10181     Erik Christiansen   photos re feller buncher
               (native files)
20   10182     Erik Christiansen   video re feller buncher

21   10183     Erik Christiansen photos, including test video
               frames and native files
22   10184     Erik Christiansen video clips of feller
               buncher, truck and trailer and at various close-
23             up of parts
24   10185     Columbus McKinnon Entertainment Technology (CM-
               ET) Product Catalog
25   10186     Ignition Handbook: Principles and applications
               to fire safety engineering, fire investigation,
26             risk management and forensic science by Vytenis
               Babrauskas, Ph.D.
27
     10187     NFPA 921 Guide for Fire and Explosion
               Investigations (2017 Edition)
28
                                       68
 1   EXHIBIT   DESCRIPTION
     ID
 2   10188     NWCG Guide to Wildland Fire Origin and Cause
 3             Determination (PMS 412, NFES 1874. April 2016)
     10189     Deposition exhibits of Erik Christiansen
 4
     10190     Erik Christiansen   Expert File
 5
     10191     Erik Christiansen (Expert), Test Materials
 6             Exemplar Chain and Aggregate (Physical Evidence)
     10192     CV and rate sheet of Robert Carnahan
 7
     10193     6-1-2018 Robert Carnahan Expert Report
 8             (includes all graphs, photographs, tables,
               images, and graphics contained within the
 9             Report and all documents and reports cited by
10             the Report)
     10194     7-2-2018 Robert Carnahan Rebuttal Report
11             (includes all graphs, photographs, tables,
               images, and graphics contained within the
12             Report and all documents and reports cited by
               the Report)
13   10195     8-20-2018 Robert Carnahan Second Rebuttal Report
14             (includes all graphs, photographs, tables,
               images, and graphics contained within the
15             Report and all documents and reports cited by
               the Report)
16   10196     Robert Carnahan photos, including native files
17   10197     Robert Carnahan (Expert), Test Chains (Physical
               Evidence)
18
     10198     Deposition exhibits of Robert Carnahan
19
     10199     Robert Carnahan Expert File
20
     10200     CV and rate sheet of Robert Mangan
21
     10201     5-29-2018 Richard Mangan Expert Report
22             (includes all graphs, photographs, tables,
               images, and graphics contained within the
23             Report and all documents and reports cited by
               the Report)
24
     10202     7-1-2018 Richard Mangan Rebuttal Report-Franklin
25             Carroll
               (includes all graphs, photographs, tables,
26             images, and graphics contained within the
               Report and all documents and reports cited by
27             the Report)
28
                                       69
 1   EXHIBIT   DESCRIPTION
     ID
 2   10203     7-1-2018 Richard Mangan Rebuttal Report-McAlpine
               & Parker
 3             (includes all graphs, photographs, tables,
               images, and graphics contained within the
 4             Report and all documents and reports cited by
               the Report)
 5   10204     8-21-2018 Richard Mangan Supplemental Rebuttal
               Report
 6             (includes all graphs, photographs, tables,
               images, and graphics contained within the
 7             Report and all documents and reports cited by
               the Report)
 8   10205     Richard Mangan Dep. Ex. 303: NWCG Standards for
 9             Interagency Incident Business Management
     10206     Richard Mangan Qualification sheet and
10             Certificates of courses taken
     10207     Deposition exhibits of Richard Mangan
11
     10208     Richard Mangan Expert File
12
     10209     CV and rate sheet of Donald Yasuda
13
     10210     5-29-2018 Donald Yasuda Expert Report
14             (includes all graphs, photographs, tables,
               images, and graphics contained within the
15
               Report and all documents and reports cited by
16             the Report)
     10211     6-29-2018 Donald Yasuda Rebuttal Report
17             (includes all graphs, photographs, tables,
               images, and graphics contained within the
18             Report and all documents and reports cited by
               the Report)
19
     10212     Deposition exhibits of Donald Yasuda
20
     10213     Expert File of Donald Yasuda
21
     10214     Donald Yasuda GIS data
22
     10215     Donald Yasuda Dep. Ex. 147: Valuation of lost
23             ecosystem services re owl habitat
     10216     CRS Report for Congress. The Endangered Species
24             Act: Consideration of Economic Factors (1-5-
               2011)
25   10217     Summary of calculations on Excel spreadsheet
26   10218     Meta data-Flat occurring on the Shasta-Trinity
27             National Forest Geospatial Data Presentation
               Form
28
                                        70
 1   EXHIBIT   DESCRIPTION
     ID
 2   10219     Northwest Forest Plan: Status and Trends of
 3             Northern Spotted Owl Populations and Habitats
     10220     Remote Sensing of Environment article:
 4             Calibration and validation of the relative
               differenced Normalized Burn Ration (RdNBR) to
 5             three measures of the fire severity in the
               Sierra Nevada and Klamath Mountains, California,
 6             USA
 7   10221     ScienceDirect article: Quantifying burn severity
               in a heterogeneous landscape with a relative
 8             version of the delta Normalized Burn Ration
               (dNBR)
 9   10222     U.S. Fish & Wildlife Service: Revised Recovery
               Plan for the Northern Spotted Owl
10   10223     Federal Register. 50 CFR Part 17. Endangered and
               Threatened Wildlife and Plaints; Revised
11             Designation of Critical Habitat for the Northern
12             Spotted Owl; Final Rule (8-13-2008)
     10224     Federal Register. 50 CFR Part 17. Endangered and
13             Threatened Wildlife and Plaints; Revised
               Designation of Critical Habitat for the Northern
14             Spotted Owl; Final Rule (12-4-2012)
     10225     Workbook re Region 5 resource damage assessment
15             outlined in FSH 6: Flat Fire Resource Damage
               Assessment Summary and spreadsheets of
16             calculations (Net total resource damage and
               costs $5,169,473.32)
17   10226     CV and rate sheet of Bob Hutcheson
18   10227     Bob Hutcheson Expert Report
19             (includes all graphs, photographs, tables,
               images, and graphics contained within the
20             Report and all documents and reports cited by
               the Report)
21   10228     6-21-2018 Bob Hutcheson Rebuttal Report
               (includes all graphs, photographs, tables,
22             images, and graphics contained within the
23             Report and all documents and reports cited by
               the Report)
24   10229     Bob Hutcheson Dep. Ex. 143: Table 1 Estimated
               Value of Commercial Logs
25   10230     Bob Hutcheson photos, including natives
26   10231     USDA Forester GS-460-9 job position description
               and reassignment job description
27
     10232     Calculations Excel spreadsheet
28
                                      71
 1   EXHIBIT   DESCRIPTION
     ID
 2   10233     Plan and Question Flat Fire email discussing
 3             work done to obtain tree data by various staff
               with map used
 4   10234     Emails discussions with contracts, reports, and
               documents shared among plaintiff USA attorneys
 5             and Black Fox Timber forestry consulting
               company and various other Forest Service
 6             personnel
 7   10235     Yield, Stand, and Volume Tables for Douglas Fir
               in California, UC Berkeley Bulletin-491, April
 8             1930
     10236     Deposition exhibits of Bob Yasuda
 9
     10237     Bob Hutcheson Expert File
10
     10238     Ben Newburn Dep. Ex. 103: SHF Flat Incident
11             Decision published 7-15-2012
     10239     Ben Newburn Dep. Ex. 104: SHF Flat Incident
12             Decision published 7-16-2012
     10240     Ben Newburn Dep. Ex. 105: SHF Flat Incident
13             Decision published 7-18-2012
     10241     Ben Newburn Dep. Ex. 106: Flat Fire July 11,
14             2012 Tina Lynsky outline notes
     10242     Ben Newburn Dep. Ex. 107: WildCAD Incident Card
15
               7-11-2012
16   10243     Billy Hicks Dep. Ex. 16: Results of DOT
               Controlled Substance Test, collected 3-13-2012
17   10244     Billy Hicks Dep. Ex. 17: Results of DOT
               Controlled Substance Test, collected 6-29-2012
18   10245     Billy Hicks Dep. Ex. 18: diagram of feller
               buncher
19   10246     Billy Hicks Dep. Ex. 19: photo of trailer bed
20   10247     Billy Hicks Dep. Ex. 20: photo
21   10248     Billy Hicks Dep. Ex. 21: photo
22   10249     Billy Hicks Dep. Ex. 22: photo
23   10250     Billy Hicks Dep. Ex. 23: brochure of Valmet
               Komatsu 475 FXL feller buncher
24   10251     Billy Hicks Dep. Ex. 24: 7-11-2012 Statement and
               other documents
25   10252     Declaration of Daniel Falk (purchased the
               Timbco Model 475E feller buncher with Quado head
26
               from Bundy & Sons on 12-18-2015)
27   10253     Ezra Stiles Ex. 79: 7-12-2012 USDA letter to
               Staff and Rangers re Delegated Authority for
28             District Rangers
                                      72
 1   EXHIBIT   DESCRIPTION
     ID
 2   10254     Ezra Stiles Dep. Ex.80: 7-13-2012 USDA letter to
               Paul Whitcome re Revised Delegated Authority for
 3             District Rangers (with redaction)
     10255     Ezra Stiles Dep. Ex. 81: handwritten notes re
 4             operations
     10256     Ezra Stiles Dep. Ex. 82: Map. Flat Fire. 7-12-
 5             2012@ 1830, apprx. 874 acres
     10257     Ezra Stiles Dep. Ex. 83: Flat Fire Transition
 6             Plan. 7-16-2012 (with redaction)
 7   10258     Ezra Stiles Dep. Ex. 84: Original Flat Fire
               Incident Action Plan. 7-19-2012@ 0600 to 2200
 8             (with annotations)
     10259     Ezra Stiles Dep. Ex. 85: Flat Incident SHF-2290
 9             P5G1YE (0514) 7-12-2012 @ 0800-2000 (narrative
               report)
10   10260     James Schaefer Dep. Ex. 129: 9-25-2013 email
               chain from Kathy Roche-FS with subject FW:
11             Volume Estimate for Flat Fire and attachment:
               Flat Fire Veg Conditions
12   10261     James Schaefer Dep. Ex. 130: 9-25-2013 Burned-
               Area Report
13   10262     James Schaefer Dep. Ex. 131: Vegetation
               (narrative report)
14   10263     James Schaefer Dep. Ex. 132: USDA Forest Service
               Report of Timber Sale Appraisal Summary
15   10264     James Schaefer Dep. Ex. 133: 9-27-2013 Region 5
               Transaction Evidence Appraisal (TEA) & ATeam-
16             Data Input (appraisal)
     10265     James Schaefer Dep. Ex. 134: Summary of
17             Vegetation Conditions after Flat Fire (acres)
     10266     CV and rate sheet of Lois Shoemaker
18
     10267     July 2018 Lois Shoemaker; Flat Fire (2012)
19
               Expert Witness Statement Rebuttal
20             (includes all graphs, photographs, tables,
               images, and graphics contained within the
21             Report and all documents and reports cited by
               the Report)
22   10268     Deposition exhibits of Lois Shoemaker
23   10269     Lois Shoemaker Dep. Ex. 257: 6-28-2015 email
               chain from Lois Shoemaker with subject: RE: 2012
24             Flat Fire (asking input on telling story re
               fire)
25   10270     Lois Shoemaker Dep. Ex. 258: 6-28-2015 response
               from Julie Nelson to Shoemaker’s email asking
26             for input re telling story re fire, and
               attachments
27

28
                                      73
 1   EXHIBIT   DESCRIPTION
     ID
 2   10271     Lois Shoemaker Dep. Ex. 259: 6-28-2015 email
               chain response from Zanard Choice to Shoemaker’s
 3             email asking for input re telling story re
               fire, and attachments
 4   10272     Lois Shoemaker Dep. Ex. 260: R 5 Transaction
 5             Evidence Appraisal (TEA) & ATeam-Based Period
               Data for Timber Sale 4-11-2012 and other cost
 6             appraisal spreadsheets reports on ton rate
               calculations, conversion, summary (13 pages)
 7   10273     Lois Shoemaker narrative report on Vegetation,
               Fire Severity, Data Analysis
 8   10274     Lois Shoemaker Recreational-Visual Assessment
 9             narrative report on Characteristic Landscape,
               Special Recreational Opportunities, Developed
10             Recreation, Flat Fire Impacts
     10275     Lois Shoemaker June 15 Flat Fire Field Visit
11             handwritten notes
     10276     Lois Shoemaker additional June handwritten notes
12
     10277     Lois Shoemaker photos
13
     10278     Map: Flat Fire area-wildlife observation
14
     10279     Map: small image of Barnum
15
     10280     Lois Shoemaker email discussions with other
16
               personnel re Flat Fire analysis, and requesting
17             input, comments, feedbacks, corrections, and
               edits to report regarding the general impacts to
18             ecosystems and ecosystem services as a result of
               the Flat Fire
19   10281     Email response from botanist Susan Erwin
               stating, “kind of seems like making a mountain
20
               out of a mole hill in the botany case”
21   10282     Region 5 Sensitive Plant Species Evaluation and
               Documentation Form (re plant species)
22   10283     FSM 2400-Forest Management. Chapter 2470-
               Silvicultural Practices
23   10284     Forest Service Manual National Headquarters (WO)
               Washington, D.C. FSM 2500 Watershed and Air
24
               Management. Chapter 2520-Watershe Protection and
25             Management (effective 4-6-2017)
     10285     Forest Service Handbook Pacific Southwest Region
26             5 (R5) Vallejo, California. R5 FSH 6509.22-Fire
               Damages and Cost Recovery Procedures Chapter-
27             Zero Code
28
                                       74
 1   EXHIBIT   DESCRIPTION
     ID
 2   10286     Field Guide to Survey and Manage Terrestrial
 3             Mollusk Species from the Northwest Forest Plan
               (June 1999) (126 pages)
 4   10287     Hayfork Adaptive Management Area Guide (10-12-
               2004)
 5   10288     Standards and Guidelines for Management of
               Habitat for Late-Successional and Old-Growth
 6             Forest Related Species within the Range of the
 7             Northern Spotted Owl (1994) (153 pages)
     10289     Record of Decision for Amendments to Forest
 8             Service and Bureau of Land Management Planning
               Documents within the Range of the Northern
 9             Spotted Owl (1994) (78 pages)
     10290     Existing Vegetation File Geodatabase Feature
10             Class (metadata)
11   10291     Deposition exhibits of Luis Carrillo

12   10292     Luis Carrillo Dep. Ex. 89: USDA Transaction
               Register Summary Report 7-11-2012 [total
13             $4,674,510.65]
     10293     Luis Carrillo Dep. Ex. 99: USDA Transaction
14             Register Summary Report 7-11-2012 [total
               $4,654,465.56]
15   10294     Luis Carrillo Dep. Ex. 90: Flat Fire Resource
               Damage Assessment Summary [ total $7,955,735.08]
16   10295     Luis Carrillo CV, Experience Record, and
               Certificates of training
17   10296     Nicolas Bundy Dep. Ex. 4: 12-18-2015 Bill of
18             Sale for the 2002 Timbco 475 with Quado head to
               Faulk Forestry, machinery repair invoices,
19             Bundy company State of California Articles of
               Incorporations and declaration (15 pages)
20   10297     Deposition exhibits of Paul Whitcome
21   10298     Paul Whitcome Dep. Ex. 111: 9-25-2013 Burned-
               Area Report
22   10299     Paul Whitcome Dep. Ex. 112: cost spreadsheet
23
     10300     Paul Whitcome Dep. Ex. 113: 7-13-2012 USDA
24             letter to Paul Whitcome-Incident Commander re
               Revised Delegation of Authority (with
25             redactions)
     10301     Narrative by ken Kumpe re events of the
26             Expeditor crew buses on July 14-15, 2012 and
               various papers, including Vehicle/Heavy
27             Equipment Safety Inspection Checklists and Unit
28             Log
                                      75
 1   EXHIBIT   DESCRIPTION
     ID
 2   10302     Incident Qualification Card of Loren Whitcome
 3   10303     2-29-2012 letter from USDA to Regional
 4             Foresters, Station Directors, Area Director,
               IITF Director and Deputy Chiefs re Chief’s
 5             Letter of Intent-2012 Fire Season (Corrected)
     10304     6-19-2012 letter from USDA to Forest
 6             Supervisors, Forest Fire Staff, Incident
               Commanders re Leaders Intent-2012 Fire Season
 7             [no redaction]
 8   10305     7-12-2012 USDA letter to Staff and Rangers re
               Delegated Authority for District Rangers [no
 9             redaction]
     10306     7-13-2012 USDA letter to Paul Whitcome-Incident
10             Commander re Revised Delegation of Authority [no
               redaction]
11   10307     Incident Contact List for TRMU/Hwy 299 Incidents
               on SHF
12   10308     I-Suite Cost Report. Incident Weekly Cost
               Summary Rollup
13
     10309     Flat Incident, CA SHF-002290. Northern
14             California Interagency Incident Management Team.
               Directory of personnel at Command, Operations,
15             Plan, Finance, and Logistics sections [no
               redaction]
16   10310     6-29-2012 USDA letter to Forest Supervisors et
               al re Leaders Intent-2012 Fire Season [no
17
               redaction version ]
18   10311     5-25-2012 USDA letter to Regional Foresters et
               al re 2012 Wildfire Guidance [no redaction]
19   10312     Flat Fire Talking Points
20   10313     Incident Status Summary (ICS-209). 7-13-2012 @
               0600
21             20 percent Containment [no redaction]
22   10314     Incident Status Summary (ICS-209). 7-13-2012 @
               1800
23             30 percent Containment [no redaction]
     10315     Incident Status Summary (ICS-209). 7-14-2012
24             @0600
               30 percent Containment [no redaction]
25   10316     Incident Status Summary (ICS-209). 7-14-2012
               @1800
26             50 percent Containment [no redaction]
     10317     Incident Status Summary (ICS-209). 7-15-2012
27
               @0600
28             50 percent Containment [no redaction]
                                      76
 1   EXHIBIT   DESCRIPTION
     ID
 2   10318     Incident Status Summary (ICS-209). 7-15-2012
               @1800
 3             70 percent Containment [no redaction]
     10319     Incident Status Summary (ICS-209). 7-16-2012
 4
               @0600
 5             70 percent Containment [no redaction]
     10320     Incident Status Summary (ICS-209). 7-16-2012
 6             @1800
               80 percent Containment [no redaction]
 7   10321     Incident Status Summary (ICS-209). 7-17-2012
               @0600
 8             80 percent Containment [no redaction]
     10322     7-17-2012 North Ops IC Conference Call (with
 9             annotations)
     10323     7-16-2012 North Ops IC Conference Call (with
10             annotations)
11   10324     7-15-2012 North Ops IC Conference Call (with
               annotations)
12   10325     [no date] North Ops IC Conference Call (with
               annotations)
13   10326     InciWeb-Incident Information System announcement
               and narrative re Flat Wildfire, and additional
14             news and announcements
     10327     Trinity Alert Facebook announcement re Flat
15             Fire Perimeter Map
16   10328     WFDSS SHF Flat Incident Decision published 7-13-
               2012 @ 12:26
17   10329     WFDSS SHF Flat Incident Decision published 7-15-
               2012 @ 1:49
18   10330     WFDSS SHF Flat Incident Decision published 7-16-
               2012 @ 21:03
19
     10331     Flat Fire Incident Action Plan. 7-13-2012 @ 1800
20             to 0800 [no redaction, with annotations]
     10332     Flat Fire Incident Action Plan. 7-14-2012 @ 0600
21             to 2000 [no redaction, with annotations]
     10333     Flat Fire Incident Action Plan. 7-15-2012 @ 0600
22             to 2000 [no redaction and with additional
               handwritten notes]
23
     10334     Flat Fire Incident Action Plan. 7-15-2012 @ 1800
24             to 0800 [no redaction and with additional
               handwritten notes]
25   10335     Flat Fire Incident Action Plan. 7-16-2012 @ 0600
               to 2000 [no redaction]
26   10336     Flat Fire Incident Action Plan. 7-16-2012 @ 1800
27             to 0800 [no redaction]

28
                                      77
 1   EXHIBIT   DESCRIPTION
     ID
 2   10337     Interagency Incident Management Team Nor Cal 1:
 3             Northern California Team Flat Fire CA SHF-002290
               Shasta Trinity National Forest Pacific Southwest
 4             Region July 12-18, 2011[sic] Report (no
               redactions)
 5   10338     Interagency Incident Team Evaluation
 6   10339     Rick Heinig Dep. Ex. 93: photo of feller buncher
 7   10340     Rick Heinig Dep. Ex. 94: photo of trailer
 8   10341     Rick Heinig Dep. Ex. 95: photo of trailer with
               load (blue shed)
 9   10342     Scott Farley Dep. Ex. 36: Kernen Construction
               website
10             Scott Farley Dep. Ex. 37: hand-drawn diagram of
     10343
               flat bar
11
     10344     Scott Farley Dep. Ex. 38: photo of trailer
12
     10345     Scott Farley Dep. Ex. 39: copy of CA driver’s
13             license, DMV card, and Medical Examiner re Billy
               Hicks
14   10346     Scott Farley Dep. Ex. 40: computer diagram of
               feller buncher with dimension info
15   10347     Scott Farley Dep. Ex. 41:photo of trailer

16   10348     CV and qualification of Scott McIntyre

17   10349     Deposition exhibits of   Scott McIntyre

18   10350     Scott McIntyre Dep. Ex. 56: Statement of Troy
               Nicolls re observations on 7-11-2012
19   10351     Scott McIntyre Dep. Ex. 57: Incident Status
               Summary (ICS-209) for July 11-17, 2012 (with
20             redactions)
     10352     Scott McIntyre Dep. Ex. 58: Record of Decision
21             for the Final Environmental Impact Statement for
               the Shasta-Trinity Nation Forests (4-28-1995)
22             (29 pages)
     10353     Scott McIntyre Dep. Ex. 59: individual Wildland
23             Fire Reports for 7-20-2012 and 11-26-2012;
               Infrared Interpreter’s Daily Log-flight on 7-16-
24             2012@ 2325
     10354     Scott McIntyre Dep. Ex. 60: WildCAD Incident
25             Card. 7-11-2012 @ 17:03:00
     10355     Scott McIntyre Dep. Ex. 61: Wildland Fire
26             Investigation Origin & Cause
     10356     Scott McIntyre Dep. Ex. 62: Incident form
27
     10357     Scott McIntyre Dep. Ex. 63: Flat Fire Shasta
28             Trinity NF July 11, 2012 photos (60 pages)
                                        78
 1   EXHIBIT   DESCRIPTION
     ID
 2   10358     Scott McIntyre Dep. Ex. 64: 8-28-2012
               Handwritten notes re interview with Kernen
 3             Construction driver Billy Hicks Jr. (6 pages)
     10359     Scott McIntyre Dep. Ex. 65: July 12-14, 2012
 4             handwritten notes re interviews and other notes
               re investigation work (12 pages)
 5   10360     Scott McIntyre Dep. Ex. 66: 7-20-2012
               handwritten notes re interview with Joe Bundy
 6             Scott McIntyre Dep. Ex. 67 & 68 Handwritten
     10361
               notes re GO-General Origin and hand-drawn
 7             diagram (3 pages)
 8   10362     Scott McIntyre Dep. Ex. 69: Final Environmental
               Impact Statement land and Resource management
 9             Plan (1994) (696 pages)
     10363     Scott McIntyre Dep. Ex. 70: maps (9 pages)
10
     10364     Scott McIntyre Dep. Ex. 71: USDA Transaction
11             Register Summary Report. 7-11-2012
     10365     Scott McIntyre Dep. Ex. 72: 7-10-2014 USDA
12             letter to Kernan [sic] Construction re Notice
               of Indebtedness to the USDA Forest Service,
13             Bill for Collection, Transaction Register
               Summary Report for 7-11-2012, and Resource
14             Damage Assessment Summary
     10366     Scott McIntyre Dep. Ex. 73: 7-10-2014 USDA
15             letter to Bundy & Sons Inc. re Notice of
               Indebtedness to the USDA Forest Service, Bill
16             for Collection, Transaction Register Summary
               Report for 7-11-2012, and Resource Damage
17             Assessment Summary
     10367     Scott McIntyre Dep. Ex. 74: spreadsheet re start
18             and end points of Flat Fire
     10368     Scott McIntyre Dep. Ex. 75: WFDSS SHF Flat
19             Incident Decision Published 7-16-201@ 21:03 (no
               redaction)
20   10369     Scott McIntyre Dep. Ex. 76: National Interagency
               Coordination Center Incident Management
21             Situation Report. 7-12-2012 @ 0530 MT [no
               redaction]and USDA Forest Service Shasta-Trinity
22             National Forest Line Officer’s Briefing for
               NorCal 1 Incident management Team 7-12-2012
23             [with redactions]
     10370     Scott McIntyre Dep. Ex. 77: 7-13-2012 USDA
24             letter to [Paul Whitcome]-Incident Commander re
               Revised Delegation of Authority [with
25             redactions]
     10371     Scotty McIntyre CV, and qualifications,
26             certifications, and training records (marked as
               Confidential)
27   10372     Photos re Road damage near Mile Post 22.31

28
                                      79
 1   EXHIBIT   DESCRIPTION
     ID
 2   10373     Troy Nicolls photos
 3   10374     7-11-2012 Statement re observations [of Troy
 4             Nicolls]
     10375     Photograph of Flat Fire by Michelle Nicolls,
 5             included with statement of Troy Nicolls,
               including native files
 6   10376     William H. Bundy Dep. Ex. 11: Valmet 475 FXL
               feller buncher brochure
 7   10377     William H. Bundy Dep. Ex. 12: Valmet 475 EX, EXL
               feller buncher operation and maintenance manual
 8             (294 pages)
     10378     William H. Bundy Dep. Ex. 13: Computer diagram
 9             of feller buncher with dimensions (with
               annotations)
10
     10379     William H. Bundy Dep. Ex. 14: photo of trailer
11
     10380     William J. Bundy Dep. Ex. 27: Computer diagram
12             of feller buncher with dimensions (with markings
               )
13   10381     William J. Bundy Dep. Ex. 28: photo of trailer
14   10382     William J. Bundy Dep. Ex. 48: photo of trailer
15   10383     Yolynn St. John Dep. Ex. 29: Results of DOT
               Controlled Substance Test for Billy Hicks. Jr.
16             (with redaction of SSN)
17   10384     Yolynn St. John Dep. Ex. 30: Kernen Construction
               Employee Safety Handbook
18   10385     Yolynn St. John Dep. Ex. 31: Kernen Construction
               Employee General handbook Revised 6-25-2010
19             (with annotation on cover page)
     10386     Yolynn St. John Dep. Ex. 32: Kernen
20             Construction Drug and Alcohol Policy Statement
21   10387     Donald Swanson site photos, including native
               files
22   10388     Report of Investigation by SA Scott McIntyre

23   10389     SA Scott McIntyre photos, including native files

24   10390     Photos of Road Damage Near mile Post 22.31,
               including native files
25   10391     GO-General Origin Flat Fire handwritten notes
               and hand-drawn diagram
26
     10392     7-12 thru 7-13 handwritten notes re
27             investigation, including interviews with USFS
               personnel.
28
                                      80
 1   EXHIBIT   DESCRIPTION
     ID
 2   10393     7-20-2012 handwritten notes re investigation,
 3             including interview with Joe Bundy.
     10394     8-28-2012 handwritten notes re investigation,
 4             including interview with Billy Hicks Jr., driver
               from Kernen
 5   10395     Handwritten notes-Patrol 31
 6   10396     Flat Fire Shasta Trinity NF-July 11, 2012
               [photos]
 7   10397     Flat Fire Power point: Flat Fire Shasta Trinity
 8             National Forest Cause and Origin -November 26,
               2012
 9   10398     Flat Fire Power point: Flat Fire Shasta Trinity
               National Forest Cause and Origin -November 26,
10             2012, with additional photos and documents
     10399     Chains and low boy trailer photos DSC00602-628
11             [native photos]
     10400     Flat Fire-Point Fire photos DSC00247-282 [native
12             photos]
     10401     Photos: active and post burn photos, including
13
               native files
14   10402     Photo: pict-20120714-173305-0

15   10403     Photo: pict-20120714-173933-0

16   10404     Photo: pict-20120714-174647-0

17   10405     Photo: pict-20120714-175115-0

18   10406     Photo: pict-20120715-121555-0

19   10407     Photo: pict-20120715-121828-0

20   10408     Photo: pict-20120715-121828-1

21   10409     Photo: pict-20120715-121828-2

22   10410     Photo: pict-20120717-215605-0

23   10411     Photo: pict-20120717-215605-1

24   10412     SHF Flat      Incident Decision published 7-13-2012 @
               12:26
25   10413     SHF Flat      Incident Decision published 7-15-2012 @
               1:49
26   10414     SHF Flat      Incident Decision published 7-16-2012 @
               21:03
27   10415     SHF Flat      Incident Decision published 7-18-2012 @
               21:11
28
                                           81
 1   EXHIBIT   DESCRIPTION
     ID
 2   10416     Infrared Interpreter’s Daily Log.
               Flight date: 7-14-2012; flight time: 2037 PDT
 3   10417     Infrared Interpreter’s Daily Log.
               Flight date: 7-16-2012; flight time: 2325 PDT
 4   10418     Infrared Interpreter’s Daily Log.
               Flight date: 7-16-2012; flight time: 0148 PDT
 5             Infrared Interpreter’s Daily Log.
     10419
               Flight date: 7-18-2012; flight time: 2330 PDT
 6
     10420     Flat Incident SHF-2290 P5G1YE (0514) [Action
 7             Plan] July 12, 2012 @ 0800-2000 (with
               redactions)
 8   10421     [Corrected] FLAT Fire Incident Action Plan. 7-
               13-2012 @ 0600 to 2200
 9   10422     7-13-2012 @ 0600 to 2200 FLAT Fire Incident
               Action Plan
10   10423     7-13-2012 @ 1800 to 0800 FLAT Fire Incident
               Action Plan
11   10424     [Corrected] 7-13-2012 @1800 to 0800 Flat Fire
               Incident Action Plan
12   10425     [Corrected] 7-14-2012 @ 0600 to 2000 FLAT Fire
               Incident Action Plan
13   10426     7-14-2012 @ 0600 to 2000 FLAT Fire Incident
               Action Plan
14   10427     [Corrected] 7-14-2012 @ 1800 to 0800 FLAT Fire
15             Incident Action Plan
     10428     7-14-2012 @ 1800 to 0800 FLAT Fire Incident
16             Action Plan
     10429     [Corrected] 7-15-2012 @ 0600 to 2000 FLAT Fire
17             Incident Action Plan
     10430     FLAT Fire Incident Action Plan. 7-15-2012 @ 0600
18             to 2000
     10431     [Correction] 7-15-2012 @ 1800 to 0800 FLAT Fire
19             Incident Action Plan
20   10432     7-15-2012 @ 1800 to 0800 FLAT Fire Incident
               Action Plan
21   10433     7-16-2012 @ 0600 to 2000 FLAT Fire Incident
               Action Plan
22   10434     7-16-2012 @ 1800 to 0800 FLAT Fire Incident
               Action Plan
23
     10435     [Corrected] 7-17-2012 @ 0600 to 2000 FLAT Fire
24             Incident Action Plan
     10436     7-17-2012 @ 0600 to 2000 FLAT Fire Incident
25             Action Plan
     10437     Corrected 7-17-2012 @ 1800 to 0800 FLAT Fire
26             Incident Action Plan
     10438     [Original] 7-19-2012 @ 0600 to 2200 FLAT Fire
27
               Incident Action Plan
28
                                      82
 1   EXHIBIT   DESCRIPTION
     ID
 2   10439     Corrected Flat Fire Incident Action Plan 7-19-
               2012 0600 to 2200
 3   10440     Narrative re fire suppression and firefighting
 4             resources, including statement re “Containment
               lines were completed around the fire by early
 5             July 17”
     10441     7-11-2012 @1800 Incident Status Summary (ICS-
 6             209)
               0 Percent contained
 7   10442     7-12-2012 @0600 Incident Status Summary (ICS-
 8             209)
               20 Percent contained
 9   10443     7-12-2012 @1800 Incident Status Summary (ICS-
               209)
10             20 Percent contained
     10444     [Original] 7-13-2012 @0600 Incident Status
11             Summary (ICS-209)
12             20 Percent contained
     10445     [Original] 7-13-2012 @1800 Incident Status
13             Summary (ICS-209)
               30 Percent contained
14   10446     [Original] 7-14-2012 @0600 Incident Status
               Summary (ICS-209)
15             30 Percent contained
16   10447     [Original] 7-14-2012 @1800 Incident Status
               Summary (ICS-209)
17             50 Percent contained
     10448     [Original] 7-15-2012 @0600 Incident Status
18             Summary (ICS-209)
                50 Percent contained
19
     10449     [Original] 7-15-2012 @1800 Incident Status
20             Summary (ICS-209)
               70 Percent contained
21   10450     [Original] 7-16-2012 @0600 Incident Status
               Summary (ICS-209)
22             70 Percent contained
     10451     [Original] 7-16-2012 @1800 Incident Status
23
               Summary (ICS-209)
24             80 Percent contained
     10452     [Original] 7-17-2012 @0600 Incident Status
25             Summary (ICS-209)
               80 Percent contained
26   10453     [Original] 7-17-2012 @1800 Incident Status
               Summary (ICS-209)
27
               100 Percent contained (3 pages)
28
                                      83
 1   EXHIBIT   DESCRIPTION
     ID
 2   10454     [Original] 7-18-2012 @0600 Incident Status
 3             Summary (ICS-209)
               100 Percent contained (3 pages)
 4   10455     [Original] 7-18-2012 @1800 Incident Status
               Summary (ICS-209)
 5             100 Percent contained (3 pages)
     10456     [Original] 7-19-2012 @0600 Incident Status
 6             Summary (ICS-209)
 7   10457     [Final Original] 7-19-2012 @1800 Incident Status
               Summary (ICS-209)
 8   10458     Handwritten notes re incident briefing
 9   10459     Agency Administrator Briefing packet: National
10             Interagency Coordination Center Incident
               Management Situation Report. Thursday, July 12,
11             2012-0530 MT. National Preparedness Level 4
     10460     Interagency Incident Management Team Nor Cal 1
12             Demobilization/Reassignment Plan Flat Incident
     10461     Interagency Incident Management Team Nor Cal 1
13             Demobilization/Reassignment Plan Flat Incident
14             (with all 4 signatures)
     10462     OP52 7-17-2012 @ 1500 Division Assignment List
15
     10463     Flat Fire Suppression Repair Tracking
16             Spreadsheet
     10464     Fire Suppression Repair Plan for the Flat
17             Incident . Shasta Trinity Nation Forest Trinity
               River Management Unit US Forest Service. 7-14-
18             2012
     10465     7-16-2012 Flat Fire Transition Plan
19
     10466     7-12-2012 @ 0800-2000 Flat Incident SHF-2290
20             P5G1YE (0514) [operation plan]
     10467     IMT Transition Debrief Performance: Flat Fire
21             Transition Plan
     10468     Incident History: Flat CA-SHF-002290 (July,
22
               2012) Interagency Management Team Nor Cal 1:
23             NorCal IMT #1 Whitcome
     10469     Incident Training Narrative Final Report: Flat
24             Fire CA-SHF-002290 Training Specialist Final
               Narrative
25   10470     Infrared Imagery with interpretation
26   10471     Liaison Agency Rep Contact Log Conversation
               Record: Liaison Officer Contacts and Notes (Flat
27
               Fire-SHF)
28
                                      84
 1   EXHIBIT   DESCRIPTION
     ID
 2   10472     Logistics Section Records: Contacts # Venders
 3             [sic]
     10473     Media Log Key Contacts Traplines: Flat Fire Fire
 4             Information Contact List. 7-13-2012-
     10474     Planning Sections Records: Final Documentation
 5             Index
     10475     Roster Map: handwritten names and teams
 6             directory, 7-17-2012 fire map, name-color
 7             assignment list
     10476     Field Weather Observations: handwritten field
 8             observations on forms for 7-13 thru 7-15-2012
     10477     7-19-2012 @ 515 PM Text2: FWSEKA Spot Forecast
 9             for Flat…USFS
     10478     BehavePlus 5.0.5. and various Calculations for
10             specified spread directions and fireline
11             intensity, Assumptions for Burn Prescription,
               Fire Behavior Forecast, Briefing outlines, Fire
12             Behavior Narrative, Weaverville Live Fuel
               Moisture and logs
13   10479     Final Incident Narrative: Flat Fire CA SHF-
               002290 Interagency Incident Management Team Nor
14             Cal 1: July 12-18, 2011
15   10480     Flat Fire CA SHF-002290 Interagency Incident
               Management Team Nor Cal 1: Transition and
16             Closeout Meeting Agenda. July 18, 2011
     10481     Excel spreadsheets (native format): Flat Fire
17             BAER Weed Survey
     10482     Excel spreadsheets(native format): Activities
18             which have occurred within the 2012 Flat Fire
               Area
19   10483     Excel spreadsheets(native format): Activities
               which have occurred within the 2012 Flat Fire
20             area [different version]
     10484     Excel spreadsheets (native format): 2012 Flat
21             Fire-Shasta-Trinity NF. Rapid Assessment of
               Vegetation Condition after Wildfire (RAVG)
22             Excel spreadsheets(native format): 2012 Flat
     10485
               Fire-Shasta Trinity NF. Rapid Assessment of
23             Vegetation Condition after Wildfire (RAVG)
24   10486     Excel spreadsheets(native format): 2012 Flat
               Fire-Shasta Trinity NF. Rapid Assessment of
25             Vegetation Condition after Wildfire (RAVG)
     10487     Excel spreadsheets(native format): charting
26             date, incident fire, management unit, incident
               number, start point, end point, location, within
27             avoidance area, amount, chemical name,
               assessment, misapplication
28
                                      85
 1   EXHIBIT   DESCRIPTION
     ID
 2   10488     Excel spreadsheets(native format): Flat Fire
               Suppression Repair Tracking Spreadsheet)
 3   10489     Excel spreadsheets(native format): FACTS Web
               Reports-Equipment Codes
 4   10490     Excel spreadsheets(native format): FACTS Web
               Reports-Methods Codes
 5             Excel spreadsheets(native format): Timesheet for
     10491
               USDA Forest Service Employee Quentin Arnold for
 6             pay period 7-1 thru 7-14-2012
 7   10492     Excel spreadsheets(native format): Timesheet for
               USDA Forest Service Employee Quentin Arnold for
 8             pay period 7-15 thru 7-28-2012
     10493     Excel spreadsheets(native format): Deterioration
 9             rate chart, including 1 Year Deterioration
               Trough calculations for various parameters
10   10494     Excel spreadsheets(native format): Lost Owl
               habitat calculated
11   10495     Photos from BAER Botany Crew (native format)

12   10496     Photos from Reddding.com (native format)

13   10497     Photos showing smoke and areas burning

14   10498     Maps : Flat Fire Soil Burn Severity map and Flat
               Fire Soils map
15   10499     Physical map: Known sites of rare plants in
               vicinity of Flat Fire
16   10500     Diagram map. Flat Fire-Invasive Plant Data
17

18   10501     Map: 54-63 Hayden Flat CG

19   10502     Satellite map: New Occurrences of Bull Thistle
               Flat Fire BAER Survey
20   10503     7-18-2013 USDA letter to Regional Forester re
               Resource Damage Assessment-Flat Fire; July 11,
21             2012. Reply due 10-11-2013
22   10504     7-23-2012 USDA letter from Trinity Archaeologist
               Mark Arnold to Penelope Del Bene, Forest
23             Archaeologist, re Hayden Flat CG Prehistoric
               Site Suppression Damage Flat Fire (narrative
24             report)
25

26

27

28
                                      86
 1   EXHIBIT   DESCRIPTION
     ID
 2   10505     8-24-2012 USDA letter to Forest Supervisor re
 3             Flat Fire, Burned Area Emergency Response,
               Initial 2500-8 Approval, approving BAER
 4             Assessment and enclosing numerous assessment
               spreadsheets re lost owl habitat and other
 5             vegetation data (including different types
               regional trees)
 6   10506     8-23-2013 USDA letter to Forest Supervisor re
               Resource Damage Assessment-Flat Fire ( July 11,
 7
               2012). Reply due 9-27-2013
 8   10507     8-24-2013 USDA letter to Forest Supervisor re
               Flat Fire, Burned Area Emergency Response,
 9             Initial 2500-8 Approval, and with numerous
               spreadsheets re BAER and RAVG calculations and
10             findings
11   10508     9-27-2013 USDA letter to Thelma J. Strong, Chief
               Financial Officer and attention to Cynthia
12             Zabolzadeh re Resource Damage Cost
               Documentation-Flat Fire, responding to request
13             for resource damage costs resulting from the
               Flat Fire and enclosing the Final (BAER) Burned
14             Area Report (FS-2500-8) and Summary of other
               resource damage costs not included in the BAER
15
               costs, including all costs incurred by the
16             forest as a direct result of the fires, in all
               project areas, and all future costs for work now
17             planned as a result of the fire, including
               monitoring, in all project costs
18   10509     Flat Fire Resource Damage Assessment Summary
               Shasta-Trinity National Forest (Net total
19
               $7,052,729.08)
20   10510     Numerous spreadsheets: workbook designed to
               document the Region 5 resource damage assessment
21             outlined in FSH 6509.22; (includes BAER
               Assessment, costs relating to Reforestation,
22             non-Reforestation restoration activities,
               Summary of Vegetation Conditions after Wildfire,
23
               Volume and Value determination of Timber, Loss
24             or Damage to improvements, including replacement
               costs, loos income and temporary use for road,
25             trail, bridge, landlines, recreation facilities,
               Heritage Resource Damage Assessment, Abandoned
26             Mines and Hazard Abatement, Valuation of lost
               Ecosystem Services, etc.) (Net total
27             $7,052,729.08)
28
                                      87
 1   EXHIBIT   DESCRIPTION
     ID
 2   10511     Flat Fire Resource Damage Assessment Summary
 3             Shasta-Trinity National Forest (Net total
               $7,955,735.08)
 4   10512     Numerous spreadsheets: workbook designed to
               document the Region 5 resource damage assessment
 5             outlined in FSH 6509.22; (includes BAER
               Assessment, costs relating to Reforestation,
 6             non-Reforestation restoration activities,
               Summary of Vegetation Conditions after Wildfire,
 7
               Volume and Value determination of Timber, Loss
 8             or Damage to improvements, including replacement
               costs, loos income and temporary use for road,
 9             trail, bridge, landlines, recreation facilities,
               Heritage Resource Damage Assessment, Abandoned
10             Mines and Hazard Abatement, Valuation of lost
               Ecosystem Services, etc.) (Net total
11
               $7,955,735.08)
12   10513     Flat Fire Resource Damage Assessment Summary
               Shasta-Trinity National Forest (Net total
13             $5,169, 473.32)
     10514     Numerous spreadsheets: workbook designed to
14             document the Region 5 resource damage assessment
               outlined in FSH 6509.22; (includes BAER
15
               Assessment, costs relating to Reforestation,
16             non-Reforestation restoration activities,
               Summary of Vegetation Conditions after Wildfire,
17             Volume and Value determination of Timber, Loss
               or Damage to improvements, including replacement
18             costs, loos income and temporary use for road,
               trail, bridge, landlines, recreation facilities,
19             Heritage Resource Damage Assessment, Abandoned
20             Mines and Hazard Abatement, Valuation of lost
               Ecosystem Services, etc.) Net total $5,169,
21             473.32)
     10515     Spreadsheet charting NFS lands and other Lands
22             with cost line items categories: Land
               treatments, Channel treatments, Road and trails,
23             Structures, BAER Evaluation, Monitoring, and
24             Totals
     10516     Spreadsheets charting date, incident fire,
25             management unit, incident number, start point,
               end point, location, within avoidance area,
26             amount, chemical name, assessment,
               misapplication
27   10517     Spreadsheets: Activities which have occurred
28             within the 2012 Flat Fire Area
                                      88
 1   EXHIBIT   DESCRIPTION
     ID
 2   10518     Spreadsheets: Flat Fire Suppression Repair
 3             Tracking regarding Archeology, Dozer lines,
               Handlines, Roads, Drop points/sling
 4             spot/helispot, Staging areas, litter/garbage
               removal, Fences
 5   10519     Spreadsheets with Dominant Strata layers and
               using Stafford Fire Salvage Data
 6   10520     Spreadsheets: Flat Fire RAVG data (Basal Area
 7             Mortality) in moderate to high vegetation burn
               severity, joined with vegetation strata layer
 8   10521     Spreadsheets calculations re Low Owl habitat
               and vegetation burn severity
 9   10522     Spreadsheets charting Covertype ,VegType, Prod,
               PlanUnit, Strata, Distance1, Acres, Veg, Size,
10             Cover, and other parameters, including distance
               1, and charting info such as type of trees and
11             sizes
12   10523     Spreadsheets charting 1 Year Deterioration
               Trough Total, Per Acre, Vol. Flat 663 acres
13             calculations for various parameters
     10524     Spreadsheet with columns A-J, includes Code,
14             Regional Type [of trees], Tree size description,
               Crown diameter, density group, Percent crown
15             closure
16   10525     2012 Flat-Fire Shasta-Trinity NF. Rapid
               Assessment of Vegetation Condition after
17             Wildfire: spreadsheets charting Vegetation
               Groups (grassland/shrubland/non veg, Evergreen
18             open and closed tree canopy), and by ownership
               and acres basal area loss
19   10526     Spreadsheets: Activities which have occurred
20             within the 2012 Flat Fire Area (columns A-AS,
               including SUID, Org, Activity Unit name,
21             Subunit, Acre, ASU)
     10527     Spreadsheets: Activities which have occurred
22             within the 2012 Flat Fire Area (different
               version)
23   10528     Spreadsheets: 2012 Flat Fire-Shasta-Trinity NF.
24             Rapid Assessment of Vegetation Condition after
               Wildfire (RAVG), with sections on Vegetation
25             Group LandFire /grassland/shrubland/Non Veg) and
               info re ownership status and acres basal area
26             loss
     10529     Spreadsheets: Flat Fire BAER Weed Survey
27

28
                                      89
 1   EXHIBIT   DESCRIPTION
     ID
 2   10530     Spreadsheets:
 3             ca4079212335020120711_20120709_20120716_ravg_cod
               es
 4   10531     Spreadsheets:
               ca4079212335020120711_20120709_20120716_ravg_LAN
 5             DFIRE EVT Crosswalk
     10532     Spreadsheets:
 6             ca4079212335020120711_20120709_20120716_ravg_raw
 7             data
     10533     USDA FS Paycheck8 email Timesheet for USDA
 8             Forest Service Employee Quentin Arnold for pay
               period 7-1 thru 7-14-2012
 9   10534     USDA FS Paycheck8 email Timesheet for USDA
               Forest Service Employee Quentin Arnold for pay
10             period 7-15 thru 7-28-2012
     10535     Existing Vegetation File Geodatabase Feature
11             Class-metadata info
     10536     Region 5 TEA and ATeam Appraisal Spreadsheets
12             (used to estimate the appraised value of timber
               sales in USFS Region 5)
13
     10537     Region 5 TEA and ATeam Appraisal Spreadsheets
14             (2-2-2017)
     10538     Region 5 TEA and ATeam Appraisal Spreadsheets
15             (9-27-2013)
     10539     Valuation of timber loss on the Flat Fire (2012)
16             narrative
     10540     Region 5-Resource Management website screenshot
17             : Threat of Deforested Conditions in CA National
               Forests and Summary of Vegetation Conditions
18             after the Flat Fire on the Shasta-Trinity Forest
               (acres)
19   10541     Link and screenshot: Threat of Deforested
               Conditions in CA national Forest
20
     10542     Narrative with sections on Vegetation, Fire
21             Severity, and Data Analysis
     10543     Narrative with sections on Characteristic
22             Landscape, Special Recreation Opportunities,
               Developed Recreation, Flat Fire Impacts
23             narrative, with Pre-Flat fire 2012 and Post-Fire
24             images (satellite outlines of map)
     10544     Flat Fire July 11, 2012 narrative by Tina Lynsky
25             (includes info: 1,688 acres burned, burn
               severity)
26   10545     Narrative: Final BAER Report: See attached
               correspondence (Hayden Flat CG Prehistoric Site
27             Suppression Damage Flat Fire dated 7-23-2013)—
28             narrative report

                                      90
 1   EXHIBIT   DESCRIPTION
     ID
 2   10546     Budget-Flat BAER Implementation (H5G1E) BLI's &
 3             Expenses to Date spreadsheets
     10547     6-14-2013 Burned Area Emergency Response Plan
 4             Noxious Weed Surveys, Flat Fire Weaverville RD,
               Shasta-Trinity national Forest by Lusetta
 5             Nelson, Shasta Trinity Botanist
     10548     Fire Behavior Analyst Final Report. Flat Fire
 6             Shasta-Trinity National Forest. July 12 to July
 7             18, 2012. Northern California Incident
               Management Team #1.
 8   10549     Geology Recommendations for Hayden Flat
               Campground for Flat Fire by Melanie Stevens,
 9             Shasta-Trinity Geologist
     10550     Individual Wildland Fire Report-Flat Fire, Del
10             Loma location
11   10551     Individual Wildland Fire Report-Point Fire,
               Tony’s Point west of Big Var
12   10552     9-25-2013 Burned-Area Report (Reference FSH
               2509.13)
13   10553     9-25-2013 Burned-Area Report (Reference FSH
               2509.13), with highlighting
14             9-27-2013 USDA letter Thelma J. Strong, Chief
     10554
               Financial Officer re Resource Damage Cost
15             Documentation-Flat Fire, and attaching final
               BAER Burned Area Report (FS-2500-8), and summary
16             of other resource damage costs
17   10555     Budget-Flat BAER Implementation (H5G1YE) BLI’s &
               Expenses to Date spreadsheets
18   10556     7-17-2012 email chain from Mark Goldsmith,
               wildlife biologist, to Kelly Wolcott et al re
19             Flat Fire wildlife info re Flat Fire gif file
               not opening properly and attaching jpg . Also
20             includes previous email discussion re Flat Fire
21             and NSO concerns, stating no known spotted owl
               nest sites have been impacted, and attaching
22             spreadsheets calculations re lost owl habitat
     10557     9-25-2013 email from Penelope Del Bene to Kathy
23             Roche attaching Flat Fire Documents (includes
               Hayden Flat Damage and spreadsheets of
24             calculations re Rapid Assessment of vegetation
               condition after Wildfire, GIS analysis of fire
25
               severity, strata, and spotted owl observations
26

27

28
                                      91
 1   EXHIBIT   DESCRIPTION
     ID
 2   10558     9-25-2013 email chain from Kathy Roche to Laurie
 3             Magliano and Lois Shoemaker re Volume Estimate
               for Flat Fire attaching Flat Fire Veg
 4             Conditions, and requesting value for timber
               (with discussions re volume estimate for the
 5             Flat Fire at 3.3 MMBF)
     10559     Flat Fire 2012 Summary of Vegetation Conditions
 6             after the Flat Fire-Shasta-Trinity NF (Acres)
               [chart includes info re Vegetation type,
 7
               deforested Forestland, Forestland, and treatment
 8             permitted and not permitted]
     10560     9-25-2013 email from Kathy Roche to Lois
 9             Shoemaker forwarding Penelope Del Bene’s email
               and Flat Fire Documents (includes Hayden Flat
10             Damage and spreadsheets of calculations re Rapid
               Assessment of vegetation condition after
11
               Wildfire, GIS analysis of fire severity, strata,
12             and spotted owl observations
     10561     8-24-2015 email chain from Julie Nelson to Hide
13             Wenham and Kathy Roche re Flat Fire 2012 and
               attaching Flat Fire rare plants
14   10562     8-25-2015 email from Hide Wenham to Kathy Roche
               et al attaching zip file with the GIS invasive
15
               plant data for the area within the Flat fire
16             area [GIS data unreadable, not supported]
     10563     1-12-2018 email chain from Julie Nelson to Lois
17             Shoemaker et re Sedum ms for ARS review and
               attaching the latest version of the Sedum
18             manuscript with images
     10564     21 Nov 2017 Draft V38 to Brian Kanus for ARS
19
               approval: A review of Sedum section Gormania
20             (Crassulaceae) in western North America [Sedum
               manuscript]
21   10565     1-12-2018 email chain from Julie Nelson to Lois
               Shoemaker et re Sedum draft field guide and
22             spreadsheet of locations, attaching the field
               guide and other spreadsheets
23
     10566     Spreadsheets MATRIX of Sedum locations specimens
24
     10567     Draft Final Report: Field Guide to Sedum section
25             of Gormania with keys to Crassulaceae of Oregon,
               Washington, and Northern California
26

27

28
                                      92
 1   EXHIBIT   DESCRIPTION
     ID
 2   10568     1-12-2018 email chain from Susan Erwin to Lois
 3             Shoemaker and Julie Nelson re Flat Fire
               Botanical Studies, stating it’s difficult to
 4             determine rock outcrops in the fire area, not
               having driven through the Flat Fire and other
 5             related discussions
     10569     Journal of the Botanical Research Institute of
 6             Texas 8 (1) article: Sedum Kiersteadiae
               (Crassulaceae), a newly described species from
 7
               the Klamath region of California, U.S.A.
 8   10570     7-23-2012 Flat Fire BAER Reconnaissance with
               images and descriptions
 9   10571     Flat Fire Entrapment Facilitated Learning
               Analysis. Entrapment of Firefighters on July 14-
10             2012
11   10572     U.S. Forest Service website: Post-Fire
               Vegetation Conditions on the National Forest:
12             website post offering an initial description of
               post-fire vegetation conditions using the Rapid
13             Assessment of Vegetation Condition after
               Wildfire (RAVG) process.
14   10573     FACTS Web Reports-Equipment Codes (black and
15             white)
     10574     FACTS Web Reports-Equipment Codes (color)
16
     10575     FACTS Web Reports-Method Codes (color0
17
     10576     California Master Cooperative Wildland Fire
18             Management & Stafford Act Response Agreement
               between United States Department of the Interior
19             and State of California
     10577     2013-2018 California Master Cooperative Wildland
20             Fire Management & Stafford Act Response
21             Agreement between United States Department of
               the Interior and State of California
22   10578     Industrial Operations Fire Prevention Field
               Guide (July 29, 1999) developed by the United
23             States Forest Service, Unitded State Bureau of
               Land Management, California Department of
24             Forestry and Fire Protection et al.
     10579     Forest Service Handbook Pacific Southwest Region
25             (R5) Vallejo, California. R5 FSH 6509.22-Fire
               Damages and Cost Recovery Procedures. Chapter-
26             Zero Code
27   10580     Forest Service Manual. FSM 2500-Watershed and
               Air Management. Chapter 2520-Watershed
28             Protection and Management
                                      93
 1   EXHIBIT   DESCRIPTION
     ID
 2   10581     FSM 2400-Forest management. Chapter 2470-
 3             Silvicultural Practices
     10582     Shasta Trinity National Forests Land and
 4             Resource Management Plan
     10583     Final Environmental Impact Statement Land and
 5             Resource Management Plan (1994 )
     10584     Record of Decision for Final Environmental
 6             Impact Statement for Shasta-Trinity National
               Forests (4-28-1995)
 7   10585     USDA Budget Object Classification Codes (BOC)
 8             (Updated May 2013)
     10586     USDA web page General Notes re Highway 299 and
 9             excerpts from Management Practices
     10587     Preliminary Decision Memo. Big Mountain Roads
10             Tree Removal Project
     10588     USDA Decision Memo: Big Mountain Roads Tree
11             Removal Project (December 2010) Shasta-Trinity
               National Forest Trinity River Management Unit
12   10589     USDA Forest Service website: General Notes re
               Highway 299 and excerpts from Appendix L-
13             Descriptions of Management Practices, Chapter 4-
               Standards and Guidelines, Chapter 4-Management
14             Area
     10590     Interagency Standards for Fire and Fire Aviation
15             Operations (January 2018) NFES 2724
     10591     National Interagency Mobilization Guide
16             Geographic Areas (March 2018) NFES 2092
     10592     NWCG Standards for Interagency Incident Business
17             Management (April 2018) PMS 902
     10593     USDA Evidence Room Access Log
18
     10594     USDA Evidence Inventory
19
     10595     Online research Find the Company research on
20
               Bundy & Sons
21   10596     Online research and print-outs of Kernen
               Construction website
22   10597     7-10-2014 USDA letter to Bundy and Sons re
               Notice of Indebtedness to the USDA Forest
23             Service
     10598     7-10-2014 USDA letter to Kernan [sic]
24
               Construction re Notice of Indebtedness to the
25             USDA Forest Service
     10599     8-20-2015 USDA letter to Jeff Moulton, Regional
26             Attorney, Office of the General Counsel re Bundy
               & Sons and Kernen Construction trespass case
27             [$12, 630,245.73]
28
                                         94
 1   EXHIBIT   DESCRIPTION
     ID
 2   10600     Index of document production to Jeff Moulton,
 3             Regional Attorney, Office of the General Counsel
               re Bundy & Sons and Kernen Construction
 4             trespass case
     10601     8-27-2013 USDA letter to Albuquerque Service
 5             Center, Budget & Finance Cynthia Zabolzadeh, re
               Fire Package-Incident History and Administrative
 6             Records-Flat Fire; July 11, 2012, enclosing
               documentation requested: “final fire boxes” of
 7
               fire records, 4-28-1995 Shasta-Trinity Land and
 8             Management Resource Plan, and Fire Management
               Plan
 9   10602     1-20-2015 email chain from Julie Nelson to
               Juanita Ramirez re Flat Fire request for
10             documents,   advising no records for plant
               surveys in the Flat Fire, either before or after
11
               fire
12   10603     3-16-2015 email chains among Forest Service
               staff re Flat Fire request for documents (FOIA
13             Requests) with documents and photos
     10604     6-22-2015 USDA letter to CHH in response to FOIA
14             request
15   10605     11-19-2014 MCK letter to USDA re FOIA document
               request
16   10606     USDA draft letter from Richard Reimche to MCK
               re partial response to FOIA request
17   10607     9-30-2014 USDA letter to CHH re partial response
               to FOIA document request
18   10608     Emails chain between CHH and Cynthia Zabolzadeh
19             and among other USDA personnel re FOIA document
               requests
20   10609     Email chains between MCK and Latanga Rush and
               Cynthia Zabolzadeh and among other USDA
21             personnel re FOIA document requests re FOIA
               document request
22   10610     Fire Code System
23   10611     5-25-2012 USDA letter to Regional Foresters et
               al. re 2012 Wildfire Guidance
24             2-29-2012 USDA letter to Regional Foresters et
     10612
               al. re Chief’s Letter of Intent-2012 Fire Season
25             (Corrected)
26   10613     6-19-2012 USDA letter to Forest Supervisor,
               Forest Fire Staff, Incident Commanders re
27             Leaders Intent-2012 Fire Season
     10614     Delegation of Authority: 7 -12-2012 USDA letter
28             to Paul Whitcome re Delegation of Authority
                                      95
 1   EXHIBIT   DESCRIPTION
     ID
 2   10615     Delegation of Authority: 7-12-2012 USDA letter
               to Staff and Rangers re Delegated Authority for
 3             District Rangers (with redactions)
     10616     Delegation of Authority: 7-13-2012 USDA letter
 4
               to Paul Whitcome-Incident Commander re Revised
 5             Delegation of Authority
     10617     Delegation of Authority: 7-13-2012 USDA letter
 6             to [Paul Whitcome]-Incident Commander re Revised
               Delegation of Authority. (with redactions)
 7   10618     7-18-2013 USDA letter to Regional Forester
               Region 5 re Resource Damage Assessment –Flat
 8
               Fire, July 11, 2012
 9   10619     7-23-2012 USDA letter from Trinity Archaeologist
               re Hayden Flat CG Prehistoric Site Suppression
10             Damage Flat Fire, to Penelope Del Bene, Forest
               Archaeologist
11   10620     8-23-2013 USDA letter to Forest Supervisor,
               Shasta Trinity NF re Resource Damage Assessment–
12
               Flat Fire, July 11, 2012
13   10621     8-24-2012 USDA letter to Forest Supervisor
               Shasta Trinity re Flat Fire, Burned Area
14             Emergency Response, Initial 2500-8 Approval
     10622     Map: Fire History. River Complex Fires-2015
15
     10623     Map: Known sites of rare plants in vicinity of
16             Flat Fire. Julie K. Nelson. Shasta-Trinity NF,
               8-24-2015
17   10624     Map: Northern CA Geographic Area Coordination
               Center Direct Protection Areas
18             1 north ops dpa 20121029
     10625     Map: Southern CA Geographic Area Coordination
19             Center Direct Protection Areas
               1 south ops dpa 20121029
20   10626     Map: Physical map of Butte, Colusa, Sutter,
               Yuba, and Yolo counties
21   10627     Map: Shasta Trinity National Forest Flat Fire
               2012. 123”20W and 40’’50 N
22   10628     Map: satellite map of Flat Fire 2012 imagery
23   10629     Map: satellite map of Flat Fire Post-Fire
               imagery
24             Map: Shasta National Forest Forest Plan
     10630
               Allocations (PRF) Management Area Boundaries
25             and Management Prescriptions map
26   10631     Map: 54-63 Hayden Flat CG

27   10632     Map 1: 299/Trinity River. Woody fuel moisture
               from most recent SHU Weaverville samples
28             Herbaceous fuel moisture is estimated

                                      96
 1   EXHIBIT   DESCRIPTION
     ID
 2   10633     Map 2: 299/Trinity River. Woody fuel moisture
               from most recent SHU Weaverville samples
 3             Herbaceous fuel moisture is estimated
     10634     Map 3: 299/Trinity River. Woody fuel moisture
 4             from most recent SHU Weaverville samples
               Herbaceous fuel moisture is estimated
 5   10635     Map 4: 299/Trinity River. Woody fuel moisture
               from most recent SHU Weaverville samples
 6             Herbaceous fuel moisture is estimated
     10636     Map: 2012 Flat Fire Fuel Projects (2007-2012)
 7

 8   10637     Map: 2012 Flat Fire RAVG basal area loss burn
               map .
 9             ca4079212335020120711 20120709 20120716 ravg map
     10638     Map: Flat fire CA-SHF 002290. Day Shift 7-13-
10             2012 @ 1:20,632. Uncontrolled Fire Line map.
               2012 Flat CA-SHF2290 IAP fimt1000
11   10639     Map: Flat fire CA-SHF 002290. Day Shift 7-13-
               2012 @ 1:20. Uncontrolled Fire Line map. 874
12             acres
               2012 Flat CA-SHF2290 BAM
13   10640     Map: Flat fire CA-SHF 002290. Day Shift 7-13-
               2012 @ 1:24. Uncontrolled Fire Line map. 874
14             acres
               2012 Flat CA-SHF2290 BAM (2)
15   10641     Map: Heat Perimeter, and
               Isolated/Intense/Scattered Heat Source map. Map
16             date 7-15-2012; Imagery date 7-14-2012 @ Time
               2137 MDT; Interpreted acres: 1,480 acres by IRIN
17             Lance R. Brady
               20120715 Flatl IR 11x17Land
18   10642     Map: Heat Perimeter, and
               Isolated/Intense/Scattered Heat Source map. Map
19             date 7-15-2012; Imagery date 7-14-2012 @ Time
               2137 MDT; Interpreted acres: 1,480 acres by IRIN
20             Lance R. Brady
               20120715 Flatl IR 11x17Land fimt
21   10643     Map: Heat Perimeter, and
               Isolated/Intense/Scattered Heat Source map. Map
22             date 7-15-2012; Imagery date 7-14-2012 @ Time
               2137 MDT; Interpreted acres: 1,480 acres by IRIN
23             Lance R. Brady
               BAER - Map
24   10644     Map: Heat Perimeter, and
               Isolated/Intense/Scattered Heat Source map. Map
25             date 7-16-2012; Imagery date 7-16-2012 @ Time
               0149 MDT; Interpreted acres: 1,721 acres by IRIN
26             Lance R. Brady
               20120716 Flat IR 11x17Land
27

28
                                      97
 1   EXHIBIT   DESCRIPTION
     ID
 2   10645     Map: Heat Perimeter, and
               Isolated/Intense/Scattered Heat Source map. Map
 3             date 7-17-2012; Imagery date 7-16-2012 @ Time
               2325 MDT; Interpreted acres: 1,719 acres by IRIN
 4             Lance R. Brady
               20120717 Flat IR 11x17Land
 5   10646     Map: Drop Point, Helispot, Staging Area, Water
               Source, Uncontrolled Fire Edge, Completed Line,
 6             Completed Dozer Line, Division, Sling Site.
               Dayto [sic]Shift 7-14-2012 @ 1:20,000; 1,066
 7             acres
               Flat Fire map 1
 8   10647     Map: Drop Point, Helispot, Staging Area, Water
               Source, Uncontrolled Fire Edge, Completed Line,
 9             Completed Dozer Line, Division, Sling Site. 7-
               14-2012 @ 1:20,000; 1,066 acres
10             BAM 2012 Flat CA-SHF2290 fimt1000
     10648     Map: Drop Point, Helispot, Staging Area, Water
11             Source, Uncontrolled Fire Edge, Completed Line,
               Completed Dozer Line, Division, Sling Site.
12             Night Shift 7-16 thru 7-17-2012; 1,710 acres
               20120716_1500_IAP_Briefing_Fill_2012_Flat_CA-
13             SHF2290 fimt1000
14   10649     Map: Drop Point, Helispot, Staging Area, Water
               Source, Uncontrolled Fire Edge, Completed Line,
15             Completed Dozer Line, Division, Sling Site. 7-
               17-2012 @ 1:20,632; 1,688 acres
16             Final Fire Perimeter Map
     10650     Map: Drop Point, Helispot, Staging Area, Water
17             Source, Uncontrolled Fire Edge, Completed Line,
               Completed Dozer Line, Division, Sling Site. 7-
18             17-2012 @ 1:20,632; 1,688 acres
               BAM 2012 Flat CA-SHF2290 fimt1000 (2)
19   10651     Map: Big Mountain Hazard Tree Sale. Shasta-
               Trinity National Forest, Big Bar Ranger District
20             . Trinity Management Unit
     10652     Map: Flat Fire CA-SHF 002290. Progression,
21             Final 7-17-2012; 1,688 acres, with progression
               date range: 7-13 thru 7-17
22             Final Fire Progression Map
     10653     Map: Flat Fire CA-SHF-2290. 7-12-2012 @ approx.
23             1830. Approx 874 acres. Tamara Skjegstad. GIS
               Technician
24   10654     Map: Flat Fire CA-SHF-2290, Map Date: 7-15-2012

25   10655     Map: Flat Fire CA-SHF-2290, Map Date: 7-15-2012

26   10656     Map: Flat Fire CA-SHF-2290, Map Date: 7-16-2012

27   10657     Map: Flat Fire CA-SHF-2290, Map Date: 7-17-2012

28
                                      98
 1   EXHIBIT   DESCRIPTION
     ID
 2   10658     Map: Flat Fire CA-SHF-2290, Map Date: 7-19-2012
 3   10659     Map: Flat Fire CA-SHF-2290, Map Date: 7-19-2012
               satellite
 4   10660     Map: Flat Fire CA-SHF 002290: Ownership.7-17-
               2012.; 1,688 acres
 5   10661     Map: Flat Fire CA-SHF 002290: Ownership. Final
               7-17-2012 @ 1:20,632; 1,688 acres
 6             Flat Fire map 2.
 7   10662     Map: Flat Fire CA-SHF 002290: Ownership. Final
               7-17-2012 @ 1:20,632; 1,688 acres
 8             Flat Fire map 2.
     10663     Map. Flat Fire CA-SHF 002290. Final 7-17-2012;
 9             1,688 acres
     10664     Map. Flat Fire_Retardant Map. CA-SHF-002290. 11
10             & 12 July 2012
     10665     Map. Flat Fire. CA-SHF-002290. Retardant
11             Location Map. 7-17-2012. 1,688 Acres
     10666     Map. Flat Fire CA-SHF 002290. Progression,
12             Final 7-17-2012; 1,688 acres, with progression
               date range: 7-13 thru 7-17
13
     10667     Map. Flat Fire CA-SHF 002290. Retardant Location
14             Map 7-17-2012.; 1,688 acres
     10668
15
     10669     Map. WFDSS-FSPRO Probability: SHF Flat Fire.
16             7/12-7 days-90m Res; 1024 Fire Sim. File:
               7.12.2012, 7 days, 1000 fires; Analyst Larry
17             Hood
     10670     Map. WFDSS-FSPRO Probability: SHF Flat Fire
18
               (2012-CASHF-002290): SHF Flat Fire. 07-12-12-
19             7days-90m Res; 1024 Fire Sim. R5 Fire and
               Aviation Management Fire Behavior Branch ,
20             Predictive Services, McClellan, CA with support
               from Wildland Fire Decision Support System &
21             Rocky Mtn. Research Station. Note: Projection
               based on preliminary data Mapped by Don Yasuda
22
     10671     Map. WFDSS-Near Term Fire Behavior Analysis. SHF
23             Flat Fire. 7/13-4 days-30m Res. File: 7.13.2012,
               4 day Near Term 10 hr burn periods; Analyst
24             Larry Hood
     10672     Map:
25             SHF_WFDSS_FSPro_Flat_20120712_7d_eTOPO_1
     10673     Map:
26             SHF WFDSS FSPro Flat 20120712 7d NAIP05 1
     10674     Map:
27             SHF WFDSS FSPro Flat 20120712 7d NAIP10 1
28
                                      99
 1   EXHIBIT   DESCRIPTION
     ID
 2   10675     Map:
               SHF WFDSS FSPro Flat 20120712 7d VisMap 1
 3   10676     Map:
 4             SHF_WFDSS_NTFB_Flat_20120713_4d_DRG24k_1
     10677     Map:Flat Fire Air Ops 7-16-2012; 1,710 acres
 5
     10678     Map: Ownership Flat Fire 2012
 6
     10679     Map:
 7             20120719_Flat_IR_11x17_ortho_Land
     10680     Map: Progression Final 7-17-2012., with date
 8             range: 7-13 thru 7-17-2012.1688 acres
     10681     Map: Flat Fire CA-SHF 00290. Final 7-17-2012 @
 9             1,688 acres
     10682     Map: Flat Fire CA-SHF 00290. Progression. Final
10             7-17-2012 @ 1,688 acres
     10683     Map: WFDSS-FSPRO Probability: SHF Flat Fire.
11             7/12-7 days-90m Res; 1024 Fire Sim. File:
               7.12.2012, 7 days, 1000 fires; Analyst Larry
12             Hood
     10684     Map: Map: Flat Fire CA-SHF 00290.Dayt [sic]
13             Shift 7-14-2012 @ 1,066 acres
     10685     Map: Flat Fire CA-SHF 00290. Ownership. Final 7-
14             17-2012 @ 1,688 acres
     10686     Map: Flat Fire CA-SHF 00290. Retardant Location
15             Map. 7-17-2012 @ 1,688 acres
     10687     Map: Flat Fire CA-SHF –2290 Map Date: 7-15-2012,
16             Imagery Date: 7-14-2012 @ Time 2137 MDT
     10688     Map: Flat Fire CA-SHF –2290 Map Date: 7-16-2012,
17             Imagery Date: 7-16-2012 @ Time 0149 MDT
     10689     Map: Flat Fire CA-SHF –2290 Map Date: 7-17-2012,
18             Imagery Date: 7-16-2012 @ Time 2325 MDT
     10690     Map: Flat Fire CA-SHF –2290 Map Date: 7-19-2012,
19             Imagery Date: 7-18-2012 @ Time 2330 MDT
               (satellite)
20
     10691     Map: Flat Fire CA-SHF –2290 Map Date: 7-19-2012,
21             Imagery Date: 7-18-2012 @ Time 2330 MDT
     10692     Map: Map: Flat Fire CA-SHF 00290.Day Shift 7-
22             13-2012 @ 874 acres
     10693     Map: Map: Flat Fire CA-SHF 00290.Day Shift 7-
23             13-2012 @ 874 acres (different from USDA-6801)
     10694     Map: Map: Map: Flat Fire CA-SHF 00290. Night
24             Shift 7-13-2012 @ 874 acres
     10695     Map: Flat Fire CA-SHF 002290. Night Shift 7-13-
25             2012 @ 1066 acres
     10696     Map: Flat Fire CA-SHF 00290. Final 7-17-2012 @
26             1,688 acres
     10697     Map: Flat Fire CA-SHF 00290. Final 7-17-2012 @
27             1,688 acres
     10698     Map: Flat Fire CA-SHF 00290. Night Shift 7/15-
28             7/16-2012 @ 1,712 acres
                                     100
 1   EXHIBIT   DESCRIPTION
     ID
 2   10699     Map: Map: Flat Fire CA-SHF 00290.Day Shift 7-
               13-2012 @ 874
 3   10700     Map: Flat Fire CA-SHF 00290. Night Shift 7/16-
               7/17-2012 @ 1,710 acres
 4   10701     Map: Flat Fire CA-SHF 00290. Day Shift 7-16-2012
               @ 1,710 acres
 5             Map. WFDSS-FSPRO Probability: SHF Flat Fire.
     10702
               7/12-7 days-90m Res; 1024 Fire Sim. File:
 6             7.12.2012, 7 days, 1000 fires; Analyst Larry
               Hood
 7
     10703     Map. WFDSS-FSPRO Probability: SHF Flat Fire.
 8             7/12-7 days-90m Res; 1024 Fire Sim. File:
               7.12.2012, 7 days, 1000 fires; Analyst Larry
 9             Hood
     10704     Map. WFDSS-FSPRO Probability: SHF Flat Fire.
10             7/12-7 days-90m Res; 1024 Fire Sim. File:
               7.12.2012, 7 days, 1000 fires; Analyst Larry
11             Hood
     10705     Map: Map. WFDSS-FSPRO Probability: SHF Flat
12             Fire. 7/12-7 days-90m Res; 1024 Fire Sim. File:
               7.12.2012, 7 days, 1000 fires; Analyst Larry
13             Hood
     10706     Map: WFDSS-Near Term Fire Behavior Analysis: SHF
14             Flat Fire. 7/13-4 Days-30m Res; Fuel Moisure &
               Wx:40501-Big Bar. File: 7.13.2014. 4 Day Near
15             Term 10 hr burn periods; Analyst Larry Hood
     10707     Map: WFDSS-Near Term Fire Behavior Analysis: SHF
16             Flat Fire. 7/13-4 Days-30m Res; Fuel Moisure &
               Wx:40501-Big Bar. File: 7.13.2014. 4 Day Near
17             Term 10 hr burn periods; Analyst Larry Hood
     10708     Map: WFDSS-Near Term Fire Behavior Analysis: SHF
18             Flat Fire. 7/13-4 Days-30m Res; Fuel Moisure &
               Wx:40501-Big Bar. File: 7.13.2014. 4 Day Near
19             Term 10 hr burn periods; Analyst Larry Hood
     10709     Map: WFDSS-Near Term Fire Behavior Analysis: SHF
20             Flat Fire. 7/13-4 Days-30m Res; Fuel Moisure &
               Wx:40501-Big Bar. File: 7.13.2014. 4 Day Near
21             Term 10 hr burn periods; Analyst Larry Hood
     10710     Map: Flat Fire CA-SHF 00290. Final 7-17-2012 @
22             1,688 acres
     10711     Map. NOTAM 2/7288 images from
23             http://tfr.faa.gov
               TFRs_Temporary Flight Restrictions
24   10712     Photos: land, landscape, trees, flora,
               vegetation
25
     10713     General Message re facilities unit
26
     10714     Flat Incident Demob Chk-Command and Logistics
27             Radios
               Communications Equipment Inventory
28
                                     101
 1   EXHIBIT   DESCRIPTION
     ID
 2   10715     Engine Check-In Sheet
 3   10716     Vehicle/Heavy Equipment Safety Inspection
               Checklist
 4             Enterprise Rental E43
     10717     Vehicle/Heavy Equipment Safety Inspection
 5             Checklist
               Enterprise Rental E44
 6   10718     Vehicle/Heavy Equipment Safety Inspection
               Checklist
 7             Enterprise Rental E69/E56
 8   10719     Equipment-Check-In Sheet

 9   10720     Crew-Check-In Sheet
               ICS 211 Check-in List No 2
10   10721     Check-in List ICS-211 (Engines and Equipment)

11   10722     Incident Demobilization Vehicle Safety
               Inspection
12             ICS 212 Demob Vehicle Safety Inspection redacted
     10723     Actual Demob-Crews
13             ICS 221 Demob Checkout Crews
     10724     Actual Demob-Equipment
14             ICS 221 Demob Checkout Equipment
     10725     Tentative Return to Home Unit Times for 7-20-12
15             Demob
               ICS 221 Demob Checkout Overhead redacted
16   10726     SHF-IC Checklist & Complexity Analysis, and
               related documents, including Memorandum,
17             Organizational Needs Assessments, and Guides
     10727     OF-296 Vehicle_Heavy Equip Inspection
18             Checklist redacted (USDA) USDA 9391-436
     10728     Support Vehicle Inventory, prepared on 7-17-2012
19             @ 1400
               Rental Vehicle Checkout List
20   10729     Ground Support Staff Motorpool Dispatch

21   10730     Equipment Repair Orders

22   10731     Rental Vehicle Inventory
               Vehicle/Heavy Equipment Safety Inspection
23             Checklist
               Enterpise Rental-various Engines, including E76,
24             E73, E74,E44, E48
     10732     Equipment Check-In Sheets
25             Resource Unit redacted
     10733     Buying Team Expense Log and Supply Resource
26             Orders
     10734     General Message re medical supplies
27             ICS 213 Medical redacted
28
                                       102
 1   EXHIBIT   DESCRIPTION
     ID
 2   10735     Drivers Safety Briefing and related contract
               and other documents signed by individual vendors
 3             ICS 218 Support-Trans Vehicle Inventory redacted
     10736     Incident Replacement Requisition request forms,
 4             and related General Messages, notes, and
               correspondence regarding requests, and lists
 5   10737     Handwritten lists: Contact # Vender [sic] and
               Contact Phone #
 6             Logistics Section Records redacted
     10738     Property Damage Claims Log_redacted
 7

 8   10739     Aircraft Report
               Resource Order-Aircraft Overhead
 9   10740     Resource Order-Crew, including related General
               Messages, notes, correspondence regarding
10             Supplies requests
     10741     Resource Order-Supplies, including related
11             General Messages, notes, correspondence
               regarding Supplies requests
12   10742     Resources Order-Equipment including related
               forms, General Messages, notes, correspondence
13             regarding requests
               Resource Orders-Equipment #2
14   10743     Resources Order-Overhead, including related
               forms, General Messages, notes, correspondence
15             regarding requests
               Resource Orders Overhead #2 redacted
16   10744     Resources Order-Supplies, including related
               forms, General Messages, notes, correspondence
17             regarding requests
               Resource Orders Supplies #2 redacted
18   10745     24 Hour Notice-Tentative Release of Resources-
               Overhead, including related forms, lists,
19             General Messages, notes, correspondence
               regarding requests
20   10746     Flat Fire Transition Plan. 7-16-2012
               Assigned Resources Requested for Transition
21             Organization (chart)
     10747     USDA Forest Service Statement Loss Reporting:
22             includes Statements Lost or Stolen property,
               Lost/Found/Stolen Reports, Motor Vehicle
23             Accident Reports, related loss Estimates,
               photos,
24   10748     Incident Replacement Requisition , including
               requests for replacement forms, Property Loss or
25             Damage Reports, General Messages, and photos
               relating to loss
26   10749     Sierra National Forest Bass Lake Ranger District
               Midpines Engine 12 Inventory (inventory lists)
27   10750     Issue Reports, and various related reports,
               including Kit Contents Reports, Incident/Other
28             Order Summary Reports
                                     103
 1   EXHIBIT   DESCRIPTION
     ID
 2   10751     Travel, meals, and lodging receipts
 3   10752     Fire incident menu and food orders (with
 4             redactions)
     10753     Resource Order-Supplies (Meals)
 5
     10754     Travel, meals, and lodging receipts
 6
     10755     Records re Supplies (with annotations) : General
 7             Message notes, Resource Order-Supplies (food,
               lunches, drinks, water, office supplies ,ink,
 8             electronics, microphones, speakers, gloves,
               etc.) Medical Unit Supply Form (medical
 9             supplies), Mobile Food & Shower Service Request
10             Form,
     10756     Records relating to purchases and services from
11             individual vendors (with annotations and
               redactions): Receipts, Resource Order, Incident
12             Waybill , General Message, Agreement for
               Services, Statements, Work Order, Emergency
13             Equipment Shift Ticket, Supplies Order Form,
14             Invoices
     10757     Cost Reporting: Issue Reports, Incident/Other
15             Order Summary Report: cost reporting based on
               lists of supplies issued to crews (with
16             annotations and redactions)
     10758     Records relating to Supplies: Resource Order-
17             Supplies, cache orders placed, General Message
18             re supplies needed,
     10759     Records re Supplies (with annotations) : General
19             Message notes, Resource Order-Supplies (food,
               lunches, drinks, water, office supplies ,ink,
20             electronics, microphones, speakers, gloves,
               etc.) Medical Unit Supply Form (medical
21             supplies), Mobile Food & Shower Service Request
22             Form,
     10760     Records relating to purchases and services from
23             individual vendors (with annotations and
               redactions): Receipts, Resource Order, Incident
24             Waybill , General Message, Agreement for
               Services, Statements, Work Order, Emergency
25             Equipment Shift Ticket, Supplies Order Form,
               Invoices
26
     10761
27

28
                                     104
 1   EXHIBIT   DESCRIPTION
     ID
 2   10762     Records relating to Supplies: Resource Order-
 3             Supplies, cache orders placed, General Message
               re supplies needed,
 4   10763     General Message notes re facility units

 5   10764     General Message notes requesting various
               supplies and equipment
 6   10765     General Message notes re Demobilization-Air Ops
               Ics 213 Air Ops
 7   10766     General Message notes for Finance Chief relating
               to supplies usage, supplies, payment,
 8             Contracts
               ICS 213 Finance Chief redacted
 9   10767     General Message notes re Supplies, Equipment,
               and Personnel (Overhead) needed
10             ICS 213 Supply.1 redacted
     10768     General Message notes re Supplies, Equipment,
11             and Personnel (Overhead) needed
               ICS 213 Supply.2 redacted
12   10769     General Message notes re Supplies, Equipment,
               and Personnel (Overhead) needed
13             ICS 213 Supply redacted
     10770     General Message notes re Supplies, Equipment,
14             Work, and Repairs needed
               ICS.213 Commmunication redacted
15   10771     General Message notes re Demobilization of
               personnel (Overhead)
16             ICS.213 Demob
     10772     General Message notes re issues relating to
17             Facilities, including supplies and equipment
               needed, and damages and work required
18              ICS.213 Facilities
     10773     General Message notes re food supplies and meals
19             needed
               ICS.213 Food
20
     10774     General Message notes re issues and needs
21             relating to Ground Support
               ICS.213 Ground Support redacted
22   10775     General Message notes re Demobilization
               ICS.213INFO redacted
23   10776     General Message notes re Personnel (Resource)
               needed
24              ICS.213Resources
     10777     General Message notes re various Trainees and
25             their assignments ICS.213Training
     10778     General Message notes re Buying Team Staffing
26             issues, operation briefings and notes, and unit
               log notes of individual resource personnel
27             ICS.214 redacted
28
                                     105
 1   EXHIBIT   DESCRIPTION
     ID
 2   10779     General Message notes re Resource and Equipment
               needed
 3   10780     General Message notes regarding Resource Crews,
               Equipment, demob, and ROSS documentation
 4             Resource Orders Crews redacted
     10781     General Message notes and related Resource-Order
 5             Equipments
               Resource Orders Crews redacted
 6             General Message notes and related documents
     10782
               regarding Equipment requests
 7             Resource Orders Equipment redacted
 8   10783     General Message notes and related documents
               regarding Overhead requests
 9             Resource Orders Overhead #1 redacted
     10784     General Message notes and related documents
10             regarding Supply requests
               Resource Orders Supplies #1
11   10785     General Message: re damage to Unit #16 at
               campground (with redactions)
12   10786     General Message: request for 4 toilets at
               campground
13   10787     General Message: request for personnel release
               (with redactions)
14
     10788     General Message: request for cleanup Isuite
15             (with redactions)
     10789     General Message: requests for additional
16             overhead [additional personnel] (with
               redactions)
17   10790     ISC Form 214 with Unit Logs
18   10791     Unit Logs for the Flat Fire with various dates
19             Activity Log (ICS 214) re possible damage/issues
     10792
               with someone’s pond
20             ICS.214.Finance redacted
21   10793     Radio Station Logs
               Radio Traffic Telephone Logs redacted
22   10794     Charts listing Ground Support Staff
               Vehicle Dispatch Logs Busses PUs etc
23   10795     Coliform Analysis Report-Standard Total Coliform
               & E. Coli
24   10796     Injury/Illness Log
               Comp for Injury Docs Log redacted
25   10797     Unit Log re injuries and comp claims
               ICS.214 Comp redacted
26   10798     Incident Illness/Injury Log
               Medical Injury Treatment Log redacted
27   10799     Frontline Medical Incident Medical Management
               Statistics
28             Medical Issue Log
                                     106
 1   EXHIBIT   DESCRIPTION
     ID
 2   10800     Safety Officer Inspection Checklist
               Safety Inspections OSHA Reports
 3   10801     Safety Officer related documents, including
               Frontline Medical Incident Medical Management
 4             Statistics Medical Issue Log and handwritten
               notes relating to incidents
 5             Safety Officer redacted
     10802     Helibase Daily Use and Cost Summary and related
 6             Aircraft daily cost summaries
               Helibase Daily Use Cost Summary
 7             Helibase Daily Use and Cost Summary and related
     10803
               Aircraft daily cost summaries
 8             Helibase Daily Use Cost Summary #2
 9   10804     Daily Helicopter Operations Briefing/Debriefing
               Checklist
10             Helicopter Briefing Debriefing Checklist
     10805     Helicopter 527 Crew Information Sheet
11             Helicopter Crew Info Sheet

12   10806     Helicopter Demobilization Information Sheet and
               related flight schedule
13             Helicopter Demob Info Sheet
     10807     Helicopter 527 Information Sheet and related
14             helicopter information sheets and assignment
               rosters and reports
15             Helicopter Info Sheet redacted
     10808     Unit and Activity logs of various units (114
16             pages)
               ICS 214 Air Ops
17   10809     Actual Demob and related demobilization checkout
               documents
18             ICS 221 Demob Checkout Aircraft
     10810     NIROPS Online Scanner Request Form with image
19             maps
               Infrared Imagery with interpretation redacted
20   10811     Interagency Helicopter Load Calculation and
               passenger/cargo manifests
21             Load Calculation Manifests
     10812     Helicopter Flight Following Logs and related
22             flight hour tracking, request, and activity
               logs,
23             Mission Request Flight Following Log
     10813     Printout-out of Federal Aviation Administration
24             2/7288 NOTAM Details webpage: FDC 2/7288
               shapefiles
25   10814     Aircraft Report
               Final ISUITE_ROSS Database Printout_redacted
26

27

28
                                     107
 1   EXHIBIT   DESCRIPTION
     ID
 2   10815     California Department Forestry and Fire
               Protection Aviation Information Management
 3             System FW Incident Cost Report (Detail),
               Aircraft Daily Cost Summary, notes, and other
 4             Aircraft cost reports
               Aircraft Cost Rotary Fixed Wing
 5   10816     Helibase Daily Use and Cost Summary, aircraft
               incident and related helicopter daily use and
 6             cost summary reports
               Helibase Daily Use Cost Summary
 7   10817     Helibase Daily Use_Cost Summary_#2, aircraft
               incident and related helicopter daily use and
 8             cost summary reports
     10818     I-Suite Cost Report, including Incident Weekly
 9             Cost Summary Rollup, Accrual Detail, and costs
               related to Aircraft Resource Order
10             Cost Summary-Cumulative
11   10819     I-Suite Cost Report: Incident Weekly Cost
               Summary Rollup, Accrual Detail, Resource Order,
12             notes and related Incident Cost Estimate Reports
     10820     I-Suite Cost Report: Incident Weekly Cost
13             Summary Rollup and Accrual Detail
               ISUITE Daily Cost Printout
14   10821     Final I-Suite Cost Report: Incident Weekly Cost
               Summary Rollup and Accrual Detail
15             Final I-Suite Report
     10822     Estimated Value of logs-gross value of
16             commercial timber damaged by the Flat Fire
     10823     Final I-Suite Cost Report: Incident Weekly Cost
17             Summary Rollup,
               Final Statement of Costs
18   10824     USDA Forest Service Transaction Register Summary
               Report for Flat, R-5, Shasta-Trinity National
19             Forest, 7-11-2012
                ($4,654,465.56) with Expenditure Report by BOC
20             Type (321 pages)
               Flat TR Final - 05-12-15 redacted
21   10825     USDA Forest Service Transaction Register Summary
               Report for Flat, R-5, Shasta-Trinity National
22             Forest, 7-11-2012 ($4,654,465.56)
     10826     USDA Forest Service Transaction Register Summary
23             Report for Flat, R-5, Shasta-Trinity National
               Forest, 7-11-2012 ($4,674,510.65)
24   10827     Flat Fire Resource Damage Assessment Summary
               Shasta-Trinity National Forest (total
25             $7,955,735.08)
     10828     FMMI Business Process Document General Reference
26             Guide (2-28-2013)
     10829     FMMI Business Process Document General Reference
27             Guide (2-28-2013): FMMI Document Types-Accounts
               Payable
28
                                     108
 1   EXHIBIT   DESCRIPTION
     ID
 2   10830     USDA FS Paycheck timesheet for employee Quetin
               Arnold relating to RAVG, and related
 3             correspondence and documentation among Kathy
               Roche, Lois Shoemaker, and Penelope Del Bene
 4             kr-heritage-to-ls-092513 redacted
     10831     North Zone Fire Cache. Incident Salvage Survey
 5             Log & Incident Disposal Report Form
               North Zone Fire Cache
 6   10832     Workbook designed to document he Region 5
               Resource damage assessment outlined in FSH
 7             6509.22 (includes multiple versions)
     10833     Transaction Code Listing. Final Version 2. 4-7-
 8             2018
 9   10834     USDA Forest Service Report of Timber Sale
               Appraisal Summary
10   10835     Region 5 Transaction Evidence Appraisal (TEA) &
               ATEAm-Data Input (native Excel spreadsheets)
11   10836     Cost Reporting: Issue Reports, Incident/Other
               Order Summary Report: cost reporting based on
12             lists of supplies issued to crews (with
               annotations and redactions)
13   10837     ROSS
14   10838     Alaska Master Cooperative Wildland Fire
               Management and Stafford Act Response Agreement
15             between the United States Department of the
               Interior et al and the State of Alaska
16             10-FI-11100100-040 AK Master EXP 4-13-15
     10839     Master Cooperate Wildland Fire and Stafford Act
17             Response Agreement-New Hampshire
               12-FI-11092200-001 NHMasterAgreement1206-FINAL
18   10840     Master Cooperate Wildland Fire and Stafford Act
               Response Agreement-Maine
19             12-FI-11092200-002ME-MasterAgreement1
     10841     Reissuance of Master Cooperative Wildland Fire
20             management and Staford [sic] Act Response
               Agreement between the Forest Service, U.S.
21             Department of Agriculture Northeaster Area State
               et al. and the State of Ohio
22             13-FI-11420004-033
     10842     Master Cooperate Wildland Fire and Stafford Act
23             Response Agreement-Pennsylvania
               14-FI-11420004-001(10 30 13to10 30
24             18)CommonwealthOfPennsylvaniaDCNR-
               BureauOfForestry
25   10843     Agreement for Supplies and Services Emergency
               Fire Incident Support with Weaverville Community
26             Services District
               Comm SVCS Dist redacted
27

28
                                     109
 1   EXHIBIT   DESCRIPTION
     ID
 2   10844     Agreement for Supplies and Services Emergency
               Fire Incident Support with Weaverville Community
 3             Services District, and related correspondence,
               notes, photos, statements, and accounting
 4             documents
     10845     2013-2018 California Master Cooperative Wildland
 5             Fire Management and Stafford Act Response
               Agreement between the United States Department
 6             of the Interior et al and the State of
               California
 7             Agrmnt #13-FI-11052012-148 (3-20-13 to 3-20-18)
               Cal Fire
 8   10846     Master Cooperate Wildland Fire and Management
               and Stafford Act Response Agreement between the
 9             Forest Service, U.S. Department of Agriculture
               Northeaster Area, State and Private Forestry and
10             Commonwealth of Massachusetts
               Agrmnt#12-FI-11420004-033(4 9 12-4 9
11             17)CommonwealthOfMassachusetts
     10847     Exhibit B 2012 Annual Operating Plan for
12             Cooperative Fire Protection Agreement between
               Coffee Creek Volunteer Fire Department and U.S.
13             Forest Service Shasta-Trinity National Forest
               CoffeeCreek AOP2012 redacted
14
     10848     Exhibit B 2012 Annual Operating Plan for
15             Cooperative Fire Protection Agreement between
               Douglas City Volunteer Fire Department and U.S.
16             Forest Service Shasta-Trinity National Forest
               DouglasCIty AOP2012 redacted
17   10849     Exhibit B 2012 Annual Operating Plan for
               Cooperative Fire Protection Agreement between
18             Lewiston Fire Department and U.S. Forest Service
               Shasta-Trinity National Forest
19             Lewiston AOP2012 redacted
     10850     Exhibit B 2012 Annual Operating Plan for
20             Cooperative Fire Protection Agreement between
               Trinity Center Volunteer Fire Department and
21             U.S. Forest Service Shasta-Trinity National
               Forest
22             TrinityCenter AOP2012 redacted
     10851     Emergency Facilities & Land Use Agreement
23             between USDA Forest Service Shasta Trinity
               National Forest Service and various owners, and
24             related correspondence, notes, photos, and
               accounting report
25             Land Use Agreements redacted
     10852     Emergency Facilities & Land Use Agreement
26             between USDA Forest Service Shasta Trinity
               National Forest Service and Trinity County Road
27             Department, and related correspondence, notes,
               photos, and accounting info
28             LUA-Trinity County Road Dpt
                                     110
 1   EXHIBIT   DESCRIPTION
     ID
 2   10853     Weaverville_Mod1_2012
 3   10854     Emergency Facilities & Land Use Agreement
               between USDA Forest Service Shasta Trinity
 4             National Forest Service and Junction City Fire
               Protection District, and related correspondence,
 5             notes, photos, and accounting info
     10855     Emergency Equipment-Use invoice [Contract] with
 6             contractor Junction City Fire Protection
               District and related correspondence, notes,
 7             photos, and accounting report
     10856     Emergency Facilities & Land Use Agreement
 8             between USDA Forest Service Shasta Trinity
               National Forest Service and Junction City Fire
 9             Protection District, and related correspondence,
               notes, photos, and accounting info
10
     10857     Emergency Facilities & Land Use Agreement
11             between USDA Forest Service Shasta Trinity
               National Forest Service and Junction City
12             School, and related photos
     10858     Emergency Equipment-Use invoice [Contract] with
13             contractor Junction City School, and related
               correspondence, notes, photos, and accounting
14             report
     10859     Emergency Facilities & Land Use Agreement
15             between USDA Forest Service Shasta Trinity
               National Forest Service and Trinity County
16             Airports Division and related correspondence,
               notes, photos, and accounting info
17   10860     Emergency Equipment-Use invoice [Contract] with
               contractor Trinity County Airports Divisions,
18             and related correspondence, notes, photos
     10861     Emergency Equipment-Use invoice [Contract] with
19             contractor Trinity County Road Department, and
               related Emergency Equipment-Use invoice,
20             correspondence, notes, photos, and accounting
               info
21   10862     Modification of Grant or Agreement with
               Weaverville Fire Department
22             Weaverville_Mod1_2012

23   10863     Contracts documents, including original
               Contract, Agreements, original Emergency-
24             Equipment-Use Invoice, additions, amendments and
               modifications, and related contract documents
25   10864     Contracts documents, including contracts,
               modifications, letters relating to Cooperative
26             Fire Protection Agreements and Annual Operating
               Plans
27

28
                                       111
 1   EXHIBIT   DESCRIPTION
     ID
 2   10865     Emergency Equipment-Use invoices, Agreement
               documents with individual contractor, journal
 3             voucher payment print-outs, schedules, order
               requests and forms, charges, invoices, receipts,
 4             notes, screenshots of Display Document print-
               outs for various accounting line-times, data
 5             entry view, and categories, waybills, and
               related payments and accounting documents
 6   10866     Contract(Emergency Equipment-Use invoice) ,
               journal voucher payment accounting records, and
 7             related to CJS Fire Support
     10867     Records re Contract Agreements with individual
 8
               contractor-vendors: Emergency Equipment-Use
 9             Invoice, Invoices from contractors-vendors,
               Emergency Equipment Shift Ticket, Vehicle/Heavy
10             Equipment Safety Inspection Checklist, Emergency
               Equipment Rental Agreement, Amendment of
11             Solicitation/Modification of Contract,
               Inspection Checklist, Exhibits to Contracts,
12
               Solicitation/Contract/Order for Commercial
13             Items,
     10868     Contract (Emergency Equipment-Use invoice)
14             Agreement and related documents and forms, such
               as Emergency equipment Shift Ticket and
15             Vehicle/Heavy Equipment Safety Inspection
               Checklist relating to
16             A76 Mobile Repair 0-85 redacted
     10869     Contract (Emergency Equipment-Use invoice)
17             Agreement and related documents and forms, such
               as Emergency equipment Shift Ticket and
18             Vehicle/Heavy Equipment Safety Inspection
               Checklist relating to
19             Action Sanitary Inc redacted
     10870     Contract (Emergency Equipment-Use invoice)
20             Agreement and related documents and forms, such
               as Emergency equipment Shift Ticket and
21             Vehicle/Heavy Equipment Safety Inspection
               Checklist relating to
22             Angelo Cattaneo redacted
     10871     Contract (Emergency Equipment-Use invoice)
23             Agreement and related documents and forms,
               including Emergency equipment Shift Ticket and
24             Vehicle/Heavy Equipment Safety Inspection
               Checklist relating to
25             Angelo Cattaneo2 redacted
     10872     Contract (Emergency Equipment-Use invoice)
26             Agreement and related documents and forms, such
               as Emergency equipment Shift Ticket and
27             Vehicle/Heavy Equipment Safety Inspection
               Checklist relating to
28             Cattaend Trucking redacted
                                     112
 1   EXHIBIT   DESCRIPTION
     ID
 2   10873     Contract (Emergency Equipment-Use invoice)
               Agreement and related documents and forms,   such
 3             as Emergency equipment Shift Ticket and
               Vehicle/Heavy Equipment Safety Inspection
 4             Checklist relating to
               Cattaneo Trucking redacted
 5   10874     Contract (Emergency Equipment-Use invoice)
               Agreement and related documents and forms,   such
 6             as Emergency equipment Shift Ticket and
               Vehicle/Heavy Equipment Safety Inspection
 7             Checklist relating to
               Ben Toilets redacted
 8   10875     Contract (Emergency Equipment-Use invoice)
               Agreement and related documents and forms,   such
 9             as Emergency equipment Shift Ticket and
               Vehicle/Heavy Equipment Safety Inspection
10             Checklist relating to
               Brown Plumbing redacted
11             Contract (Emergency Equipment-Use invoice)
     10876
               Agreement and related documents and forms,   such
12             as Emergency equipment Shift Ticket and
               Vehicle/Heavy Equipment Safety Inspection
13             Checklist relating to
               Burney Disposal redacted
14
     10877     Contract (Emergency Equipment-Use invoice)
15             Agreement and related documents and forms,   such
               as Emergency equipment Shift Ticket and
16             Vehicle/Heavy Equipment Safety Inspection
               Checklist relating to
17             Buying Invoices Contractors redacted
     10878     Contract (Emergency Equipment-Use invoice)
18             Agreement and related documents and forms,   such
               as Emergency equipment Shift Ticket and
19             Vehicle/Heavy Equipment Safety Inspection
               Checklist relating to
20             Camp in a box
     10879     Contract (Emergency Equipment-Use invoice)
21             Agreement and related documents and forms,   such
               as Emergency equipment Shift Ticket and
22             Vehicle/Heavy Equipment Safety Inspection
               Checklist relating to
23             CJ Fire Support 4
     10880     Contract (Emergency Equipment-Use invoice)
24             Agreement and related documents and forms,   such
               as Emergency equipment Shift Ticket and
25             Vehicle/Heavy Equipment Safety Inspection
               Checklist relating to
26             CJs Fire Support redacted

27

28
                                     113
 1   EXHIBIT   DESCRIPTION
     ID
 2   10881     Contract (Emergency Equipment-Use invoice)
               Agreement and related documents and forms,   such
 3             as Emergency equipment Shift Ticket and
               Vehicle/Heavy Equipment Safety Inspection
 4             Checklist relating to
               CJs Fire Support1 redacted
 5   10882     Contract (Emergency Equipment-Use invoice)
               Agreement and related documents and forms,   such
 6             as Emergency equipment Shift Ticket and
               Vehicle/Heavy Equipment Safety Inspection
 7             Checklist relating tof
               CJs Fire Support2 redacted
 8   10883     Contract (Emergency Equipment-Use invoice)
               Agreement and related documents and forms,   such
 9             as Emergency equipment Shift Ticket and
               Vehicle/Heavy Equipment Safety Inspection
10             Checklist relating to
               CJs Fire Support3 redacted
11             Contract (Emergency Equipment-Use invoice)
     10884
               Agreement and related documents and forms,   such
12             as Emergency equipment Shift Ticket and
               Vehicle/Heavy Equipment Safety Inspection
13             Checklist relating to
               Cross Petroleum redacted
14
     10885     Contract (Emergency Equipment-Use invoice)
15             Agreement and related documents and forms,   such
               as Emergency equipment Shift Ticket and
16             Vehicle/Heavy Equipment Safety Inspection
               Checklist relating to
17             Dexters Mobile Repair redacted
     10886     Contract (Emergency Equipment-Use invoice)
18             Agreement and related documents and forms,   such
               as Emergency equipment Shift Ticket and
19             Vehicle/Heavy Equipment Safety Inspection
               Checklist relating to
20             Dudleys Excavating redacted
     10887     Contract (Emergency Equipment-Use invoice)
21             Agreement and related documents and forms,   such
               as Emergency equipment Shift Ticket and
22             Vehicle/Heavy Equipment Safety Inspection
               Checklist relating to
23             Dudleys Excavating2 redacted
     10888     Contract (Emergency Equipment-Use invoice)
24             Agreement and related documents and forms,   such
               as Emergency equipment Shift Ticket and
25             Vehicle/Heavy Equipment Safety Inspection
               Checklist relating to
26             Expeditors by Lindale redacted

27

28
                                     114
 1   EXHIBIT   DESCRIPTION
     ID
 2   10889     Contract (Emergency Equipment-Use invoice)
               Agreement and related documents and forms,   such
 3             as Emergency equipment Shift Ticket and
               Vehicle/Heavy Equipment Safety Inspection
 4             Checklist relating to
               Expeditors E52.1 redacted
 5   10890     Contract (Emergency Equipment-Use invoice)
               Agreement and related documents and forms,   such
 6             as Emergency equipment Shift Ticket and
               Vehicle/Heavy Equipment Safety Inspection
 7             Checklist relating to
               Expeditors redacted
 8   10891     Contract (Emergency Equipment-Use invoice)
               Agreement and related documents and forms,   such
 9             as Emergency equipment Shift Ticket and
               Vehicle/Heavy Equipment Safety Inspection
10             Checklist relating to
               Expeditors redacted (2)
11             Contract (Emergency Equipment-Use invoice)
     10892
               Agreement and related documents and forms,   such
12             as Emergency equipment Shift Ticket and
               Vehicle/Heavy Equipment Safety Inspection
13             Checklist relating to
               expeditors40e 51 redacted
14
     10893     Contract (Emergency Equipment-Use invoice)
15             Agreement and related documents and forms,   such
               as Emergency equipment Shift Ticket and
16             Vehicle/Heavy Equipment Safety Inspection
               Checklist relating to
17             Fire Dawg Green Inc redacted
     10894     Contract (Emergency Equipment-Use invoice)
18             Agreement and related documents and forms,   such
               as Emergency equipment Shift Ticket and
19             Vehicle/Heavy Equipment Safety Inspection
               Checklist relating to
20             Firestorm C6 redacted
     10895     Contract (Emergency Equipment-Use invoice)
21             Agreement and related documents and forms,   such
               as Emergency equipment Shift Ticket and
22             Vehicle/Heavy Equipment Safety Inspection
               Checklist relating to
23             Firestorm C14 redacted
     10896     Contract (Emergency Equipment-Use invoice)
24             Agreement and related documents and forms,   such
               as Emergency equipment Shift Ticket and
25             Vehicle/Heavy Equipment Safety Inspection
               Checklist relating to
26             Firestorm crew 1 redacted

27

28
                                     115
 1   EXHIBIT   DESCRIPTION
     ID
 2   10897     Contract (Emergency Equipment-Use invoice)
               Agreement and related documents and forms,   such
 3             as Emergency equipment Shift Ticket and
               Vehicle/Heavy Equipment Safety Inspection
 4             Checklist relating to
               FirestormC 15 redacted
 5   10898     Contract (Emergency Equipment-Use invoice)
               Agreement and related documents and forms,   such
 6             as Emergency equipment Shift Ticket and
               Vehicle/Heavy Equipment Safety Inspection
 7             Checklist relating to
               Frontline Medical redacted
 8   10899     Contract (Emergency Equipment-Use invoice)
               Agreement and related documents and forms,   such
 9             as Emergency equipment Shift Ticket and
               Vehicle/Heavy Equipment Safety Inspection
10             Checklist relating to
               Gabriel Guerrero redacted
11             Contract (Emergency Equipment-Use invoice)
     10900
               Agreement and related documents and forms,   such
12             as Emergency equipment Shift Ticket and
               Vehicle/Heavy Equipment Safety Inspection
13             Checklist relating to
               Gary Jurin USDA 10302-14
14
     10901     Contract (Emergency Equipment-Use invoice)
15             Agreement and related documents and forms,   such
               as Emergency equipment Shift Ticket and
16             Vehicle/Heavy Equipment Safety Inspection
               Checklist relating to
17             Greg Caldwell E 9 redacted
     10902     Contract (Emergency Equipment-Use invoice)
18             Agreement and related documents and forms,   such
               as Emergency equipment Shift Ticket and
19             Vehicle/Heavy Equipment Safety Inspection
               Checklist relating to
20             Leatherbys redacted
     10903     Contract (Emergency Equipment-Use invoice)
21             Agreement and related documents and forms,   such
               as Emergency equipment Shift Ticket and
22             Vehicle/Heavy Equipment Safety Inspection
               Checklist relating to
23             Leroy Kyle redacted
     10904     Contract (Emergency Equipment-Use invoice)
24             Agreement and related documents and forms,   such
               as Emergency equipment Shift Ticket and
25             Vehicle/Heavy Equipment Safety Inspection
               Checklist relating to
26             Let Er Buck Trucking redacted

27

28
                                     116
 1   EXHIBIT   DESCRIPTION
     ID
 2   10905     Contract (Emergency Equipment-Use invoice)
               Agreement and related documents and forms,   such
 3             as Emergency equipment Shift Ticket and
               Vehicle/Heavy Equipment Safety Inspection
 4             Checklist relating to
               LUA-Gary Jurin redacted
 5   10906     Contract (Emergency Equipment-Use invoice)
               Agreement and related documents and forms,   such
 6             as Emergency equipment Shift Ticket and
               Vehicle/Heavy Equipment Safety Inspection
 7             Checklist relating to
               LUA-Juction City School
 8   10907     Contract (Emergency Equipment-Use invoice)
               Agreement and related documents and forms,   such
 9             as Emergency equipment Shift Ticket and
               Vehicle/Heavy Equipment Safety Inspection
10             Checklist relating to
               LUA-Junction City FPD
11             Contract (Emergency Equipment-Use invoice)
     10908
               Agreement and related documents and forms,   such
12             as Emergency equipment Shift Ticket and
               Vehicle/Heavy Equipment Safety Inspection
13             Checklist relating to
               LUA-North Fork Grange
14
     10909     Contract (Emergency Equipment-Use invoice)
15             Agreement and related documents and forms,   such
               as Emergency equipment Shift Ticket and
16             Vehicle/Heavy Equipment Safety Inspection
               Checklist relating to
17             LUA-Tanya Martinez redacted
     10910     Contract (Emergency Equipment-Use invoice)
18             Agreement and related documents and forms,   such
               as Emergency equipment Shift Ticket and
19             Vehicle/Heavy Equipment Safety Inspection
               Checklist relating to
20             LUA-Trinity County Airport
     10911     Contract (Emergency Equipment-Use invoice)
21             Agreement and related documents and forms,   such
               as Emergency equipment Shift Ticket and
22             Vehicle/Heavy Equipment Safety Inspection
               Checklist relating to
23             N Zone Fallers 0191 redacted
     10912     Contract (Emergency Equipment-Use invoice)
24             Agreement and related documents and forms,   such
               as Emergency equipment Shift Ticket and
25             Vehicle/Heavy Equipment Safety Inspection
               Checklist relating to
26             North Zone Fallers Inc redacted

27

28
                                     117
 1   EXHIBIT   DESCRIPTION
     ID
 2   10913     Contract (Emergency Equipment-Use invoice)
               Agreement and related documents and forms, such
 3             as Emergency equipment Shift Ticket and
               Vehicle/Heavy Equipment Safety Inspection
 4             Checklist relating to
               North Zone Fallers redacted
 5   10914     Contract (Emergency Equipment-Use invoice)
               Agreement and related documents and forms, such
 6             as Emergency equipment Shift Ticket and
               Vehicle/Heavy Equipment Safety Inspection
 7             Checklist relating to
               Platypus Computing
 8   10915     Contract (Emergency Equipment-Use invoice)
               Agreement and related documents and forms, such
 9             as Emergency equipment Shift Ticket and
               Vehicle/Heavy Equipment Safety Inspection
10             Checklist relating to
               Pro Dump redacted
11             Contract (Emergency Equipment-Use invoice)
     10916
               Agreement and related documents and forms, such
12             as Emergency equipment Shift Ticket and
               Vehicle/Heavy Equipment Safety Inspection
13             Checklist relating to
               Ronald Atkins redacted
14
     10917     Contract (Emergency Equipment-Use invoice)
15             Agreement and related documents and forms, such
               as Emergency equipment Shift Ticket and
16             Vehicle/Heavy Equipment Safety Inspection
               Checklist relating to
17             Shasta Brown 0 181 redacted
     10918     Contract (Emergency Equipment-Use invoice)
18             Agreement and related documents and forms, such
               as Emergency equipment Shift Ticket and
19             Vehicle/Heavy Equipment Safety Inspection
               Checklist relating to
20             Strieff Enterprises Inc redacted
     10919     Contract (Emergency Equipment-Use invoice)
21             Agreement and related documents and forms, such
               as Emergency equipment Shift Ticket and
22             Vehicle/Heavy Equipment Safety Inspection
               Checklist relating to
23             Tanya Mortimeyer
     10920     Contract (Emergency Equipment-Use invoice)
24             Agreement and related documents and forms, such
               as Emergency equipment Shift Ticket and
25             Vehicle/Heavy Equipment Safety Inspection
               Checklist relating to
26             Trinity Life Support E 25 redacted
     10921     Acknowledgement of Accountability and
27             Interagency Incident Waybill relating to Verizon

28
                                     118
 1   EXHIBIT   DESCRIPTION
     ID
 2   10922     Contract (Emergency Equipment-Use invoice)
               Agreement and related documents and forms, such
 3             as Emergency equipment Shift Ticket and
               Vehicle/Heavy Equipment Safety Inspection
 4             Checklist relating to
               Zane Great Sr redacted
 5   10923     Receipt and related notes and forms relating to
               purchases at
 6             Ace Hardware redacted
     10924     Receipt and related notes and forms relating to
 7             purchases at Amazon redacted
     10925     Receipt and related notes and forms relating to
 8             purchases at Black Bear Diner redacted
 9   10926     Receipt and related notes and forms relating to
               purchases at Buying Team Purchase Log redacted
10   10927     Receipt and related notes and forms relating to
               purchases at Caterer Menu-Meal Logs
11   10928     Receipt and related notes and forms relating to
               purchases at Caterer Orders Waybills
12   10929     Receipt and related forms notes and forms, such
               as Waybill, relating to purchases at
13             CVS Pharmacy redacted
     10930     Receipt and related notes and forms relating to
14             purchases at Equipment Direct redacted
     10931     Receipt and related notes and forms relating to
15             purchases at Fleet Truck Supply
     10932     Receipt and related notes and forms relating to
16             purchases at Home Depot redacted
     10933     Receipt and related notes and forms relating to
17             purchases at I-5 Rentals redacted
     10934     Receipt and related notes and forms relating to
18             purchases at Johnsons redacted
     10935     Receipt and related notes and forms relating to
19             purchases at Keiths Towing
     10936     Receipt and related notes and forms relating to
20             purchases at Kents redacted
     10937     Receipt and related notes and forms relating to
21             purchases at La Grange Cafe redacted
     10938     Receipt and related notes and forms relating to
22             purchases at Mallory Stake Company
     10939     Receipt and related notes and forms relating to
23             purchases at
               Marinos redacted
24   10940     Receipt and related notes and forms relating to
               purchases at
25             Miller Trucking redacted
     10941     Receipt and related notes and forms relating to
26             purchases at
               Nugget redacted
27

28
                                     119
 1   EXHIBIT   DESCRIPTION
     ID
 2   10942     Receipt and related notes and forms relating to
               purchases at
 3             North Fork Grange
     10943     Receipt and related notes and forms relating to
 4             purchases at
               Office Depot redacted
 5   10944     Receipt and related notes and forms relating to
               purchases at
 6             Office Max redacted
     10945     Receipt and related notes and forms relating to
 7             purchases at
               Ray Morgan Company redacted
 8
     10946     Receipt and related notes and forms relating to
 9             purchases at
               RELM BK Radio
10   10947     Receipt and related notes and forms relating to
               purchases at
11             Relm Wireless
     10948     Receipt and related notes and forms relating to
12             purchases at
               Sawmill Bar and Grill redacted
13   10949     Invoice statement from Statewide Safety & Signs
               Statewide Safety & Signs
14   10950     Receipt and related notes and forms relating to
               purchases at
15             Stroups Power redacted
     10951     Receipt and related notes and forms relating to
16             purchases at
               Valley Tire Inc
17   10952     Receipt and related notes and forms relating to
               purchases at
18             Walgreens redacted
     10953     Receipt and related notes and forms relating to
19             purchases at Walmart redacted
     10954     Incident Waybills and Interagency Incident
20             Waybill relating to various vendors
               Waybills
21   10955     Printouts of Journal voucher and standard
               journal inquiry table relating to Aircraft
22             Flat - Aircraft (FOIA) (78 pages)
     10956     Printouts of Journal voucher and standard
23             journal inquiry table relating to contract files
               Flat - Contracts File 1_redacted (FOIA) (297
24             pages)
     10957     Printouts of Journal voucher and standard
25             journal inquiry table relating to contract files
               Flat - Contracts File 2_redacted (FOIA) (301
26             pages)
     10958
27             Flat - Contracts File 3_redacted   (FOIA) (294
               pages)
28
                                     120
 1   EXHIBIT   DESCRIPTION
     ID
 2   10959     Printouts of Journal voucher and standard
               journal inquiry table relating to contract files
 3             Flat - Contracts File 4_redacted (FOIA) (69
               pages)
 4   10960     Printouts of Journal voucher and standard
               journal inquiry table relating to fleet
 5             Flat - Fleet (FOIA) (226 pages)
     10961
 6             Flat - FMMI Contracts redacted    (FOIA) (21pages)
 7   10962
               Flat - FMMI Fleet   (FOIA) (18 pages)
 8
     10963     Flat - FMMI Grants-Agreements_redacted (FOIA)
 9             175 pages)
     10964     Flat - FMMI Materials-Supplies (FOIA) (16
10             pages)

11   10965     Flat - FMMI Transportation of Things (FOIA) (2
               pages)
12   10966     Flat - FMMI Travel (FOIA) (12 pages)

13   10967
               Flat -   Grants-Agreements_redacted   (FOIA) (364
14             pages)
     10968     Flat -   Materials-Supplies File 1_redacted
15             (FOIA)   305 pages)
     10969     Flat -   Materials-Supplies File 2_redacted
16             (FOIA)   (299 pages)
     10970     Flat -   Materials-Supplies File 3_redacted
17             (FOIA)   (101 pages)
     10971     Flat -   Misc Unplanned (FOIA) (10 pages)
18
     10972     Flat - Rent-Comm-Util_redacted   (FOIA) (89
19             pages)
     10973     Excessive shift justification
20
     10974     Fax cover sheets for times_redacted
21
     10975     FC33 CREW
22
     10976     Final Incident Documentation Package.
23             FOIA.CrewTine report
     10977     Flat - Casual Pay_redacted
24
     10978     Flat - FMMI Payroll_redacted
25
     10979     Emergency FireFighter Time Reports, Emergency
26             Firefighter Commissary Records, Emergency
               Incident Time Reports, and related payroll
27             documents relating to individual overhead
               personnel
28
                                       121
 1    EXHIBIT   DESCRIPTION
      ID
 2    10980     USDA FS Paycheck8 Print T&A Reports: personnel
                time record and payroll documents relating to
 3              individual overhead personnel
      10981     Official documentation for Extended Work Shift
 4              and Excess Hours Documentation
      10982     FC-33 Personnel and Equipment Report
 5
      10983
 6
      10984     Flat - Payroll A-B_redacted
 7

 8    10985     Flat - Payroll C-E_redacted

 9    10986     Flat - Payroll F-H_redacted

10    10987     Flat - Payroll J-L_redacted

11    10988     Flat - Payroll M-P_redacted

12    10989     Flat - Payroll Q-S_redacted

13    10990     Flat - Payroll T-Z_redacted

14    10991     Travel Vouchers, receipts,    and related
                documents
15    10992     Flat - Travel A-D_redacted

16    10993     -Flat - Travel E-K_redacted

17    10994     Flat - Travel L-R_redacted

18    10995     Flat - Travel S-Z_redacted

19    10996     FSLA5

20    10997     Index_redacted

21    10998     Emergency Firefighter Time Report, OF-288, Crew
                Time Reports, Crew Rosters, and related
22              personnel time records
      10999     Personnel Time Records C11
23
     101000     Personnel Time Records C12_redacted
24
     101001     Personnel Time Records C13_redacted
25
     101002     Personnel Time Records C16_redacted
26
     101003     Personnel Time Records C17_redacted
27
     101004     Personnel Time Records C18_redacted
28
                                      122
 1  EXHIBIT   DESCRIPTION
    ID
 2 101005     Personnel Time Records C26
 3 101006     Personnel Time Records Crew Roster
 4 101007     Personnel time records crews a5
 5 101008     Personnel time records crews a26
 6 101009     Personnel time records crews C-1
 7            Personnel time records crews c3
     101010
 8
     101011   Personnel time records crews c4
 9
     101012   Personnel Time Records Crews C19_redacted
10
     101013   Personnel Time Records Crews C20_redacted
11
     101014   Personnel Time Records E47_redacted
12
     101015   Personnel Time Records E48_redacted
13
     101016   Personnel Time Records E58_redacted
14
     101017   Personnel Time Records E64_redacted
15
     101018   Personnel Time Records Equipment E2_redacted
16
     101019   Personnel Time Records Equipment E34_redacted
17
     101020   Personnel Time Records Equipment ENG 12
18
     101021   Personnel Time Records Equipment ENG 23
19
     101022   Personnel Time Records Equipment ENG 41.1
20
     101023   Personnel Time Records Equipment ENG 41
21
     101024   Personnel Time Records Equipment ENG 42
22
     101025   Personnel Time Records Equipment ENG 52
23
     101026   Personnel Time Records Equipment ENG 52_1
24
     101027   Personnel Time Records Equipment ENG 53
25
     101028   Personnel Time Records Equipment ENG 61
26
     101029   Personnel Time Records Equipment ENG 72
27
     101030   Personnel Time Records Equipment ENG 77
28
                                    123
 1  EXHIBIT   DESCRIPTION
    ID
 2 101031     Personnel     Time Records Equipment ST 1610C ANF
              ENG 26
 3 101032     Personnel     Time Records Equipment ST 1610C ANF
              ENG 32
 4 101033     Personnel     Time Records Equipment ST 1610C ANF
              ENG 33
 5            Personnel     Time Records FC_33_redacted
     101034
 6
     101035   Personnel Time Records I_L
 7
     101036   Personnel Time Records M.1
 8
     101037   Personnel Time Records M
 9
     101038   Personnel Time Records N-R
10
     101039   Personnel Time Records Overhead A_B_redacted
11
     101040   Personnel Time Records Overhead C_redacted
12
     101041   Personnel Time Records Overhead D_F_redacted
13
     101042   Personnel Time Records Overhead F.42_redacted
14
     101043   Personnel Time Records Overhead FC.33_redacted
15
     101044   Personnel Time Records Overhead G
16
     101045   Personnel Time Records Overhead H_redacted
17
     101046   Personnel Time Records Overhead_redacted
18
     101047   Personnel Time Records ST 1610c ENG 23_redacted
19
     101048   Personnel Time Records ST 1610c_redacted
20
     101049   Personnel Time Records Strike Team 3676 C
21
     101050   Personnel Time Records Strike_redacted
22
     101051   Personnel Time Records T.V
23
     101052   Personnel Time Records W.1_redacted
24
     101053   Personnel Time Records W
25
     101054   Personnel Time Records X.Z
26
     101055   Trainee AIR Personnel Time Records -A-E:
27            Emergency FireFighter Time Report, OF-288—by
              individual employee [to expand]
28            McAlpine: Trainee AIR Personel-A-E
                                        124
 1  EXHIBIT   DESCRIPTION
    ID
 2 101056     Personnel Time Records F-L: Emergency
              FireFighter Time Report, OF-288 and related
 3            accounting records—by individual employee [to
              expand]
 4            McAlpine: Personel F-L
     101057   Personnel Time Records M-R: Emergency
 5            FireFighter Time Report, OF-288 and related
              accounting records—by individual employee [to
 6            expand]
              McAlpine: Personel M-R
 7 101058     Personnel Time Records S-Z: Emergency
              FireFighter Time Report, OF-288 and related
 8            accounting records—by individual employee [to
              expand]
 9            McAlpine: 1. Personals S-Z
              USDA FS Paycheck8 Print T&A Report—by individual
10 101059     employee [to expand]
              McAlpine: T & A 2013
11
     101060   Emergency FireFighter Time Report, OF-288—by
12            individual employee [to expand]
              McAlpine: AD’s in BOC
13 101061     Travel Voucher and accounting detail-by
              individual
14            McAlpine: Travel A-J
     101062   Travel Voucher and accounting detail-by
15            individual
              McAlpine: Travel K-Z
16 101063     Incident Personnel Performance Rating and
              Trainee Data on individual trainee
17 101064     Incident Personnel Performance Rating on
              individual trainee
18 101065     Training Specialist Final Narrative, Incident
              Training Summary, and Training Assignments List
19 101066     Training file, including memoranda from training
              officer Julie Buel relating to each individual
20            trainee, and Incident Trainee Data Form and
              Incident Personnel Performance Rating for each
21            individual trainees
     101067   Training File, including General Message notes,
22            Red Card info, Division and Organization
              Assignment Lists, Flat Fire Transition Plan,
23            Emergency Activity Record, Unit Log, Emergency
              Firefighter Time Report, Crew Roster, and
24            Incident Trainee Data Form and Incident
              Personnel Performance Rating relating to
25            individual trainees
              00003 McAlpine's Trainee
26

27

28
                                    125
 1  EXHIBIT   DESCRIPTION
    ID
 2 101068     Training records on individual trainee (with
 3            redactions): General Message notes, Division
              Assignment List, Training Assignments Lists and
 4            performance evaluations, Training Specialist
              Final Narrative, Incident Training Summary ,
 5            Incident Trainee Data Form, Incident Personnel
              Performance Rating, FC-33 Personnel and
 6            Equipment Report, Unit Log, Emergency
              Firefighter Time Report, Crew Roster, Incident
 7
              Trainee Data Form, Incident Personnel
 8            Performance Rating
     101069   Incident Complexity Analysis (1 & 2) Appendix E:
 9            Guide to Completing the Incident Complexity
              Analysis (Type 1, 2)- IC Trainee
10 101070     Training Assignments List

11 101071     Valmet 475 EX/ FXL Operation and Maintenance
              Manual
12 101072     Valmet 475 FXL catalog

13 101073     USDA-Forest Service-LE & I Evidence Inventory

14 101074     United States Forest Service Law Enforcement and
              Investigations Evidence Room Access Log
15            (redacted)
     101075   Moonlight documents relating to California
16            Legislation and Governor’s proposal to limit
              damages recoverable by public agencies in fire
17            case, including emails, correspondence,
              discussions, and communications with drafts of
18            documents relating to issues regarding
              environmental damages and pecuniary losses
19 101076     Directions for Posting Data to ftp.nifc.gov. 4-
              4-2016
20 101077     Flat Fire Continues to Burn USDA News Update
21 101078     USDA Forest Service Interagency Incident
              Management Team Nor Cal 1 Flat Fire Information
22            Updates
     101079   USDA Forest Service Interagency Incident
23            Management Team Nor Cal 1 News Release: Flat
              Fire Continues to Burn-Public Advised to
24            Exercise Caution
     101080   Redding.com. online article: Trinity County fire
25            grows to more than 1,700 acres. 50 structures
              considered threatened
26 101081     Redding.com. online article: Flat Fire in
              Trinity County scorches more than 1,700 acres
27

28
                                    126
 1  EXHIBIT   DESCRIPTION
    ID
 2 101082     Redding.com. online article: Updated: Flat Fire
              in Trinity County grows to 1,066 acres; mill
 3            fire scorches 25,000 acres of Mendocino National
              Forest
 4 101083     Redding.com. online article: Updated: Flat fire
              consumes 1,688 acres; containment expected
 5            Wednesday
     101084   Times-Standard Eureka Times Standard online
 6            article: More smoke seen as crews fight Flat
              Fire with fire
 7            Times-Standard Eureka Times Standard online
     101085
              article: Updated: Flat Fire is 70 percent
 8            contained today in Trinity
 9 101086     Times-Standard Eureka Times Standard online
              article: Hundreds of acres consumed in Flat
10            Fire; fire in Shasta-Trinity National Forest
              closes State Route 299
11 101087     Times-Standard Online article: 5th Update: Flat
              Fire at 640 acres, 10% containment
12 101088     Times-Standard Online article: Updated: Flat
              Fire near Del Loma holding at 800 acres
13 101089     Times-Standard Online article: Flat Fire hold at
              1,066 acres
14 101090     Channel 7 online article: Update: Flat Fire
              Burns nearly 1,700 acres; 70& Contained
15 101091     Channel 7 online article: Update: Flat Fire
              grows in size, containment reduced
16 101092     Channel 7 online article: Update: Flat Fire 100%
              contained
17 101093     CBS 12 Action News online article: Trinity
              County “Flat” Fire
18 101094     Mt. ShastaNews.com article: Homes being
              protected from fire on Shasta-Trinity National
19            Forest
     101095   The Trinity Journal: Hayden Flat fire near del
20            Loma now at 1,066 acres
     101096   Fire Engineering online article: Flat Fire (CA)
21            is 70-percent contained
     101097   Emergency Equipment Rental Agreement-Frontline
22            Medical
     101098   Demobilization/Reassignment Plan, and related
23            lists of commands and operation personnel,
     101099   Equipment/Supplies/Vendors (forms, charts and
24            lists)
     101100   Flat Fire: Shasta Trinity NF July 11, 2012:
25            Photos
     101101   I-Suite Cost Report: Incident Weekly Cost
26            Summary Rollup
     101102   FMMI Business Process Document General Reference
27
              Guide (2-28-2013)
28
                                    127
 1  EXHIBIT   DESCRIPTION
    ID
 2 101103     4-7-2008 Transaction Code Listing (Final
 3            Version 2)
     101104   I-Suite Cost Report: Accrual Detail (resource-
 4            equipment and personnel)
     101105   I-Suite Cost Report: Accrual Summary
 5
     101106   Incident Cost Estimate Reports and Incident
 6            Daily Resources Reports
     101107   Cost Sheet (spread sheets) as of 7-16-2012 @
 7            1630
 8 101108     Cost Sheet (spread sheets) as of 7-15-2012 @
              1630
 9 101109     Cost Sheet (spread sheets) as of 7-17-2012 @
              1630
10            Summary of Supply Resource Orders July 17, 2012
     101110   I-Suite Cost Reports from July 14, 2012 to July
11            17, 2012
     101111   I-Suite Cost Report July 20, 2012- Supply
12            Purchase worksheets
     101112   Buying Team Purchase Log (with annotations):
13            Buying Team Expense Log. Team Member Information
     101113   General messages re cost
14
     101114   2009 Standard Rates for Common Cost Categories
15            Supplement to Interagency Incident Business
              Management Handbook (with annotations)
16 101115     Costs re Aircrafts: Aircraft Incident Cost,
              handwritten notes, ATG Aircraft Daily Cost
17            Summary, Helibase Daily Use and Cost Summary,
              Helibase Cumulative Cost Summary, Helicopter
18            Daily Use and Cost Summary
     101116   Helicopter Daily Use and Cost Summary Sheets
19
     101117   California Department Forestry and Fire
20            Protection
              Aviation Information Management System
21            FW Incident Cost Report (Detail)
     101118   Final Incident Documentation Package for dates
22            July 11-20, 2012
              Includes Demob Plan and narrative briefing (with
23            redactions)
     101119   Final Incident Documentation Package for dates
24            July 11-20, 2012
              Index. (Various version with and without
25            redactions.)
     101120   Final Documentation Index
26
     101121   IC Operations handwritten notes (with
27            redactions)
28
                                    128
 1  EXHIBIT   DESCRIPTION
    ID
 2 101122     Operations-handwritten notes re plans 7-15-2012
              and other handwritten notes
 3 101123     Operational Planning Worksheet-work assignments
              to crews, engines, and others (with redactions)
 4 101124     Organization Assignment Lists and Division
              Assignment Lists—daily list, including staff,
 5            staffing positions and shifts (with annotations
              and redactions)
 6            Fireline EMT assignments (with annotations and
     101125
              redactions)
 7
     101126   Work Assignments-Tactical Objectives (with
 8            annotations and redactions)
     101127   Incident Contact List for TRMU/Hwy. 299
 9            Incidents on SHF and Briefing (with redactions)
     101128   Handwritten contact list of contact and vendors
10            phone numbers (with redactions)
     101129   Flat Fire Information Contact List-form
11            completed by hand (with redactions)
     101130   Flat Fire Information Updates (daily briefings)
12            (with redactions)
     101131   Situation Unit Map Requests (with redactions)
13
     101132   IAP Copies & Bundling: copies of materials
14            requested for distribution
     101133   Incident Objectives-by date with annotations and
15            redactions)
     101134   Individual Wildland Fire Report. 7-11-2012 @
16            16:30
              Location: Del Loma
17 101135     USDA Forest Service Shasta-Trinity National
              Forest Line Officer’s Briefing for NorCal1
18            Incident Management Team Flat Incident SHF-2290,
              7-12-2012 (with redactions)
19 101136     Interagency Incident Management Team Nor Cal 1:
              Northern California Team Flat Fire CA SHF-002290
20            Shasta Trinity National Forest Pacific Southwest
              Region July 12-18, 2011 [sic] Report (with
21            redactions)
     101137   Fire Behavior Analyst Final Report. Flat Fire.
22            Shasta-Trinity Nation Forest July 12 to July 18,
              2012. Northern California Incident Management
23            Team #1 (with redactions)
     101138   National Wildfire Coordinating Group National
24            Interagency Fire Center Memorandum dated 12-6-
              2010 (with annotations)
25 101139     WFDSS SHF Flat Incident Decision Published 7-16-
              201@ 21:03 (with redactions)
26 101140     WFDSS Analysis Report. 7-12-2012
27

28
                                    129
 1  EXHIBIT   DESCRIPTION
    ID
 2 101141     National Interagency Coordination Center
 3            Incident Management Situation Report. Thursday,
              July 12, 201 @ 0530 MT
 4 101142     National Interagency Coordination Center
              Incident Management Situation Report, dated
 5            Thursday, July 12, 201 @ 0530 MT, with briefing
              letters and line officer’s briefing
 6 101143     Fire Suppression Repair Plan for the Flat
 7            Incident-July 14, 2012
     101144   Flat Fire Transition Plan. 7-16-2012 (with
 8            annotations and redactions)
     101145   SHF–IC Checklist & Complexity Analysis and
 9            handwritten notes
     101146   Mobile Fire Weather Observer’s Records: field
10            weather observations recorded at numerous time
              intervals for temperature, humidity, wind speed
11            and direction-7-13 thru 7-15-2012
     101147   Spot Forecast for Flat Fire requested @ 311 PDT
12            7-12-2012
     101148   Spot Forecast for Flat Fire requested @ 515 p.m.
13            PDT 7-19-12 (with redactions)
     101149   Flat Fire Weather Updates (with annotations and
14            redactions)
     101150   Frontline Medical Incident Medical Management
15
              Statistics
16 101151     Medical care records (with redactions): Transfer
              of Care, Invoice,
17 101152     Injury/Illness Log (with redactions)
18 101153     Incident Emergency Response Plan: injury report
19 101154     Injury or Incident Communications Protocol-
              report of injury and other handwritten notes
20            reporting injuries (with redactions)
21 101155     Handwritten notes re incident re tree crashing
              which could have resulted in serious injury to
22            personnel (with redactions)
     101156   Safety Officer Inspection Checklist (with
23            redactions)
     101157   Coliform Analysis Report, sampled 7-13-2012
24            @1400 (with redactions)
     101158   Demobilization/ Reassignment Plan
25
     101159   Demobilization records: Actual Demob,
26            Demobilization Checkouts, Tentative Release
              Resource, Demob Checklist, General message re
27            demob, and release info on crews, equipment, and
              overhead personnel (with redactions)
28
                                    130
 1  EXHIBIT   DESCRIPTION
    ID
 2 101160     ICS-211 Check-In List (with redactions)
 3 101161     Overhead-Check-in Sheets: completed by various
              personnel stating checking in date, time,
 4            incident, assignments, qualifications, agency,
              home unit, demob, shift, and various other info
 5            (with redactions)
     101162   Crew-Check-In-Sheet: completed by various air
 6            personnel stating check in time, date, crew
              name, leader name, air info, agency, work and
 7            rest info, home unit, vehicle info, demob, and
              various other info (with redactions)
 8 101163     Passenger and Cargo Manifest: various carriers
 9            (with redactions)
     101164   Aircraft records (with redactions): Helicopter
10            Crew Information Sheet, Helicopter Information
              Sheet, Daily Helicopter Operations
11            Briefing/Debriefing Checklist, Helicopter
              Demobilization Information Sheet, Helicopter
12            Flight Schedule, Resource Orders, Air
              Resources Checkin-in Sheet, Aircraft, Equipment,
13            Crew, and Overhead reports, Assignment Rosters,
              Interagency Helicopter Load Calculation ,
14            Interagency Helicopter Passenger/Cargo Manifest,
              Helicopter Flight Following Log, Helibase
15            Mission Request Log, Flight Hour Tracking
              (Multiple Helicopters), Helibase, Unit Log,
16 101165     Strike Team Engine Manifest: various engines
              (with redactions)
17 101166     Engines-Check-in Sheets: various dates,
              including 7/12-7/15, for various engines (with
18            redactions)
     101167   Equipment-Check-in Sheets: various equipment,
19            including dozer, lowboy, bus, (with redactions)
     101168   Resource Order -Equipment: various engines
20            requested (with redactions)
21 101169     Resource Order-Overhead: various personnel info
              (with redactions)
22 101170     Resource Order-Crew: various personnel info
              requested (with redactions)
23 101171     Resource Order-Aircraft: various info re
              dispatch, flight and command (with redactions)
24
     101172   Forestry Mobile Equipment Work Orders, General
25            Messages notes re work orders, (with
              redactions)
26

27

28
                                    131
 1  EXHIBIT   DESCRIPTION
    ID
 2 101173     Equipment checklists, inspection, engine repair
 3            records: Photos of engines, parts, Incident
              Demobilization Vehicle Safety, Inspection Items,
 4            Vehicle/Heavy Equipment Safety Inspection
              Checklists, Reports of Equipment Inspections,
 5            (with redactions)
     101174   Contract Agreements records with individual
 6            vendors: Emergency Equipment-Use Invoice,
              Drivers Safety Briefings,
 7            Solicitation/Contract/Order for Commercial
              Items, Amendment of Solicitation/Modification
 8            of Contract, various exhibits, terms, and
              amendments, General Message re issues with
 9            individual vendors, Vehicle/Heavy Equipment
              Safety Inspection Checklists, Support Vehicle
10            Inventory, Ground Support Staff, Check-in Lists,
              Motor Pool Dispatch Log, Minimum Requirements-
11            Crew Carrier Bus, Crew Carrier Bus Compliance
              Inspection Checklist,
12 101175     Inspection records re contracted Expeditor
              buses: Memorandum and Narrative re issues with
13
              crew buses, Electronic Code of Federal
14            Regulations. Title 49 Transportation., North
              American Standard Level 1 Passenger Vehicle
15            Inspection Procedure, Passenger Vehicle
              Inspection, Inspector’s Statement,
16            Vehicle/Heavy Equipment Safety Inspection
              Checklist, spreadsheet notes,
17            Emergency Facilities and Land Use Agreements
     101176
              records with individual owners (with redactions
18            and annotations): Emergency Facilities and Land
              Use Agreements, Contract terms and exhibits,
19            emails, photos of inspection from Land Use,
              screenshots of account journal, General
20            Messages, Emergency Equipment-Use Invoice,
21 101177     Journal vouchers re payments, invoices,
              Emergency Activity Record, Resource Order-
22            Equipment form
     101178   Logistics Radio-Flat Incident Demob Chk, Radio
23            Inventory, UHF Radio Channel Plan, Radio
              Station Logs, (with redactions)
24 101179     Ground Support Records, including handwritten
25            notes
     101180   ICS-221 Demob Checkout-AirCraft
26
     101181   Unit Log-repair requested for headlight for quad
27            [equipment]

28
                                    132
 1  EXHIBIT   DESCRIPTION
    ID
 2 101182     Property loss or damage records (with
 3            redactions): Property Loss or Damage Reports
              Fire Suppression, Vehicle Accident Reports, Fire
 4            Apparatus Inventory Records, General Messages re
              repairs and replacements of equipment,
 5            Statements, Vehicle data and photos, Incident
              Replacement Requisition, Incident Cost Reports,
 6 101183     Screenshot print-out of NICC National
              Interagency Coordination Center webpage:
 7
              Incident Management Situation Report archives
 8            IMSR 2012 of link to daily reports for the
              entire month of July, and actual daily reports
 9            for July
     101184   Incident Response Pocket Guide (April 2018) PMS
10            461/. NFES 001007. A publication of the National
              Wildfire Coordinating Group
11
     101185   Significant Incident Summary Spreadsheet for
12            Northern California GACC Incidents (Incident
              involving 100+ acres or an IMT Type of 1 or 2)
13 101186     Personnel Document from the Flat Fire
14 101187     Voucher journal print-outs relating to payments
              to vendors and
15 101188     United States Department of Agriculture Forest
              Service Flight Report by Job Code, and related
16            Journal voucher printouts regarding charges
17 101189     Journal voucher, invoices, and receipts relating
              to charges for hotel lodging at Weaverville
18            Victorian Inn, Travelodge, and other hotels
              charges,
19 101190     Journal voucher, general message notes, order
              forms, incident waybills, and receipts for
20            charges relating to food purchase and supplies
21 101191     National Interagency Mobilization Guide (March
              2018)
22 101192     Wildland Fire Incident Management Field Guide
              (PMS 210, Jan. 2014), available at
23            https://www.nwcg.gov/sites/default/file
              s/publications/pms210.pdf
24 101193     Wildland Fire Incident Management Field Guide
25            (PMS 210, April 2013), available at
              https://www.nifc.gov/nicc/logistics/references/W
26            ildland%20Fire%20Incident
              %20Management%20Field%20Guide. pdf
27

28
                                    133
 1  EXHIBIT   DESCRIPTION
    ID
 2 101194     National Advisory Committee For Aeronautics
 3            Tech. Note 4024, Appraisal of Hazards of
              Friction-spark Ignition of Aircraft Crash Fires,
 4            available at
              https://ntrs.nasa.gov/archive/nasa/casi.
 5            ntrs.nasa.gov/19930085234.pdf
     101195   Crew Rosters, Emergency FireFighter Time Report,
 6            OF-288, Crew Time Report, United States
              Department of Agriculture Forest Service Flight
 7
              Report by Job Code, journal voucher print-outs,
 8            and related accounting records
     101196   Emergency FireFighter Commissary Record (mileage
 9            reimbursement)
     101197   Emergency FireFighter Commissary Record (lodging
10            expenses July 12-16)
11 101198     Training Specialist Final Narrative, Incident
              Training Summary, and Training Assignment List
12 101199     Helicopter Daily Use and Cost Summary Sheets

13 101200     Incident Replacement Requisitions

14 101201     Interagency Incident Management Team, Flat
              Incident July 12-18, 2011
15 101202     Interagency Incident Management Team, Flat
              Incident July 12-18, 2011, Air Operations
16            Narrative
17 101203     Interagency Incident Management Team, Flat
              Incident July 12-18, 2011, Finance Narrative,
18            Daily Rental Rates
     101204   WFDSS Incident Decision July 16, 2012
19
     101205   Travel Voucher (journal voucher)
20
     101206   Travel Voucher (journal voucher)
21
     101207   Fire Management Vol. 61, No. 3 (Summer 2001)
22
     101208   Emergency Firefighter Time Report-Donald
23            Ferguson
24 101209     Map of Flat Fire Area by Lois Shoemaker drawn
              from previously produced RAVG Data
25 101210     Damages Assessment summarizing previously
              produced U.S. Forest Service Data
26 101211     Weather Conditions Report (BGBC1)
27 101212     US. Forest Service – Photographic Record Form
28
                                    134
 1  EXHIBIT   DESCRIPTION
    ID
 2 101213     RAVG Data (produced to Defendants via Thumb
 3            Drive on April 6, 2018)
     101214   Plaintiff the United States’ Designation of
 4            Experts and Disclosure of Expert Testimony
              (including all CDs and native files produced
 5            therewith)
     101215   Bundy & Sons, Inc.’s Designation of Experts and
 6            Disclosure of Expert Testimony (including CD and
 7            native files produced therewith)
     101216   Kernen’s Designation of Experts and Disclosure
 8            of Expert Testimony (including USB and native
              files produced therewith)
 9 101217     All discovery requests to, and responses and
              document productions by plaintiff the United
10            States
     101218   All discovery requests to, and responses and
11            document production by defendant Bundy & Sons
     101219   All discovery requests to, and responses and
12            document production by defendant Kernen
              Construction
13 101220     Documents produced by Kernen Construction and
              bate-stamped as KERNEN 1-622
14 101221     Flat Fire-Fire Box and Cost documents
15 101222     Safety Analysis Report dated May 27, 2018 (Depo.
              Ex. 217, 07/19/18 D. O’Connell)
16
     101223   CSVA: North American Standard Out-of-Service
17            Criteria and Level VI Inspection Procedures and
              Out-of-Service Criteria for Commercial Highway
18            Vehicles dated January 1, 2004
     101224   Commercial Vehicle Safety Alliance (CVSA) Cargo
19            Securement Tips
20 101225     Driver’s Handbook on Cargo Securement: A Guide
              to the North American Cargo Securement Standard
21 101226     Bundy and Sons DOT Operating Authority

22 101227     FMCSA Driver's Handbook on Cargo Securement -
              Chapter 3, “Logs”
23 101228     CM Chain & Rigging Attachments Product Catalog
24 101229     Map of Travel Route, Trinity Center to Snow Camp
25 101230     State of California Annual Transportation
              Blanket Permit #362408
26
     101231   Trinity County Transportation Permit #TP-B-5-12
27
     101232   California Pilot Car Map Legend
28
                                    135
 1  EXHIBIT   DESCRIPTION
    ID
 2 101233     Photograph of 1999 21.5 foot Murray Professional
 3            (Lowbed Trailer)
     101234   Photographs of Murray Lowbed Moveable Kingpin
 4            Feature
     101235   Set of three chain exemplars with hooks
 5
     101236   Set of three chain (USDA) exemplars
 6
     101237   Mockup of “Light Bar” at Trailer Rear
 7
     101238   Flat Fire’s Geographic Information System
 8            (“GIS”)
     101239   Rapid Assessment of Vegetation Condition after
 9
              Wildfire (“RAVG”)
10 101240     Deposition transcript of William H. Bundy taken
              on April 26, 2018
11 101241     Deposition transcript of William J. Bundy taken
              on May 1, 2018
12 101242     30(b)(6) Deposition transcript of Bundy & Sons,
              INC. through its designated representative
13            William J. Bundy taken on May 8, 2018
     101243   Deposition transcript of Nicolas C. Bundy taken
14            on April 25, 2018
     101244   Deposition transcript of Alan C. Donelson, Ph.D.
15            taken July 31, 2018
     101245   Deposition transcript of Alex McBath taken July
16            16, 2018
     101246   Deposition transcript of Anita Kerezman taken
17            August 1, 2018
     101247   Deposition transcript of Ben Newburn taken June
18            26, 2018
     101248   Deposition transcript of Billy Wayne Hicks, Jr.
19            taken April 30, 2018
     101249   30(b)(6) Deposition transcript of Kernan
20            Construction through its designated
              representative Billy Wayen Hicks, Jr. taken on
21            April 30, 2018
     101250   Deposition transcript of Carson Engelskirger
22            taken July 24, 2018
     101251   Deposition transcript of Chris Parker taken July
23            26, 2018
     101252   Deposition transcript of Daniel John O’Connell
24            taken July 19, 2018
     101253   Deposition transcript of Daryl Mergen, Ph.D.
25            taken July 23, 2018
     101254   Deposition transcript of Devinder Grewal, Ph.D
26            Volume 1 taken July 17, 2018
     101255   Deposition transcript of Devinder Grewal, Ph.D
27            Volume 2 taken August 3, 2018
28
                                    136
 1  EXHIBIT   DESCRIPTION
    ID
 2 101256     Deposition transcript of Donald A. Yasuda taken
              July 13, 2018
 3 101257     Deposition transcript of Erik W. Christiansen
              taken July 6, 2018
 4 101258     30(b)(6) Deposition transcript of United States
              of America through its designated representative
 5            Erik W. Christiansen taken July 6, 2018
              Deposition transcript of Ezra Stiles taken May
 6 101259     16, 2018
 7 101260     Deposition transcript of Franklin O. Carroll
              taken July 27, 2018
 8 101261     Deposition transcript of James P. Schaefer taken
              July 10, 2018
 9 101262     Deposition transcript of Julie Korb, Ph.D. taken
              July 31, 2018
10 101263     Deposition transcript of Lois Shoemaker taken
              July 25, 2018
11 101264     Deposition transcript of Luis Carrillo taken May
              22, 2018
12 101265     30(b)(6) Deposition transcript of United States
              of America through its designated representative
13            Luis Carrillo taken June 25, 2018
     101266   Deposition transcript of Richard Heinig taken
14            June 13, 2018
     101267   Deposition transcript of Richard J. Geller taken
15            July 25, 2018
     101268   Deposition transcript of Richard Mangan taken
16            July 30, 2018
     101269   Deposition transcript of Robert Carnahan taken
17            August 1, 2018
     101270   Deposition transcript of Robert Hutchenson taken
18            July 12, 2018
     101271   Deposition transcript of Robert McAlpine taken
19            July 26, 2018
     101272   Deposition transcript of Ron Thompson taken July
20            18, 2018
     101273   Deposition transcript of Scott Farley taken May
21            4, 2018
     101274   30(b)(6) Deposition transcript of Kernen
22            Construction through its designated
              representative Scott Farley taken May 7, 2018
23 101275     Deposition transcript of Scott Mcintyre taken
              May 15, 2018
24 101276     Deposition transcript of Scott R. Sibbald taken
              July 11, 2018
25 101277     Deposition transcript of Thomas Gaman taken July
              20, 2018
26 101278     Deposition transcript of Troy Nicolls taken June
              29, 2018
27 101279     Deposition transcript of Yolynn St. John taken
              May 3, 2018
28
                                    137
 1  EXHIBIT    DESCRIPTION
    ID
 2 101280      30(b)(6) Deposition transcript of Kernen
               Construction through its designated
 3             representative Yolynn St. John taken May 3, 2018
 4
                    Defendants anticipate offering at trial the sets of
 5
     written discovery responses identified below, including but not
 6
     limited to the individual responses identified.      Defendants also
 7
     anticipate offering at trial portions of deposition testimony
 8
     identified below.
 9
     Kernen’s Responses to USDA’s Written Discovery:
10
             Response to Interrogatories Set One (Nos. 1 and 6-20).
11
             Response to Interrogatories Set Two (Nos. 21-22).
12
             Response to Requests for Admission, Set One (Nos. 4, 6-
13
              13, 17-19, 21-23, 25, 27, 31-33, 37-39, 42-43, 46, 55,
14
              60-61, 63-65, 68, 70-74, 76-78, 80-81, 85-88, 90-95, 97,
15
              109, 111, and 115).
16
             Response to Requests for Admission Set Two (Nos. 119,
17
              120, 127-137, and 142).
18
     Bundy’s Responses to USDA’s Written Discovery
19
             Response to Requests for Admission, Set One (Nos. 6-13,
20
              17, 26, 27, 30-34, 38-40, 42, 46-47, 56, 72, and 105).
21
     USDA’s Responses to Kernen’s Written Discovery:
22
             Response to Requests for Admission, Set One (Nos. 4-6,
23
              32, 35, 48, 52-53, 77, and 82).
24
     USDA’s Responses to Bundy’s Written Discovery:
25
             Response to Interrogatories Set One (Nos. 2, 3, 5, 6, and
26
              8).
27
     Deposition Testimony of James Schaefer
28
                                         138
 1      p. 9:11-25; 10:2-3, 5, 8-10, 19-21, 23-25; p. 10:1-9, 11-
 2       12; p. 12:11-16, 19-21, 23-25; p. 17:25; p. 18: 4-10, 12-
 3       25; p. 19:1-14, 16-25; p. 20:1, 5-20, 22-25; p. 21:1-7;
 4       p. 22:8-9, 11-25; p. 23:1-5, 7-17, 19-25; p. 29:17-25; p.
 5       30:1-25; p. 31: 1, 3-17, 20-25; p. 32: 1-25; p. 33:1-10,
 6       12-25; p. 34: 1, 3-21, 23-25; p. 35:1-23; p. 36:7-25; p.
 7       37:3-15, 19-25; p. 38:1-25; p. 39:1-6, 8-12.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                139
